August 1982
Commission Decisions
8-12-82
8-31-82
8-31-82
8-31-82

Lloyd Brazell v. Island Creek Coal Co.
KENT 81-46-D
Southern Ohio Coal Co.
VINC 79-227-P
Elias Moses v. Whitley Development Corp. KENT 79-366-D
Florence Mining Co., Helen Mining Co.
PITT 77-15
Oneida Mining Co., North American Oil

Pg. 1455
Pg. 1459
Pg. 1475

Administrative Law Judge Decisions
8-02-82 N.B.C. Energy, Inc.
8-04-82 Southern Ohio Coal Co.
8-04-82 Miller Mining Co.
8-05-82 Consolidation Coal Co.
8-09-82 Joseph W. Herman v. IMCO Services
8-10-82 United States Steel Corp.
8-11-82 Billy Ray Masters
8-18-82 Consolidation Coal Co.
8-18-82 Republic Steel Corp.
8-18-82 Island Creek Coal Co.
8-18-82 Island Creek Coal Co.
8-19-82 Mitch Coal Co., Inc.
8-19-82 Doan Coal Co.
8-20-82 Consolidation Coal Co.
8-23-82 Sunshine Mining Co.
8-25-82 UMWA ex rel Jeffrey L Simmons v.
Southern Ohio Coal Co.
8-25-82 Rockville Mining Co.
8-25-82 Consolidation Coal Co.
8-27-82 Amax Lead Company of Missouri

KENT 81-133
LAKE 82-78-R
WEST 81-267-M
PENN 82-44-R
WEST 81-109-DM
PENN 81-86
VA 81-87
WEVA 82-84-R
PENN 81-115-R
WEVA 80-72
WEVA 79-183-R
KENT 82-57
PENN 82-31
WEVA 82-134-R
WEST 81-197-RM
LAKE 82-74-D

1498
1506
1509
1533
1540
. 1551
Pg. 1555
Pg. 1559
Pg. 1563
Pg. 1565
Pg. 1566
. 1567
Pg. 1570
Pg. 1572
Pg. 1577
Pg. 1584

WEVA 82-10
WEVA 80-516
CENT 81-63-M

Pg. 1590
Pg. 1610
Pg. 1615

Pg•
Pg.
Pg.
Pg.
Pg.

Comnission Decisions

AUGUST

The following cases were Directed for Review during the month of August:
Walter Schulte v. Lizza Industries, Inc., Docket No. YORK 81-53-DM.
(Judge Melick, July 6, 1982)
UMWA on behalf of Billy Dale Wise v. Consolidation Coal Company, Docket
No. WEVA 82-38-D. (Judge Koutras, July 16, 1982)
Review was Denied in the 'following case during the month of August:
Fred Ganchuk and Lesko Bugay v. Aloe Coal Company, Docket Nos.
PENN 81-164-D, PENN 81-165-D. (Judge Koutras, July 8, 1982)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 12, 1982
LLOYD BRAZELL
Docket No. KENT 81-46-D

v.
ISLAND CREEK COAL COMPANY
DECISION

This discrimination case arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1976 & Supp. IV 1980), The
administrative law judge concluded that Island Creek Coal Company had
not discriminatorily terminated Lloyd Brazell. 3 FMSHRC 1773 (July 1981)
(ALJ). We affirm.
Brazell began working for Island Creek in June 1970 and was promoted
to a management position in 1974. On May 30, 1980, the date of his
termination, he was serving as a belt foreman. At the time that Brazell
was laid off the mine was reducing its work force, and several other
managerial employees, and numerous rank-and-file miners, were also laid
off in connection with this cutback.
Brazell filed a discrimination complaint with the Secretary of
Labor pursuant to section 105(c)(2) of the Act. 30 U.S.C. § 815(c)(2).
The Secretary concluded that no discrimination had taken place. Brazell
then instituted this proceeding before the Commission pursuant to section
105(c)(3) of the Act. 30 U.S.C. § 815 (c)(3).
Brazell describes numerous incidents in which he was involved during
the course of his employment by Island Creek. The administrative law judge
thoroughly reviewed these incidents and concluded that Brazell had failed to
establish a prima f acie case of discrimination in every instance. We have
reviewed the record in light of the arguments presented by Brazell on review
and conclude that the judge's factual findings are supported by substantial
evidence. 30 U.S.C. § 823(d)(2)_(A)(ii)(I). We also conclude that based,
on the evidence the judge correctly found that Brazell failed to establish
a prima facie case of discrimination under section 105(c).
In order to establish a prima facie case a miner must prove by a
preponderance of the evidence that: (1) he engaged in protected activity,
and (2) the adverse action was motivated in any part by the protected
activity. Secretary of Labor on behalf of David Pasula v. Consolidation
Coal Co., 2 FMSHRC 2786 (October 1980), rev' d on other grounds sub nom.,
Consolidation Coal
• v. Marshall, 663 F.2d 1211 (3d Cir. 1981). Many
of the incidents described by Brazell were not the subject of safety

1455

82-8-4

complaints, nor did he otherwise bring them to the attention of management
or MSHA. Several of the incidents clearly fall outside the scope of
section 105(c) of the Act, ~' complainant's failure to cash small bonus
checks and his efforts to prevent pornographic materials from being brought
into the mine. As to these and similar incidents Brazell failed to establish
the first element of a prima facie case of discrimination, i.e., that he engaged
in protected activity.
Several other incidents related by Brazell could be viewed as involving
protected activity, particularly his complaints about an improper splice,
unsafe conduct by miners, and inadequate firebossing. However, Brazell has
failed to establish by a preponderance of the evidence the second element of
a prima facie case, i. e, that his lay off was motivated in any part by these
happenings. Although "direct evidence of motivation is rarely encountered"
and, therefore, oftentimes "the only available evidence is indirect 11 0 ] )
sufficient indicia of discriminatory intent have not been presented in this
case for us to draw inferences from the evidence different from those
drawn by the judge. To the extent' that the judge 1 s decision weighed the
sometimes conflicting testimony on the facts in dispute, we find no persuasive
reason to disturb the judge 1 s findings. J:./

}:;../ Secretary .2i_ Labor on behalf of Johnny!!· Chacon v, Phelps Dodge Corp.,
3 FMSHRC 2508, 2510 (Nov. 1981), reconsideration den., 3 FMSHRC 2765
(Dec. 1981), ~· for review filed, No. 81-2300, D.C. Cir., Dec. 11,
1981.
2/ Brazell alternatively requests a remand to the administrative law judge
for further evidence directed towards disproving the credibility of the
mine superintendent who testified at the hearing in this case. The sole basis
for this request is the fact that on July 6, 1981, a multi-count indictment
was filed in federal district court charging a form.er MSHA official with
several instances of criminal misconduct. One of the counts alleges that
the official impeded an MSHA investigation concerning the mine herein involved
"by approving a Ventilation and Methane and Dust Control Plan submitted by
Island Creek Coal Company when he well knew that citations for excessive dust
levels were in effect." United States v. Craft, No. CR 81-00009-0(G), W.D.
Ky.
We simply have no basis for inferring from this allegation against.
a former government official that the mine superintendent testified untruthfully before the administrative law judge concerning the events herein
at issue. No connection between the events at issue in this proceeding and
the criminal charges has been demonstrated or a connection between the
individuals involved. In our view a sufficient showing has not been made
that a remand for additional evidence is warranted.

1456

In sum, we agree with the judge that as to each of the incidents
described by Brazell, in his complaint and during the hearing, a prima
facie case of prohibited discrimination was not established. Accordingly,
the judge's decision is affirmed. 1./

, ..

rr•sioner
I

I

i

I

\I
I I

\\

I

3/ In light of our conclusion that Brazell failed to prove that his lay off
was in any part motivated by protected activity, we reject his argument
that Island Creek's failure to rehire him constitutes illegal discrimination.

145~;

Distribution
Jerry W. Nall, Esq.
Suite 12-16 Odd Fellows Building
Third & St. Ann Streets
Owensboro, Kentucky 42301
William R. Whitledge, Esq., for
Island Creek Coal Company
Logan, Morton & Whitledge
49 Union Street
Madisonville, Kentucky 42431
Michael McCord, Esq.
Office of the Solicitor
U.S ... Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Richard Steffey
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church~ Virginia 22041

1458

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 31, 1982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. VINC 79-227-P
v.

SOUTHERN OHIO COAL COMPANY
DECISION
This penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et~· (1976 & Supp. IV 1980), and
involves two alleged violations of 30 C.F.R. § 75.200. 1./ The administrative law judge found that two violations of the standard had occurred,
and assessed the maximum penalty of $10,000 for each violation. Southern
Ohio Coal Co., 2 FMSHRC 350 (February 1980)(ALJ), Southern Ohio Coal
Company (SOCCO) filed a petition for discretionary review of the judge 1 s
decision, which we granted in part. For the reasons that follow, we
affirm the judge's finding that the two violations occurred. ];/ We
find, however, that lower penalties are warranted and we assess penalties
totalling $10,000.
On the day before the events at issue, miners employed by SOCCO
encountered abnormal conditions while advancing the face in entry 15.
There was excessive water and soft bottom, and several shuttle cars were
damaged while the miners were trying to load coal. To circumvent the
problems, the miners stopped advancing the face and tunneled back through

1/

The cited standard provides in pertinent part:
§ 75.200 Roof control programs and plans.
[Statutory Provisions]
Each operator shall undertake to carry out on a continuing
basis a program to improve the roof control system of each coal
mine and the means and measures to accomplish such system. The
roof and ribs of all active underground roadways, travelways, and
working places shall be supported or otherwise controlled adequately
to protect persons from falls of the roof or ribs.. A roof control
plan and revisions thereof suitable to the roof conditions and
mining syst.em of each coal mine and approved by the Secretary shall
be adopted •••• No person shall proceed beyond the last permanent
support unless adequate temporary support is provided.
2/
Our review of the record convinces us that there is substantial
evidence to support the judge's conclusions that there were two violations of the Mine Act. As discussed 'further infra, however, in certain
respects we find the judge's decision to be in need of modification.
Therefore, where necessary we make factual findings. 30 U.S.C.
§ 823(d)(2)(C); 5 U.S.C. § 554(b) (1980).

1459

82-8-12

in an outby direction from a crosscut driven from the number 14 entry.
This unusual mining procedure resulted in an area of about 23 feet 9
inches by 17 feet 6 inches of unsupported roof.
During the midnight to 8:00 a.m. shift on May 5, 1978, an overhanging
rib in number 15 entry was sheared, spilling coal onto the mine floor.
Three temporary supports were then set at the inby end of the unsupported
area. Three temporary supports were also set at the outby end of the
area. Tr. II at 172, 174. Later that day during the 4:00 p.m. to
midnight shift, Lonnie Darst, the section foreman, instructed James Six,
a member of his crew, to remove the inby row of temporary supports with
a loading machine. The supports were to be removed so that equipment
could be brought in to load out coal from the sheared rib and to clean
up the area. After giving the instructions to remove the temporary
supports, Darst left the area. While under roof supported only by
temporary supports, Six removed two of the inby temporary supports by
hand. He was assisted by Johnny Lee Endicott (a shuttle car operator
and helper) who removed the third inby support by hand. Six and
Endicott then walked outby about 18 to 21 feet under unsupported roof to
remove the outby supports. As Six and Endicott were removing these
supports the roof fell, killing Six.
The Mine Safety and Health Administration (MSHA) conducted an
investigation and issued two citations to SOCCO alleging violations of
30 C.F.R. § 75.200. Citation No. 279023 stated~
The results of a coal mine fatal[ity] investigation revealed
that two persons were inby permanent supports in the No. 15 entry
of the section. The area of unsupported roof was 23 feet 9 inches
in length by 17 feet 6 inches wide.
Citation No. 279024 stated:
The investigation of a fatal accident revealed that the
approved roof control plan was not being complied with because
temporary roof supports were not being removed remotely or additional temporary supports were not installed so that workmen
removing the supports remain[ed] in a safe area. The operator's
approved roof control plan requires that if it is necessary to
remove temporary supports before permanent supports are installed,
such supports shall be installed in such a manner that the workman
~emoving the supports rema~ns in a supported area.
After a hearing the administrative law judge rendered a bench
decision, which he later adopted and supplemented in a written decision.
The judge concluded that the two alleged violations had occurred and

1460

that SOCCO was liable for the violations. Because the violations were
the "proximate cause" of a miner's death, the judge found them to be
"extremely serious." The judge also found that SOCCO was negligent in
that it was responsible both "for the imputed negligence of its agents
and employees [and] its own acts of independent and contributory
negligence." He concluded that a $10,000 penalty was warranted for each
violation.
On review, SOCCO disputes the judge's findings that it is liable
for the violations, that "top management," its foreman, and the miners
were negligent, and that the negligence of the foreman, as well as the
rank-and-file miners, should be imputed to it.
Actions of the Foreman and the Miners
The judge concluded that foreman Darst was negligent in supervising
the miners involved in the accident. SOCCO argues that Darst was a safe
foreman and that any negligent acts were committed by Six and Endicott
in direct contravention of company policy and Darst 1 s instructions.
SOCCO also urges that it was unusual for miners to work under unsupported roof, and that because Six and Endicott were safe and experienced
miners, Darst had properly determined that they did not need special
attention.
In deciding whether Darst was negligent, we look to whether Darst
acted with the care required under the circumstances. We conclude that
he did not. 3/ The evidence establishes that both Six and Endicott had
been observed under unsupported roof on other occasions, and that Six
had received two prior warnings for violations of roof control procedures.
Tr. at 94, 131, 136, 160; Tr. II at 77. The evidence also establishes
that chronically bad, potentially dangerous roof conditions existed in
the section where the accident occurred, and in the accident area on the
day of the roof fall. Tr. at 56, 72, 87, 89-90, 105-106, 108, 111, 137,
139, 172-174, 177-178; Tr. II at 21, 23-24, 44-45, 82-83, 116-117. The
poor condition of the roof in the section should have caused the foreman
to pay particularly close attention to any activity occurring in the
vicinity, in this instance the removal of temporary supports. Furthermore,
Darst's directions as to the removal of the jacks were, at best,
incomplete. In the dangerous situation confronting the miners that day,
the foreman did not give specific instructions as to how to remove the
jacks with a loader, and left the area while the work was in progress.
Tr. II at 101, 107-109. Consequently, we conclude that the judge's
finding that Foreman Darst negligently supervised Six and Endicott is
supported by substantial evidence.

11

SOCCO's major premise is that the judge erroneously determined that
Darst never instructed the miners to remove remotely the first row of
temporary supports with the loader, and that this finding is inconsistent with other parts of his decision. We agree that the judge's
decision permits the inference that Darst did not give the loader
instructions, and to the extent it does so is wrong. The evidence is
undisputed that Darst instructed Six to remove the jacks with the
loader. This fact does not, however, resolve the ultimate issue of
Darst's negligence.

1461

The judge further found that the violations also were the result of
a reckless disregard for safe mining practices by both Six and Endicott.
The evidence amply demonstrates that in going under unsupported roof the
miners knowingly behaved in a manner contrary to safety instructions,
company policy. Tr. at 62-63, 109-111, 113, 131, 140, 160; Tr. II at
144. Both failed to exercise reasonable care for themselves or for each
other under hazardous conditions. Thus, substantial evidence supports a
finding that both rank-and-file miners acted in a negligent manner.
SOCCO's Liability for the Miners' Violative Acts
Section 75.200 provides that 11 [n]o person shall proceed beyond the
last permanent support unless adequate temporary support is provided."
There is no dispute that the miners violated this proscription. SOCCO's
approved roof-control plan requires that temporary supports be remotely
removed. There also is no dispute that Six and Endicott did not do so.
Although SOCCO does not dispute the facts underlying the violations, it
contends that the miners' behavior ~as idiosyncratic and unpredictable,
and, therefore, that imputation of their violative acts to it is improper.
It is well-settled that under the Mine Act, an operator is liable
without fault for violations of the Act and mandatory standards conmitted
by its employees, Allied Products Co, v. FMSHRC,
F.2d
, No.
80-7935, 5th Cir. Unit B (Feb. 1, 1982); American Materials c;rp,, 4
FMSHRC 415 (March 1982); Kerr-McGee Corp., 3 FMSHRC 2496 (November
1981); El Paso Rock Quarries, Inc., 3 FMSHRC 35 (January 1981). Thus,
we reject SOCCO's argument that it is not liable for the violations.
Number of Violations
The judge concluded that the operator was liable for two violations
of the Mine Act. SOCCO asserts that it was charged twice with the same
violation: "The required conduct was the same [i.e., persons should not
work under unsupported roof]; the alleged violations merged; and MSHA
should have been required to elect to proceed under one provision or the
other for the single occurrence." SOCCO argues that the same evidence
supporting the allegation that the miners removed temporary supports by
hand, rather than remotely, demonstrates also that these miners traveled
and were working under unsupported roof. !!:_/

±I

SOCCO also challenges the judge's conclusion that it was legally
responsible for designing and enforcing a safety program to ensure
compliance with the Mine Act. It is clear that under the Mine Act, the
operator is responsible for maintaining a safe workplace. S. Rep. 95181, 95th Cong., 1st Sess., 18 (1977); reprinted in Legislative History
of the Federal Mine Safety and Health Act of 1977 at 606 (1978) (Legis.
Hist.). The Acn, however, imposes no specific duty to design and
implement a safety program which ensures employees' perpetual compliance
with the mine safety laws. The question properly before the judge was
to determine, in assessing a penalty, whether the operator was negligent.
SOCCO's safety procedures are relevant ,only in judging whether SOCCO
exhibited a lack of care in regard to the occurrence of the violations.
See discussion, infra.

1462

The miners violated section 75.200 and the roof control plan
adopted thereunder in two ways: by omission, in failing to remove
remotely the temporary supports, and by connnission, in traveling and
working under unsupported roof. Despite the fact that these transgressions arose out of a single series of events, the miners connnitted
separate violations. Cf. Peabody Coal Co., 8 IBMA 121, 129 n.2 (1977);
Eastern Associated Coal Corp., 1 IBMA 233, 236 (1972). Thus, we affirm
the judge's conclusion that two violations occurred. 'i_/
Imputation of the foreman's and miners' negligence for penalty
purposes ~j
Two distinct imputation principles are involved in this case: (1)
as we have already discussed, the imputation of the employees' acts to
establish the operator's liability for violations; and (2) the imputation of the employees' negligent acts for penalty purposes, We have
concluded that the judge properly imputed the miners' violative acts to
the operator for purposes of liability, The remaining question is
whether he properly imputed the foreman's and the miners' negligent acts
to SOCCO for penalty purposes.
Section llO(i) of the Act requires that in assessing penalties
the Connnission must consider, among other things, "whether the operator
was negligent," 30 U.S.C. § 820(i). We have previously held that
"[s]ince operators typically act in the mines only through such supervisory agents, ••. consideration of a foreman's actions is proper in

:2_/

The judge also concluded: "The record shows the section foreman's
failure to supervise and monitor the remote recovery of the temporary
supports [violated] the safety precautions set forth in 30 C.F.R.
§ 75.200-14." ,He then specified the ways in which Darst purportedly
violated 30 CFR § 75.200-14, and in each instance he found that Darst's
failure to comply with the provisions was indicative of the foreman's
and top management's negligence. The judge erred in using § 75.200-14
as a benchmark for negligence. Sections 75.200-6 through 75.200-14 are
criteria promulgated by the Secretary for the guidance of his District
Managers in their approval of roof control plans. These sections do not
impose a duty upon an operator. Rather, the duty is imposed by the
approved and adopted roof control plan, which may or may not contain
provisions equivalent to the criteria. The judge's error is not
prejudicial, however, because there is substantial evidence apart from
this finding to support the findings of violations and SOCCO's negligence.
E..J
Although the judge's primary conclusion was that the foreman and
the miners were negligent, and that~their negligence was imputable to
SOCCO, he also concluded that the operator was independently negligent.
The record does not support the judge's inferred findings that SOCCO
failed to supervise its foremen adequately and that SOCCO "top
management" decided to remove the coal, necessitating removal of the
temporary supports. The error is not ffi?terial, however, because, as
discussed infra, the operator's negligence is established by that of its
foreman.

1463

evaluation of negligence for penalty assessment purposes. 11 Nacco
Mining Co., 3 FMSHRC 848, 850 (April 198l)(construing analogous penalty
provision in 1969 Coal Act). Therefore, we hold that the judge properly
imputed the foreman's negligent actions to the operator in considering
the amount of penalty to be assessed. ]_/
Whether the negligence of a rank-and-file mirter may be imputed to
an operator for penalty purposes has not yet been addressed. Congress
imposed primary responsibility on operators for providing a safe work
environment, although it noted that the effort must be a joint one with
miners. Legis. Hist. at 606. Congress further stated that the purpose
of civil penalties is to ensure the operator's compliance with the
requirements of the Mine Act. Legis. Hist. at 628-629, 1347-1348.
"Operators" include their agents, who are defined in section 3(e) of the
Mine Act as 11 any person charged with responsibility for the operation of
all or a part of a coal or other mine or the supervision of the miners
in a coal or other mine." (Emphasis added.) 30 U.S.C. § 802(e),
Furthermore, the legislative history of the 1969 Coal Act, from which
the relevant provisions of the Mine Act were derived, stated that the
provision for assessment of civil penalties is "necessary to place the
responsibility for compliance with the Act and the regulations, as well
as the liability for violations on those who control or supervise the
operation of coal mines as well as on those who operate them,n It
declared further that agents of operators should include supervisors
such as foremen. S. Rep. 91-411, 91st Cong., 1st Sess. 39, 44 (1969);
reprinted in Legislative History of the Federal Coal Mine Safety Act of
1969 at 165, 170 (1975). The Senate Report on the Mine Act reiterated
this view and added: "In short, the purpose of a civil penalty is to
induce those officials responsible for the operation of a mine to comply
with the Act and its standards." Legis. Hist. at 628-629. Thus, where
agen~s are negligent, that negligence may be imputed to the operator for
penalty purposes.
As seen from the above review, the statutory language and the
legislative history are nqt directed at imputing the negligence of rankand-file miners to the operator for penalty purposes. Thus, we reverse
the judge's holding that the negligence of a rank-and-file non-supervisory
employee may be directly imputed to the operator for purposes of penalty
assessment. However, where a rank-and-file employee has violated the
Act, the operator's supervision, training and disciplining of its
employees must be examined to determine if the operator has taken
reasonable steps to prevent the_ rank-and-file miner's violative conduct.
Nacco, supra, 3 FMSHRC at 850-851. We examine below the record evidence
in this regard in the context of the proper penalty assessment.

II

In Nacco, we described the circumstances in which a foreman's
negligence might not be considered to be the operator's for penalty
assessment purposes: "Where •.• an operator has taken reasonable steps
to avoid a particular class of accident and the erring supervisor unforseeably exposes only himself to risk, it makes little enforcement sense
to penalize the operator for 'negligen~e. '" 3 FMSHRC at 850. The Nacco
holding is inapplicable here because the foreman's negligence helped to
expose miners, whose supervision was his responsibility, to danger.

1464

Assessment of penalty
We have affirmed the judge's finding of two violations and his
imposition of liability on SOCCO. We must now consider whether, in
imputation of negligence for penalty
light of our discussion
purposes, the judge's
assessments are appropriate. Section
llO(i) requires that in
a penalty the Commission consider the
operator's history of
violations, the appropriateness of the
penalty to the size of the business, the effect on the operator's
ability to continue in business, the operator's good faith in attempting
to achieve rapid
the gravity of the violation, and whether
the operator was
The parties stipulated as to the first four
of these criteria, and the j
accepted their stipulations.
Tr. at
29-31. With respect to
, the judge found the violations were
extremely serious, and we agree.
We do not agree, however, with the judge 7 s discussion of the negligence criterion and his assessment of maximum penalties in this case.
We have held that the j
erred in directly imputing the rank-and-file
miners' negligence to SOCCO for penalty assessment purposes. As discussed, the correct
is to determine whether their violative
conduct was attributable to an omission of the operator. In this
regard, SOCCO
evidence directed at establishing the adequacy
of its
programs. Tr. at 26, 63, Tr. II at 70-73, 161-162, 19Li.,
199-204, 220. While there may be some question about the overall
effectiveness of these programs (Tr. at 95; Tr. II at 115-116, 132, 165,
167-169, 191-193, 219-220), the record does not support a finding that
the safety programs contributed directly or indirectly to the violations
at issue. Thus, we conclude that apart from the foreman's negligence,
which has been established and is imputable to the operator, the evidence does not establish further negligence by SOCCO.
's assessment of maximum penalties for each violation was in
based on his conclusions that the rank-and-file
miners' negligence was imputable to the operator and that the operator
was independently
, conclusions that we have overturned, we
must ~e-evaluate the
to be assessed.
Through his special assessment procedures, the Secretary proposed
that a penalty of $6,000 be assessed for the failure to remotely remove
roof supports, and that a penalty of $4,000 be assessed for travelling
and working under unsupported roof. Under the Act the Secre
is
authorized to propose penalties for violations (30 U.S.C. § 815(a)), but
in a contested case the responsibility for assessing penalties rests
with the Commission. 30 U.S.C. § 820(i). Shamrock Coal Co., 1 FMSHRC
469 (June 1979), aff'd, No. 79-3393, 6th Cir. (March 9, 1981). Based
on our independent review of the record and application of the statutory
penalty criteria, we agree with the Secretary that penalties totall
$10,000 for the two violations are appropriate. However, unlike the
Secretary, in the circumstances of this case we find no basis for
assessing a
penalty for the roof support removal violation than
for the working under unsupported roo·f. violation. Rather, we find that,
in light of the interrelation of the two violations, penalties of $5,000
for both violations are appropriate and consistent with the statutory
criteria.

1465

Did the judge comply with 29 C.F.R. § 2700.65?
We have stated previously that Connnission Rule 65, 29 C.F.R. §
2700.65, §_/and the Administrative Procedure Act, 5 U.S.C. § S57(c)(3) 2J:
[R]equire findings of fact, conclusions of law, and supporting
reasons in order to prevent arbitrary decisions and to permit
meaningful review. As the D.C. Circuit has emphasized, these
requirements "are not mere procedural niceties; they are
essential to the effective review of administrative decisions,"
U.S.V. Pharmaceutical Corp. v. Sec'y of HEW, 466 F.2d 455, 462
(1972). Our function is essentially one of review. See 30
U.S.C. § 823(d) ••.• Without findings of fact and some justification for the conclusions reached by the judge, we cannot
perform that function effectively. See Duane Smelser Roofing
Co. v. Marshall, 617 F.2d 448, 449-450 (6th Cir. 1980); U.S.V.
Pharmaceutical Corp,, supra; UAW v. NLRB, 455 F.2d 1357, 13691370 (D.C. Cir. 1971); Anglo-Canadian Supply Co. v.
310 F.2d 606, 615-617 (9th Cir. 1962); R.W. Service Systems,
Inc., 235 N.L.R.B. No. 144, 99 L.R.R.M. 1281 1282 (1978) .
The Anaconda

. , 3 FMSHRC 299-300 (February 1981).

The judge 1 s decision under review minimally complies with our rules
and the APA. It contains findings of fact supporting the conclusion

§_/

29 C.F.R. § 2700.65 states in pertinent part:
(a) Form and content of the judge's decision. The judge shall
make a decision that constitutes his final disposition of the
proceedings. The decision shall be in writing and shall include
findings of fact, conclusions of law, and the reasons or bases for
them, on all the material issues of fact, law or discretion presented by the record, and an order. If a decision is announced
orally from the bench, it shall be reduced to writing after the
filing of the transcript ...•
9/
5 U.S.C. § 557(c)(3) proviµes in part:
All decisions, including initial, recommended, and tentative
decisions are a part of the record and shall include a statement of-(A) findings and conclusions, and the reasons or basis therefor,
on all material issues of facts, law, or discretion presented
on the record; and
(B) the appropriate rule, order, sanction, relief, or denial
thereof. (Emphasis added.)
5 U.S.C. § 557(c)(3) is applicable through§ 105(d) of the Mine Act, 30
U.S.C. § 81S(e), which provides for hearings in accordance with 5
u.s.c. § 554.

1466

that the violations occurred and that SOCCO was liable for the violations. It also contains findings sufficient to support the conclusion
that SOCCO, through its foreman, was negligent in allowing the violations
to occur, and that the violations were extremely serious. It does not,
as did the decisions in Anaconda, "cross the line from the tolerably
terse to the intolerably mute." 3 FMSHRC at 302.

Accordingly, we affirm the judge's conclusion that two violations
of 30 C.F.R. § 75.200 occurred and assess penalties of $5,000 for each
violation. 10/

Richar;d V.~ '

'.

ljl

,; ·': ,.., .'
/:, ·tl,1·
/) . (~

1

/. I .

r{·-

1 ,./.. ,'l

1tl7
F/ank' ;F ,,; JZ''st:itab,1 corm:ri:· ii(i'>netl, //
I

(

'[/ (/ , < (;

\

t/
I

.·

/~

/

{'

j/V ·, /

I

I I

I I
I

I ,I

!QI We respectfully disagree with our

dissenting\~olleague's

suggestion
that failure to grant paragraphs 3 and 4(a) of the operator's petition for
review which were specifically directed toward the appropriate penalty,
precludes us from reviewing and reducing the penalty assessed by the judge
in this case.
Failure to grant review of a portion of a petition may bar consideration of the issues raised therein. 30 U.S.C. § 823(d)(2)(A)(iii). However,
in this case we do not reach the question. Here, among the issues which we
did direct for review is the question of whether the judge correctly evaluated
the operator's negligence in relation to the violations found (see paragraphs
one and two of the operator's petition).
The Act mandates determination of an operator's negligence as a component in penalty assessments. 30 U.S.C. 820(i). Accordingly, we have
reviewed the negligence issue raised by paragraphs one and two of the
petition on review. We conclude that on the record before us the negligence that can be attributed to the operator is considerably less than
suggested by the judge. Under these circumstances, it is appropriate for
us to reduce the maximum penalties as·sessed by the judge. To not do so
would afford the operator little relier in light of our findings regarding
negligence.

1467

Commissioner Lawson concurring in part and dissenting in part:
I am in agreement with the majority and the judge below in their
respective findings of two violations of the Act. Roof falls continue
to be the leading cause of death in the mines, and the roof here was
indisputably bad. 1./ Tr. I at 63, 137, 177-178; Tr. II at 107. Further,
the violations here directly resulted in the death of miner James Six.
But I dissent from my colleagues' reduction of the penalties imposed on
this mine operator.
The petition for discretionary review filed by the operator sought
review of numerous questions. On some of these review was granted.
However, review was sought but specifically denied on all issues involving the amount of the penalty, and reducing the penalties in this case is
thus procedurally improper. ]:_/
As a consequence of the Commission 1 s denial of review of these issues,
neither the operator nor the Secretary, of course, briefed the Commission
on whether or not the penalties assessed were excessive. The operator 1 s
contentions in its petition for review were restricted to whether it was
responsible for the violations, not the amount of the penalties assessed.
Nevertheless, the majority has determined that the penalties assessed by
the ALJ are excessive, and that "lower penalties are warranted." Page 1,

_!/Indeed, fatalities as the result of roof falls from January 1 to June 4,
1982 have dramatically increased; twenty-nine miners have died this year,
compared with nine deaths in 1981, and twelve deaths in 1980 for this same
time period. Daily Fatality Report, U. S. Dept. of Labor, MSHA, June 4,
1982 and June 4, 1980.
J:./More specifically, review was denied on the issues of:

"(3) Judge Kennedy's Decision and Order is contrary to
law in that SOCCO was denied the due process of law
by being ordered to pay a penalty $10,000 higher
than the proposed assessments it would have been
obligated to pay if it had not exercised its right
to challenge the proposed penalties through the
hearing process;
(4) The following substantial questions of law, policy or
discretion are involved in this matter:
(a). Whether an Administrative Law Judge can properly
increase and impose penalties to a total of $20,000
"in order to deter further violations, to heighten
top management's awareness of the need for meaningful supervision and .sanctions to back up the mine
safety laws, and to ensure, if possible, voluntary
compliance with those laws;"
Petition for Discretionary Review, page 2.

1468

Section 113(d)(2)(A)(iii) of the Act sets forth the relevant requirements of a petition for discretionary review, viz: "If granted, review
shall be limited to the questions raised by the petition."
Section 113(d)(2)(B) enumerates the procedural requirements under
which the Commission may, on its own motion, order a case before it for
review, whether or not a petition for discretionary review has been filed,
but the issue of the amount of penalty was not raised here by the Commission
on its own motion. As that section provides: "If a party's petition for
discretionary review has been granted, the Commission shall not raise or
consider additional issues in such review
except in compliance
with the requirements of this paragraph."
Thus, the Commission did not grant review of any issue asserting
that the penalty amount was excessive--indeed denied review when such was
sought by SOCCO--nor did it raise this issue
Accordingly. the
statute prohibits considering the issue of penalty excessiveness in this
review proceeding.
Although one need not endorse every step of the penalty assessment
process taken by the judge below, my colleagues have failed to provide a
more reasoned analysis for reducing by fifty
the penalties to be
imposed. All statutory penalty assessment criteria (set forth in section
11
negligence 11
llO(i) of the Act) were
to before
11
's conclusion that
and "gravity.
There is no disagreement
"the violations were extremely serious," nor that this operator was negligent.
However, the majority seeks to sever the
criterion, not
pursuant to the statute--which incorporates no separation of the enumerated
criteria to be considered in assessing penalties--but on the totally unsupported assertion that the judge's penalty assessment " ... was in large part
based on his conclusions that the rank and file miners' negligence was
imputable to the operator and that the operator was independently negligent,
conclusions that we have overturned, (and) we must reevaluate the penalties
to be assessed." Page 7,
The decision below, however, does not suggest, much less state,
that any dollar, percentage, or other numerical value is to be assigned
to the "negligence", or any of the other criteria listed in section llO(i)
of the Act. Notwithstanding this void, the maj
would now embark
upon the uncharted waters of independent penalty assessment. My colleagues
have thus determined that miner Six's death is worth
,000 for each
violation, contrary to not only the evaluations of the judge below, but
those of the Secretary and the MSHA Office of Assessments as well. ]._/ Nor
does the majority herein cure what it views as the deficiencies in the
opinion below by any independent assignment of numerical or other objective
indicia to the Act's "negligence" criteria. No future guidance is therefore
furnished for'either mine operators or the Secretary, and conclusorily
glossing over the fifty percent penalty reductions may be superficially
attractive, but falls short of being statutorily satisfactory or in accord
with the Act.
]_/The majority's disagreement with the quantum of negligence assigned to
these violations by the j
fails to address the inseparability of the
six statutorily required criteria required to be considered in penalty
assessment, and, as noted, review was denied on the issue of penalty assessment, and the parties consequently denied the opportunity to present their
views thereon.

1469

The majority thus holds that these penalties are "appropriate and
consistent with the statutory criteria" (page 7, supra), but its opinion
is entirely silent as to four of the section llO(i) criteria, does not
dispute the gravity of the violations, and parses the negligence admittedly
involved in a manner obviously different than did the judge below, but in a
manner substantially less explicated. The judge below was closer to the
mark--and the Act--in noting that the purpose of penalties is deterrence,
and that the amount warranted for each violation was imposed for that reason.
Contrary to the majority's opinion herein, that at least is in accord with
the legislative history of the Act. Legis. Hist. at 603, 628-630.
As the Senate Committee Report notes:
"In overseeing the enforcement of the Coal Act the
Committee has found that civil penalty assessments
are generally too low, and when combined with the
difficulties being encountered in collection of
assessed penalties (to be discussed, infra), the
effect of the current enforcement is to eliminate
to a considerable extent, the inducement to comply
with the Act or the standards, which was the intention
of the civil penalty system. tr
at 629,
(Emphasis added).
The majority's contradictory analysis is best summarized in its own
words, as quoted in the Legislative History:
"In short, the purpose of a civil penalty is to induce
those officials responsible for the operation of a
mine to comply with the Act and its standards."
Legis. Hist. at 628-629. Page 6, supra.
In addition to ignoring the procedural requirements of the Act by
reviewing an issue denied review, and reducing the penalty assessed
below by 50% founded upon no more than disagreement with the judge,
the majority has further erred in reversing the judge's imputation of
non-supervisory miner negligence to the operator for penalty purposes. !±_/
The question before the Commission is more properly framed as:
"If an operator is responsible without fault for a
violation, should it not also be responsible without
fault for the penalty imposed for the violation?"
It is well established that " ... an operator is liable without fault
for violations of the Act and mandatory standards connnitted by its employees."
Page 4, supra, (and authorities cited). The statute does not shield the
operator, nor· should we, from penalty assessment solely because no fault by
the operator may have been established. An operator acts only through

!±_/ There is no dispute concerning the imputation of negligence to the operator
for his agents or supervisory personnel, for penalty purposes. "Thus, where
agents are negligent, that negligence may be imputed to the operator for
penalty purposes." Page 6, supra.

141 0
1

its employees, and if a non-supervisory or rank and file miner has violated
the Act--indisputably the case here--and negligence is established--also
not in dispute--that negligence is properly required to be considered in
assessing penalties. United States v. Illinois Central Railroad Co.,
303 U.S. 239, 244 (1938).
Here, both supervisory and non-supervisory miner negligence
unquestionably occurred. To artificially allocate penalty dollars
for that negligence between the operator and its rank and file miners
provides a ready avenue for an operator to escape penalties and their
intended deterrent effect. The operator which structures its operations
to avoid supervisory responsibility will now be rewarded. Neither the
resulting reduced penalty, nor this denied supervision, is in accord with
the intent of the Act, nor does this scheme accord with the mandatory
penalty assessment processes required by the Act.
While one can perhaps conceive of a case in which the only negligence
could be that of the rank and file miner, this is not that case, and, as we
have recently noted, examining claims "in a legal vacuum" is contrary to
Connnission precedent. Frederick G. Bradley v. Belva Coal Co., 4 FMSHRC 982,
987 (June 1982). The majority's dicta is particularly unfortunate in this
case, given its unprecedented independent excursion into penalty assessment.
The majority has apparently read the legislative history as silent
with regard to the imputation of the negligence of rank and file miners
to the operator for penalty purposes, and leaped from that reading to
the assumption that Congress did not therefore intend to include in
penalty calculations any negligence of the operator's rank and file
miners.
However, providing a means for the avoidance or drastic reduction of
penalties is clearly to undercut compliance, more particularly in this case
in which there is no question of the presence of negligence admittedly
assignable to the operator. This operator is therefore not without
responsibility for the violative actions of its rank and file miners, to
which it has confessed. 2_/
Examination, as the majority suggests, (page 6, supra), of this operator's
"supervision, training, and disciplining of its employees", reveals that the
judge below found substantial evidence that this operator's "safety programs"
contributed to the violations. The majority not only ignores that evidence,
and cites none to the contrary, but admits that " ••. there may be some
question about the overall effectiveness of these programs." Page 7,
Tr. II at 196.
As to this operator's disciplining its miner-employees for misconduct
in performing· their assigned duties in violation of the Act--and although
the decision of the judge below is silent--the majority refers to Miner
Six's having received " ••• two prior warnings for violations of roof
control procedures. 11 While Six had received "two unsafe practice reports,"

5/This operator has conceded that " ..• it did have miners who were engaged
In practices that were stated in those citations. 11 Tr. I at 16.

1471

admittedly non-punitive, no disciplinary action was ever taken against
him, despite his having twice failed in his obligations, to properly set
a jack as required, and to set temporary supports for the roof in the
mine section in which he was working. Tr. II at 76-79, 191-192. Nor had
any non-supervisory miners ever been suspended for safety violations.
Tr. II at 163-164.
Miner Endicott had never been warned or otherwise disciplined
for working under unsupported roof, although the operator had observed
both Endicott and Six working under such roof on "other occasions."
Page 3, supra. Tr. I at 94, 151, 160; Tr. II at 77-78. Even more shockingly, neither Miner Endicott nor Foreman Darst received any unsatisfactory slips, much less.warnings, for their action at the time of
the violations which here resulted in the death of Miner Six. Tr. I at
151; Tr. II at 132. To ignore roof control violations, as did this
operator, is to invite precisely the sort of disaster which ensued. !if
Operator witness Darst, the foreman in charge of these miners,
testified that he had never issued written warnings or taken any miners
to the superintendent for "reckless" behavior. Jj Tr. II at 115-116.
On direct examination this operator named those actually disciplined for
safety violations; neither the miners here involved nor their supervisor
were ever so disciplined. Tr. II at 162, 165-168. Indeed, Mine Superintendent
Roberts made "a conscious decision in this case not to take any disciplinary
action." ~r. II at 168-169. In response to the judge 1 s questioning,
Superintendent Roberts agreed that he "didn't consider that what occurred on
May 5th, 1978 as officially serious as to warrant any disciplinary action
with the miners involved." Tr. II at 165.
This operator's supervisory deficiencies are also amply reflected by
this record. 8/ Although there was an approved safety training program,
as required by the Act (Tr. I at 26), the record fails to reveal any
instruction of either miners Endicott or Six, notwithstanding the latter's
previously known performance deficiencies.

6/ This operator also stipulated to an admitted fifty-one violations of
mandatory standard 30 CFR 75.200 between May 1976 and May 1978. Tr.I at 29.
7/Foreman Darst testified that while he had supervised miners he considered
to be reckless, "what I call reckless is if he's running a piece of machinery
and he don't take care of it." Tr. II at 115.
8/As to instructions to Miner Six to perform the work that killed him, Foreman
Darst responded to the judge's questioning: (Tr. II at 109).
Q.91
A.
Q.92

A.

Is that the only jack that you intended to have him
knock out?
Yes.
Is that what you told hfm,?
No, I just told him to knock the j~cks out with a loader.
I didn't specify on certain jacks.

Miner Endicott received no instructions. from Foreman Darst as to what he
"and Six were supposed to be doing in the 15 Entry." Tr. I at 94, 106-107;
Tr. II at 108.

147~!

In summary, the determination of the judge below that there was
substantial--indeed ample--evidence that this operator was grossly
negligent in supervision, discipline and training of its rank and file
miners is fully supported by this record and SOCCO's negligence, in this
regard as well, is fully established. There are no more serious derelictions in underground coal mining than those affecting roof control. Must
there be multiple deaths to warrant imposition of the full penalties
provided for by the Act?
I therefore dissent to the reduction of the penalties imposed.

A. E. Lawson, Commissioner

1473

Distribution
David M. Cohen, Esq.
American Electric Power Service Corp.
Fuel Supply Division
P.O. Box 700
Lancaster, Ohio 43130
Alvin J. McKenna, Esq.
Alexander, Ebinger, Fisher, McAlister & Lawrence
17 South High Street
Columbus, Ohio 43215
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Joseph Kennedy
Fed. Mine Safety & Health Rev. Connnission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

1474

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

August 31, 1982

ELIAS MOSES
v.

Docket No. KENT 79-366-D

WHITLEY DEVELOPMENT CORPORATION

DECISION
This discrimination case raises several issues under section
lOS(c)(l) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 ~~· (Supp. IV 1980), These issues include whether an operator
violates section lOS(c)(l) by interfering with a miner's exercise of a
protected right through coercive interrogation and harassment, and
whether an operator violates that section by discharging a miner on the
suspicion or belief that he has exercised a protected right, when in
fact the miner has not. The judge answered both these questions in the
affirmative in this case, and for the reasons that follow we affirm his
decision. 1/ We remand, however, for the limited purpose of allowing
the parties to present arguments and additional evidence concerni~g the
proper amount of back pay to be awarded the discriminatee.
I.

Elias Moses filed a discrimination complaint alleging that Whitley
Development Corporation ("Whi.tley") violated section 105 (c) (1) of the
Mine Act by firing him because it believed he had reported an accident
at Whitley's mine to the Mine Safety and Health Administration. ]:_! The
administrative law judge issued a decision concluding that Whitley had
unlawfully interrogated and harassed Moses as to whether he reported the
accident and that it had unlawfully discharged him because it suspected
he had reported the accident, even though he had not. ll The judge
awarded Moses various forms of relief including reinstatement with back
pay. We granted Whitley's petition for discretionary review of the
judge's decision.

1/

The judge's decision is reported at 3 FMSHRC 746 (March 1981).
]:_/
Moses filed h~s discrimination complaint under section 105(c)(3) of
the Mine Act since the Secretary of Labor, after investigating Moses'
charges, declined to file a complaint on his behalf.
3/
The judge also found that even if Whitley had not discharged Moses,
it had nonetheless violated section lOS(c)(l) because it failed to
retain or rehire Moses solely because he had filed a discrimination
complaint. Because we agree Moses was in fact illegally discharged, we
find it unnecessary to review this alternative holding.

1475
82-8-13

The factual background of this case is not complicated. Whitley,
which is owned by Pascual White and his wife, operates two strip mines
located in proximity to one another in southeastern Kentucky. In May
1979, Moses asked Pascual White to hire him as a bulldozer operator.
Moses had worked for White as a laborer some nine years before. After
Moses applied for the job, his brother-in-law, an MSHA inspector who
inspected the Whitley mines, also asked White to hire Moses. White
testified that he decided to give Moses a job because he felt "pressured" into taking him on, and hired him without checking his ability to
operate a bulldozer. 3 FMSHRC at 748, 761; Tr. 242-44. !±_/ Moses started
to work for Whitley on May 9, 1979.
On June 19, 1979, a bulldozer overturned at the mine where Moses
was working. Although Moses did not see the accident, he was told about
it by his foreman, Richard McClure. The next
, MSHA inspectors,
including Moses' brother-in-law, arrived by helicopter to investigate
the site. :i._/ After they had left 0 McClure asked Moses "if he was the
one that called the federal
on that accidenL" 3 FMSHRC at
748-49; Tr. 1870 f:j Moses
Despite Moses' denial,

!±./

The judge found that Moses was hired, in part, because of the
pressure placed upon Pascual White
Moses 7 brother-in-law~ the MSHA
inspector. 3 FMSHRC at 753~ 76L (Substantial evidence supports the
judge's rejection of Whitley?s suggestion that this pressure was the
only reason Moses was hired. Id,) We endorse the judge's conclusion
that it was !fimproper" for the. brother-in-law, an MSHA inspector, to ask
Whitley's owner to hire Moses. Id. at 756. While Whitley expresses
general criticism of this incident (Br. at 3), it advances no claim that
it was legally prejudiced in the present case by any impropriety committed
by the MSHA inspector in question prior to the operative events and
proceedings herein.
5/
White testified that he was aware that he could request inspection
by someone other than Moses' brother-in-law if he feared biased inspection. 3 FMSHRC at 761; Tr. 260. MSHA supervisory inspector Kenneth
Howard, the brother-in-law 1 s supervisor, also testified:
[I]t's not our practice to send an inspector to inspect a job where a member of his family is working.
If I'd known .•• Moses was present at the time •••
and that they were related[,} I wouldn't have had
[Moses' brother-in-law] sent out there. Permissiveness [in the inspection under such circumstances] is
a logical assumption to make.
3 FMSHRC at 751; Tr. 124.
E_/
Section 103(g)(l) of the Mine Act grants miners the right to obtain
an immediate inspection by MSHA if they believe a violation of the Act
or of a mandatory health or safety standard has occurred, or if they
believe an imminent danger exists. It also prohibits MSH.A from revealing the name of the miner requesting the inspection. The section
states in part:
Whenever a representative of the miners or a miner
in the case of a coal or other mine where there is
no such representative has reasonable grounds to
(footnote 6 continued)

1476

McClure accused him in front of other employees, on two subsequent
occasions, of reporting the accident to MSHA. LI
Near the end of June 1979, Moses was laid off because the bulldozers at the mine were out of order. He was told he would be recalled
when repairs on the equipment were completed. On July 2, 1979, while
the repairs were still in progress, Moses and his wife drove to Whitley's
repair shop to pick up his paycheck. Moses went inside and met with
White. There were conflicting versions of the heated conversation that
followed and the judge credited Moses' account over that of White. 3
FMSHRC at 749-50, 756-57. Moses testified that he and White argued over
whether he had called the inspectors, that he told White he had not, and
that he would make White prove he had. According to Moses, at the end
of the argument White threatened to fire him. Moses' wife, who overheard the argument, corroborated Moses' story.
Moses drove that night to the home of MSHA supervisory inspector
Kenneth Howard. He told Howard he had been accused of reporting the
bulldozer accident and asked Howard to "clear" his name. Howard agreed
to go to the mine the next morning and inform White that the accident
had not been reported by Moses, but rather by a woman whose name had to
be kept confidential.
footnote 6 cont'd.
believe that a violation of this Act or a mandatory
health or safety standard exists, or an imminent
danger exists, such miner or representative shall
have a right to obtain an immediate inspection by
giving notice to the Secretary or his authorized
representative of such violation or danger. Any
such notice shall be reduced to writing, signed by
the representative of the miners or by the miner?
and a copy shall be provided the operator or his
agent no later than at the time of inspection,
except that the operator or his agent shall be
notified forthwith if the complaint indicates that
an imminent danger exists. The name of the person
giving such notice and the names of individual
miners referred to therein shall not appear in such
copy or notification.
LI Concerning the two subsequent conversations after McClure's initial
questioning, Moses stated that McClure first said to him, in front of
others, "He called an inspector on us. He called his brother-in-law."
Tr. 63. Moses also testified that after the bulldozer driver who was
involved in the accident returned to work, McClure said, in front of the
driver, "Oh, he's happy. He called his brother-in-law inspector." The
driver responded, "You mean they was out here?" And McClure replied,
"Oh yeah, they come out." Moses testified that at this point, he
stated: "I don't want to hear it anymore. I'm going to make you prove
it." Tr. 64. The judge credited Moses' testimony. 3 FMSHRC at 756.

147'7

The following morning, July 3, 1979, Moses went to the mine seeking
confirmation that he still had a job. At that time, the bulldozers had
not yet been repaired. Moses spoke with McClure, who offered Moses the
opportunity to work filling drilled holes with explosives. Moses testified the of fer was made in a derogatory fashion. An exchange of profanities ensued. McClure testified that he said if Moses was not,going
to work, it would be better for Moses to get in his truck and "go on to
the house." 3 FMSHRC at 750, 754; Tr. 236. Moses took this to mean he
was fired.
Later that same morning, Inspector Howard arrived at the mine.
White was not there, so Howard talked to McClure. Howard explained that
Moses had been to see him the night before and feared he would be discharged because of suspicions he had asked MSHA to investigate the
accident. Howard assured McClure that the accident had not been reported
by Moses. McClure told Howard he had already fired Moses that morning.
3 FMSHRC at 751, 754; Tr. 117.
Moses thereafter filed a discrimination complaint with MSHA.
Before the bulldozers were repaired, Whitley received a copy of the
complaint pursuant to section 105(c)(2) of the Mine Act. After the
bulldozer repairs were completed, Moses was not recalled to work.
II.

The first issue to which we turn is whether Whitley coercively
interrogated and harassed Moses concerning the reporting of the accident
and, if so, whether its actions violated section lOS(c)(l) of the Act.
The underlying question is whether such interrogation and harassment may
ever constitute a violation of section 105(c)(l).
Section 105(c)(l) states that "no person shall discharge or in any
manner discriminate against ••. or otherwise interfere with the exercise
of the statutory rights of any miner." (Emphasis added.) We have
previously noted the high priority Congress placed upon the unencumbered
exercise of rights granted miners under the Mine Act. David Pasula v.
Consolidation Coal Company, 2 FMSHRC 2786, 2790 (October 1980), rev'd
on other grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d
1211 (3d Cir. 1981). As we concluded in Pasula, Congress viewed the
free exercise of miners' rights as "essential to the achievement of safe
and healthful mines." 2 FMSHRC at 2790. Furthermore, it is clear that
section 105(c)(l) was intended to encourage miner participation in
enforcement of the Mine Act by protecting them against "not only the
common forms of discrimination, such as discharge, suspension, demotion
••. ,but also against the more subtle forms of interference, such as
promises of benefit or threats of reprisal." S. Rep. 95-191, 95th
Cong., 1st Sess. 36 (1977) ["S. Rep."], reprinted in Senate Subcommittee
on Labor, Committee on Human Resources, 95th Cong., 2d Sess., Legislative
History of the Federal Mine Safety and Health Act of 1977, at 624 (1978)
["Legis. Hist."].
We find that among the "more subtle forms of interference" are
coercive interrogation and harassment over the exercise of protected
rights. A natural result of such practices may be to instill in the
minds of employees fear of reprisal or discrimination. Such actions may

1478

not only chill the exercise of protected rights by the directly affected
miners, but may also cause other miners, who wish to avoid similar
treatment, to refrain from asserting their rights. This result is at
odds with the goal of encouraging miner participation in enforcement of
the Mine Act. We therefore conclude that coercive interrogation and
harassment over the exercise of protected rights is prohibited by
section 105(c)(l) of the Mine Act.§.../
This brings us to McClure's conversations with Moses. The judge's
findings with respect to the coercive nature of McClure's interrogation
of Moses and of McClure's comments concerning him are supported by
substantial evidence and to the extent that these findings are credibility resolutions, will not be disturbed on review. Under section
103(g)(l) of the Act, Moses had the right to request an
tion and
to do so anonymously. The persistence with which the subject of his
supposed reporting of the bulldozer accident was raised and the accusatory manner in which it was done could logically result in a fear of
reprisal and a reluctance to exercise the right in the future. These
conversations thus constituted prohibited interference under section
105(c)(l). We address below, as part of our analysis of the discharge
issue, the question of whether Moses' lack of actual protected activity
automatically precludes a finding of interference or discrimination. As
we explain below, we conclude that it does not.
IIL

With regard to the issue of whether Whitley violated section
105(c)(l) by discharging Moses on the suspicion he had reported the
accident, we first must determine whether Moses was in fact fired. As
a threshold argument, Whitley asserts that he was not, contending that
he voluntarily quit after refusing alternative employment. We conclude,
however, that substantial evidence supports the judge's finding that
Moses was discharged.
During the crucial discussion on July 3, 1979, McClure told Moses
to 11 go on to the house.JI This term, the judge found, was commonly used
in the coal fields as a synonym for discharge. 3 FMSHRC at 754. The
judge's finding is supported by the testimony by White himself. Tr.
265. The judge also found that Inspector Howard stated that McClure had
told him later the same morning that Moses had been fired.
• at 751,
754. The judge credited Howard's testimony, and we see no reason to
disturb his finding. Finally, the j
deemed it significant that
McClure failed to tell Howard that Moses had not been d
when
Howard explained to McClure that Moses could file a discrimination
complaint over his dismissal. Id. at 754. We agree with the judge that
if McClure had been misunderstood by Moses, surely McClure would have
explained to Howard at that point that he had not fired Moses.
This is not to say that an operator may never question or comment
upon a miner's exercise of a protected right. Such question or comment
may be innocuous or even necessary to address a safety or health problem
and, therefore, would not amount to coercive interrogation or harassment. Whether an operator's actions are proscribed by the Mine Act must
be determined by what is said and done, and by the circumstances
surrounding the words and actions.

1479

Did Moses' discharge violate section 105(c)(l) of the Mine Act?
The judge found the discharge occurred because the operator thought the
complainant had engaged in protected activity, even though he had not.
Section 105(c)(l) prohibits discharge, discrimination, or interference
"because" of "a miner's exercise of any statutory right afforded by
[the] Act." While a literal interpretation of this provision might
require the actual or attempted exercise of a right before the protection of section 105 comes into play, we reject such a reading for two
reasons. First, such an interpretation would frustrate Congressional
intent that miners fully exercise their rights as participants in the
enforcement of the Mine Act. Second, that approach would also wrongly
fail to redress or deter situations where an operator, with the intent
of frustrating protected activity 9 takes adverse action against an
innocent miner.
Section 105(c)(l) was intended to "be construed expansively to
assure that miners will not be inhibited in any way in exercising any
rights afforded by the [Act)." S. Rep. at 36, Legis. Hist. at 62L.c
(emphasis added). Hiners would be less likely to exercise their
rights if no remedy existed for discriminatory action based on an
operator's mistaken belief that a miner had exercised a protected
right. Indeed, the adverse effect of such action might be even more
debilitating than discrimination over actual protected activity. In
such instances, employees could reasonably fear that
might be
treated adversely on the basis of suspicion alone, and thus would seek
to avoid even the appearance of asserting their r
The same
reasoning applies with regard to the various forms of interference such
as coercive interrogation and harassment previously discussed in this
decision. An equally important consideration is that an affected
miner suffers as much by mistake as he would if he were discriminated
against because he had actually engaged in protected activity. We
conclude that discrimination based upon a suspicion or belief that a
miner has engaged in protected activity, even though,in fact, he has
not, is proscribed by section lOS(c)(l).
We now examine the evidence surrounding Moses' termination. In
Fasula, supra, we set forth an analytical framework for deciding discrimination cases. We concluded that the complainant establishes a
prima facie case of a violation of section 105(c)(l) if he proves by a
preponderance of the evidence that (1) he engaged in protected activity,
and (2) that the adverse action was motivated in any part by the protected activity. 2 FMSHRC at 2799. We also held that an operator may
respond by either rebutting the prima facie case or if it cannot rebut,
by showing in defense that even if part of its motive were unlawful,
(1) it was also motivated by the miner's unprotected activities, and
(2) would have taken the adverse action in any event for the unprotected
activities alone. Id. at 2800. See also Robinette v. United Castle
~~~C_o., 3 FMSHR~ 803, 818 n. 20 (April 1981).
A similar, but modified,
framework is appropriate for resolving allegations of discrimination for
the suspected exercise of a statutory right. In such cases, the complainant establishes a prima facie case by proving that (1) the operator
suspected that he had engaged in protected activity, and (2) the adverse
action was motivated in any part by such suspicion. The operator may,
of course; still successfully rebut or further defend along the lines
summarized above.

1480

Applying this analysis to the facts at hand, there is no doubt on
this record that White and McClure believed Moses had reported the
bulldozer accident to MSHA. The next inquiry concerning the prima facie
case is whether Whitley discharged Moses in any part because of this
belief.
The judge found that White was very "sensitive" to what he regarded
as MSHA influence on his operation, and consequently "resented the
reporting of [the] accident" and was very concerned to discover who had
reported it. 3 FMSHRC at 753. The judge also credited Moses' wife's
testimony that during the July 2d conversation White told Moses "You
don't work for them damn inspectors. I write your checks." 3 FMSHRC at
749, 757; Tr. 170. This testimony is significant because it tends to
corroborate Moses' statement that during their discussion about calling
the inspector, White said "You go get [your brother-in-law, the inspector],
and .•• you'll not work here any more." Tr. 69. Finally, on July 3d,
the day of the firing, McClurevs and Mosesv argument, at least in part,
involved who had called MSHA. This evidence supports the conclusion
that Moses lost his job, at least in part, because of Whitley s belief
that Moses had engaged in a protected communication with MSHA. Thus, we
conclude that Moses established a prima facie case of discrimination.
We must next examine whether Whitley nevertheless would have discharged ~oses for certain unprotected activities alone that it asserts
were the cause of his departure. Whitley argues that Moses repeatedly
failed to discharge his duties competently, and also used bad language
toward McClure and White. The evidence, however, does not support a
successful defense against the prima facie case.
Concerning the company's allegations of Moses' inept performance as
a bulldozer driver, James Davis, who was in charge of servicing the
bulldozers, stated that the breakdowns in the equipment were "about the
same" after Moses came to work as they were before. Tr. 138. Davis
testified that he had watched Moses operate a bulldozer every day Moses
worked, and had never seen him misuse the equipment. Tr. 131. When
asked if Moses possessed the skill of other operators, Davis said he had
seen better bulldozer operators but he had also seen worse. Tr. 137.
Bobby Durham, who also worked with Moses, concurred in Davis' assessment. Tr. 153-54. This evidence undercuts the company's claim that
Moses was irresponsible with the equipment. Further, Whitley failed to
present any evidence as to what its usual practices and policies were
with respect to bad operators of equipment. As we have noted, evidence
of practices and policies consistent with the adverse action taken may
be persuasive support of an operator's defense of justifiable cause.
Bradley v. Belva Coal Co., 4 FMSHRC 982, 993 (June 1982). We have
previously emphasized that it is not our role to concern ourselves with
the general wisdom or fairness of an operator's decision to take an
adverse action. See Belva Coal, supra, 4 FMSHRC at 993-94;
Phelps Dodge Corp., 3 FMSHRC 2508, 2516-17 (November 1981),
review filed, No. 81-2300, D.C. Cir., December 11," 1981. However, in
this case, we find Whitley's evidence regarding Moses' allegedly poor
performance to be so weak that this defense seems virtually pretextual,
and we therefore agree with the judge (3 FMSHRC at 760) that Whitley

1481

failed to show that it would have fired Moses in any event for this
asserted reason. '}_/
Whitley's other justification for termination was that Moses had a
bad attitude and used abusive language with his supervisors. The judge
found that because Moses had worked for respondent in 1970, Whitley
11
must have known what sort of person he was hiring ..• in 1979, 11 and
that therefore the record failed to support a finding Moses would have
been discharged for those reasons alone in any event. 3 FMSHRC at 761.
Unlike the contention that Moses was an unskilled bulldozer operator,
the record reveals Moses' use of bad language (Tr. 12, 70, 190, 206,
236), and also shows his "bad attitude," at least in the eyes of White.
Tr. 260. Whitley argues that its justification cannot be dismissed on
the basis of speculation that \\lhite knew what Moses' personality was
like merely because Moses had worked for him 9 years before. If this
were all that supported the judgevs conclus
we might well agree.
There is nothing in the record to indicate what Moses' work habits and
relationships were when he was previously employed. However, Whitley
presented no evidence showing that prior to White's and McClure's angry
reactions over Moses' supposed reporting of the accident they were
concerned enough with Moses to fire him for those reasons. Indeed, as
the judge correctly noted, much of the language and improper attitude
arose in response to Whitley's unlawful and provocative
to
determine if Moses had called the inspectors. 3 FMSHRC at 761. We thus
conclude that Whitley has not proven that it would have fired Moses for
his language and attitude alone. In sum, we affirm the judgeis conclusion Whitley violated section 105(c)(l) when it fired Moses on the
belief that he had exercised a protected right.

IV.
The final issue concerns back pay. In his notice of hearing, the
judge advised the parties of his intent to render an oral decision at
the close of the evidence which would later be reduced to writing. At
the close of the hearing, however, the judge did not render a bench
decision, but rather requested that additional evidence be submitted,
including Moses' payroll record. Neither party had introduced any
evidence concerning back pay at the hearing. After Whitley sent the
judge a copy of Moses' payroll sheet (marked Exhibit 11 H11 ) , the judge
issued his written decision. The judge ordered, among other things,
that Whitley reinstate Moses and pay him back wages on the basis of a
40-hour week.

J_/

In an attempt to establish Moses' abuse of equipment, Whitley submitted numerous repair bills for its equipment. Moses was not the only
person to operate the bulldozers, and there was no evidence connecting
Moses to any of the repairs which were paid for during and after the
time Moses was employed by Whitley in 1979. Although Whitley argues
that the judge improperly interpreted the bills in a variety of ways,
the bills are but one item leading to the judge's conclusion that Moses'
allegedly poor performance would not have led to his discharge. Other
evidence supports his findings, so that Whitley's justifications fail
regardless of consideration of the bills.

1482

Whitley argues that it was deprived of due process when the judge
failed to issue an oral decision at the close of the evidence. Whitley
also appears to be contending that such a decision could not have included the remedy of back pay since no evidence on that issue had been
offered. It further argues that it was denied an opportunity to present
argument and further evidence with respect to the issue after it submitted the payroll sheet.
We find no fault in general with the decisional process adopted by
the judge. The judge's intent to issue a decision from the bench at the
hearing's close was not an ironclad guarantee. The dynamics of trial
often reveal complicated issues requiring further contemplation. Moreover, section 113(d)(l) of the Act requires a judge to make a decision
constituting a "final disposition of proceedings, 11 and Commission Rule
65(a) states that the judge's final disposition of the proceedings
"shall be in writing." 29 C.F.R. § 2700.65(a). We have previously held
that a bench decision is not a "final disposition" until it is written.
Capitol Aggregates, Inc., 2 FMSHRC 1040, 1041 (May 1980). Thus, even
had the judge issued his intended oral decision, it could have been
subject to revision by the judge. Moreover, a claimant's failure to
present evidence as to back pay is not tantamount to abandoning a claim,
and, unless there are compelling reasons to the contrary, relief should
nonetheless be awarded. Bobby Gooslin v. Kentucky Carbon Corp., L;
FMSHRC 1, 2-3 (January 1982),
The record in this case was left open at the close of the hearing
for the submission of additional evidence regarding back pay. Whitley
submitted the information requested and, indeed, offered more. 10/
Under these circumstances, we perceive no abuse of due process. Nor do
we believe, strictly speaking, that Whitley was denied an opportunity to
present argument concerning the payroll data it submitted or to adduce
further evidence with respect to the issue. Certainly no action by the
judge foreclosed such a submission. Also, Whitley did not, as it might
have done, present an interpretive analysis with its data; nor did it,
as it should have done, indicate to the judge or to Moses that it had
additional evidence it wished to submit. In silence and inaction,
Whitley came close to waiving whatever objections it might have had.
Yet we recognize that it may have been difficult for the parties
to know how to proceed with regard to back pay. Although the judge
stated in his notice of hearing that the issues to be tried were
"whether [Moses] was discharged in violation of section 105(c)(l) of the
Act so as to entitle him to ••. relief ••• including reinstatement •••
with back pay and other benefits," he did not spell out for the parties
the procedural course he wished to take with regard to the back pay
issue. While the judge was not compelled to do so, under the circumstances of this case both parties might well have benefited from a
detailed explanation of the procedures to be followed. Therefore, in
accompanying the payroll data, Whitley's attorney
stated to the judge: "If after inspecting the enclosed documents you
require any further information regarding this matter I will be most
happy to provide whatever you desire."

148:3

the interest of procedural regularity and to insure fairness to the
parties, we remand this matter to the judge for the limited purpose of
reconsideration of back pay issues concerning the proper amount, if any,
to be awarded Moses. The judge should afford the parties the opportunity to present any argument and any additional relevant evidence on
back pay issues, including but, not limited to, the interpretation· of
the payroll data already submitted, and the proper number of hours per
week upon which to compute back pay. The parties may also submit evidence,
if any, with respect to any actual interim earnings of Moses since
July 3, 1979.
For the foregoing reasuns, we affirm the judge 1 s conclusions that
Whitley violated section lOS(c)(l) of the Mine Act, and we remand for
the expedited reconsideration of back pay issues.

1484

Distribution
William E. Hensley, Esq.
First National Bank Building
Corbin, Kentucky 40701
David Patrick, P.S.C.
117 Short Street
P.O. Box 9
Harrodsburg, Kentucky

40330

Administrative Law Judge Richard Steffey
Fed. Mine Safety & Health Rev. Connnission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

1485

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
W~HINGTON, D.C.
20006

August 31, 1982
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. PITT 77-15
PITT 77-16
PITT 77-17
PITT 77-18
PITT 77-19
PITT 77-23

v.
FLORENCE MINING COMPANY
HELEN MINING COMPANY
ONEIDA MINING COMPANY
NORTH AMERICAN COAL CORPORATION

IBMA 77-32

DECISION
This case arose under the Federal Coal Mine Health and Safety Act
of 1969, 30 U.S.C. § 801 et seq (1976) (amended 1977) C1 the Coal Act"). 1/
The issue is whether the administrative law judge erred in concluding that 30 C.F.R. § 75.1405 does not apply to certain mine haulage equip~
ment that travels both on and off tracks. For the reasons that follow~
we reverse the judge's decision.
The standard at issue essentially reiterates section 314(f) of the
Coal Act and provides:
All haulage equipment acquired by an operator of a coal mine
on or after March 30, 1971, shall be equipped with automatic
couplers which couple by impact and uncouple without the
necessity of persons going between the ends of such equipment.
All haulage equipment without automatic couplers in use in a
mine on March 30, 1970, shall also be so equipped within 4
years after March 30, 1970.

1/
On March 8, 1978, this case was pending on appeal before the
Depar.tment of Interior's Board of Mine Operations Appeals ("the Board").
Accordingly, it is before the Commission for disposition. 30 u.s.c.
§ 961 (Supp. IV 1980).
The Mine Safety and Health Administration
(MSHA) has been substituted in the caption for its predecessor agency,
the Mining Enforcement and Safety Administration (MESA).
In this case review was sought of an unabated notice of violation.
For the reasons'stated in our decision in Eastern Associated Coal Corp.,
4 FMSHRC 835 (May 1982), we will review the merits of the notice at this
time.

1486

82-8-14

30 C.F.R. § 75.1405-1, which delineates the scope of the above standard,
provides:
The requirement of § 75. 1405 with respect to automatic
couplers applies only to track haulage cars which are
regularly coupled and uncoupled (emphasis added).
The six notices of violation at issue allege that the operators (all
subsidiaries of the North American Coal Company at the time the notices
were issued) failed to equip "rubber-rail" mine cars with automatic
couplers. !:./ The issue is whether the standard applies to "rubber-rail"
equipment.
This case has an involved procedural history.
of the
issue began on April 3. 1974? when the companies filed separate petitions
for modification of § 75.1405 under section 30l(c) of the Coal Act. The
petitions alleged that the standard was inapplicable to rubber-rail
equipment or, in the alternative, that application of the standard would
diminish safety. The petitions for modification were consolidated. On
March 26, 1976, the administrative law judge ruled that the rubber-rail
vehicles were not "track haulage cars" within the meaning of § 75.1401-1.
He made no findings with respect to the diminution of
argument.
The Secretary appealed this decision to the Board of Mine Operations
Appeals.
Thereafter, the Board ruled in a different case that a petition for
modification alleging that a mandatory safety standard was inapplicable
did not state a claim upon which relief could be granted under section
30l(c) of· the Coal Act. Itmann Coal Co., 6 IBMA 121, 128 (1976).
Subsequently, the Board reviewed the judge's modification decision in
light of its holding in Itmann and concluded: (1) the applicability of
§ 75.1405 to rubber-rail equipment was not a proper issue under section
30l(c) of the Coal Act, but (2) the issue could be litigated if the
companies were issued notices of violation of § 75.1405 and applied for
review of the notices under section 105 of the Coal Act. Oneida Mining
Co., 6 IBMA 343, 349-350 (1976).
The Secretary then issued the presently contested notices of
violation. The companies filed for review and the case was assigned to
the same judge who had heard the modification case. The parties stipulated that the issue before the judge was whether § 75.1405 was
appl±cable to rubber-rail vehicles and that this issue should be decided
on the basis of certain specified exhibits and specified portions of the
testimony from the previous modification proceeding.
2/
Rubber-rail equipment can be used both on and off track. When
operating on track, a rubber-rail car is pulled by a small locomotive
and moves along the track on steel wheels similar to traditional railroad equipment (Tr. 149). When the car reaches the end of the track,
the rubber tires, which are suspended along the side of the car, are
dropped and they "literally lift the v~hicle up off the rail 11 (Tr. 149).
The car is then pulled by a battery powered vehicle and can move along
the mine floor or in the supply yard where there are no tracks.

On April 20, 1977, the administrative law judge rendered a decision,
the substance of which was virtually identical to his decision in the
modification case, finding that the regulation was not applicable to
the company's rubber-rail cars. Prior to his discussion and resolution
of the issue, the judge set forth those findings of fact he believed to
be essential. The findings which are relevant for purposes of our decision are those pertaining to the equipment, the method of coupling and
uncoupling the equipment, and MESA's history of enforcement of the
automatic coupler standard.
The judge found that approximately 600 rubber-rail cars were operating at the six mines. The cars are coupled and uncoupled manually by the
draw bar and pin method (Dec. at 3). The draw bar is a steel bar 1-1/2
inches thick, 4 inches wide and 30 to 36 inches long (Tr. 179-180). It
serves as the horizontal link between two cars and is secured by steel
pins which are inserted vertically through holes in npocketsu at the end
of each car. Coupling takes place when the pocket holes are aligned
with holes at each end of the draw bar and the pins are dropped through
the holes in the pockets. The process is reversed for uncoupling (Tr.
168). Alignment of the draw bar holes with the pocket holes and insertion of the pins are done manually.
The judge found that the rubber-rail cars are used solely to
transport men, equipment and supplies. 3/ He also found that the cars
are used intermittently and that 2 to 3-times as many couplings and
uncouplings are performed off track as are performed on track (Dec. at

3-4).
The judge found that the rubber-rail cars are loaded on the surface
(in the supply yard) and moved on track into the mine in trips of 5 to
15 cars (Dec. at 4 and Tr. 151-155). The trips are pulled by locomotives
(Tr. 150). He found that once in the mine the trips are broken down
into small groups of 1 to 5 cars, the wheels are lowered and the small
trips are pulled by tractors to the section where the supplies are
needed (Dec. at 4). The process is reversed after the supplies are
unloaded. !:../
At the time the evidence was taken below, MESA was divided into 9
administrative districts. Each district was headed by a district
manager responsible for enforcement of the Act in his district. The
mines in this case were located in District 2, with headquarters in
Pittsburgh. The judge found that from the passage of the Coal Act until
3/
Coal is moved out of the mines on conveyor belts.
4/
After the cars are uncoupled, a tractor picks up the empty cars,
one by one, ana takes them back to the track. The locomotive goes from
section to section picking up cars which have been put on the track.
Once the locomotive has about 15 cars it pulls the trip back to the
supply yard. After a complete return trip is assembled underground, no
further coupling or uncoupling occurs ~ntil the trip reaches the supply
yard (Tr. 154-155).

1488

February 1974, § 75.1405 was not enforced with respect to rubber-rail
cars in District 2 (Dec. at 4). He also found that, in a memorandum
dated November 21, 1973, the district manager indicated that when the
regulation was written, § 75.1405 was not intended to apply to rubbertired haulage cars and was intended to apply only to track haulage cars
(Dec. at 5). The judge also found that during this period of nonenforcement the companies, relying on this policy of non-enforcement,
purchased 230 rubber-rail cars not equipped with automatic couplers
(Dec. at 4). The judge further found that the Secretary at one time
proposed to amend § 75.1405 to specifically include rubber-rail cars
(Dec. at 6). 5/ Finally, he found that MESA's enforcement policy
changed on February 7, 1974, and the Secretary began applying the
automatic coupler requirement to rubber-rail vehicles in District 2.
The judge~s ultimate conclusion was that rubber-rail cars are not
"track haulage cars" within the meaning of § 75.1405-L He noted that
§ 75.1405 applies to "all haulage equipmenL 11 He found that the
phrase "all haulage equipment 11 is not ambiguous, that the word 11 haulage 11
as used in mining parlance refers to the hauling of men and supplies as
well as ore, and that the word uequipment 11 is very broad. Thus, he found
that if the statutory language had been literally applied, there would
be little doubt that rubber-rail haulage equipment would be required to
have automatic couplers (Dec. at 5-6). However~ in implementing
§ 75.1405, the Secretary promulgated § 75.1405-1 which states that
§ 75.1405 applies "only to track haulage carso"
(Emphasis added,) The
judge attempted to determine whether Congress had intended that section
75.1405 apply "only to track haulage cars. 11 He first examined the
legislative history. The sole reference in the legislative history to
section 314(f) is contained in a letter from the Director of the Bureau
of Mines to Congressman John Dent. Congressman Dent had asked the
Director to conduct a technological review of safety standards which had
been proposed as amendments to the House bill. The automatic coupler
provision was one of those amendments. The Director stated "[t]he
provisions relative to coupling mine cars ••• will make a positive
contribution to safety." The judge found this reference to be uninstructive (Dec. at 6).
Next, the judge examined the structure of section 314 itself and
found this to be persuasive:
Perhaps the best indication of what Congress intended can be
obtained from viewing section 314 of the Act in its entirety.
It consists of six subsections, "a" through "f" and is headed
"Hoisting and Mantrips." Subsections "a," "b, 11 "c," and "d"

1f

The proposed amendment stated:
§ 75.1405-1 automatic couplers, haulage equipment.
The
requfrement of § 75.1405 with respect to automatic couplers
applies only to track haulage cars, including rubber-rail
cars, which are regularly coupled and uncoupled.
The proposal was one of many contained in a February 10, 1975, MESA
memorandum which was addressed to all .underground coal mine operators
(Exhibit 12). The memorandum stated that hearings would be conducted on
the proposed changes and requested the operators to submit comments.
The change with respect to rubber-rail cars was never adopted nor was
the change ever formally proposed in the Federal Register.

1489

deal specifically with hoists and generally with the
transportation of men and material. However, in "e" locomotives and haulage cars are mentioned for the first time in
connection with the requirement that they have automatic
brakes. Next follows 314(f) and its reference to "all haulage
equipment." I believe subsections "e" and "f" are generally
different than the preceding four subsections and should be
read together. Following this approach, the phrase "haulage
equipment" would relate back to subsection "e" and its mention
of locomotives and haulage cars. Since in customary coal
mining jargon, the word "car" and the term "haulage car" has
reference to vehicles used on railroad track, I would conclude
that this is what Congress had in mind, even though the phrase
"all haulage eqtiipment" when taken out of context is not
patently ambiguous outside the mining industry (Dec. at 7, fn.
12).
The judge stated that the Secretary in promulgating § 75.1405-1 had done
what Congress intended--that is, had made the automatic coupler provision
applicable to equipment which solely traveled on track (Dec. at 6-7).
He also concluded that because the record showed rubber-rail cars at the
6 mines were used only intennittently, were primarily operated off track
and represented a technological variant not contemplated by Congress,
they were not "track haulage cars" within the meaning of § 75.1405-1
(Dec. at 6-7).
Finally, the judge found that MESA's enforcement practice for the
first four years of the Coal Act limited the coverage of § 75.1405 to
locomotives and haulage cars which traveled on track, and concluded that
this constituted a "binding construction of the statute" (Dec. at 7).
The Secretary asserts that the rubber-rail vehicles are "track
haulage cars" which are "regularly coupled and uncoupled 11 and therefore
come within the purview of § 75.1405. He first argues that the judge's
decision effectively modifies § 75.1405-1 to apply to haulage cars that
operate exclusively on track. He asserts such an interpretation is
erroneous because the Coal Act was remedial and regulations adopted
thereunder should be given a liberal construction. He states that the
purpose of section 314(f) of the Coal Act and § 75.1405 is to prevent
accidents while track haulage equipment is coupled and uncoupled. In
his view, it makes no difference if the cars are coupled and uncoupled
on the track only some of the time. In short, the Secretary argues that
interpreting the standard so as to include rubber-rail equipment best
effectuates its purpose.
The Secretary next argues that the rubber-rail vehicles are "regularly
coupled and uncoupled. 11 According to the Secretary the proper test for
regularity should be whether the equipment is coupled or uncoupled in
the normal course of routine operation or on a cyclic basis. The Secretary

1490

argues that in testifying about rubber-rail procedures the companies'
safety manager described routine on track couplings and uncouplings both
in the supply yard and the point of track nearest the working sections
(citing to Tr. 150-155).
The Secretary also argues that the agency cannot be estopped from
enforcing § 75.1405-1 if it applies to rubber-rail equipment. An agency,
the Secretary states, can change its interpretation of a regulation if
that change is within the scope of the regulation. 2._/
The operators maintain that, although the language of section 314(£)
requires automatic couplers on "all haulage equipment, 11 the judge and
the parties agree that Congress never intended the standard to be applied
literally. They also assert that the parties agree that § 75.1405-1
attempts to make explicit the limitation intended, but not stated by
6/
The Secretary makes two other arguments which do not warrant
extended discussion. First, he argues that the judge erred in admitting
the testimony of the then district manager of District 2, Robert Barrett,
concerning his understanding of the proper interpretation of § 75.1405.
Barrett had a dual role with regard to the regulation. He was assigned
by the director of the Bureau of Mines to coordinate the efforts of
those writing the Coal Act's implementing regulations--including
§ 75.1405-1 (Tr. 40, 46).
Moreover, as district manager for District 2
he was responsible for enforcing all standards in the district. Barrett
testified as to his opinion concerning the type of equipment the drafters
of section 75.1405-1 intended to cover. He also testified concerning
the enforcement policy he pursued while district manager (Tr. 49-56, 5963, 81-88, 91). The Secretary asserts the testimony of a participant in
the drafting of a regulation cannot be admitted to prove regulatory
intent. He asks that any findings or conclusions based upon Barrett's
testimony be rejected. A review of the judge's decision, however, fails
to indicate any findings of fact or conclusions of law based upon
Mr. Barrett's testimony concerning his view of the drafters' intent or
his understanding of Congressional intent in enacting section 314(f).
(Finding of fact No. 12 relates to a memorandum issued by Barrett).
Thus, even if we were to assume that admission of Barrett's testimony
regarding intent was erroneous, it was harmless error.
Second, the Secretary asserts that the Board of Mine Operations
Appeals in Canterbury Coal Co., 6 IBMA 276 (1976), affirmed a judge's
decision disallowing a modification of § 75.1405 for several types of
track equipment, including rubber-rail equipment, and refused to stay
its decision with respect to rubber-rail equipment until the instant
case was decided. The Secretary views this as de facto recognition by
the Board that the standard applies to rubber-rail equipment. However,
the Board's refusal to stay the part of the proceeding relating to
rubber-rail equipment was based on factual differences it perceived
between the Canterbury case and this case. 6 IBMA at 286. Moreover,
the validity of the application of the standard to rubber-rail equipment
could not have been at issue in the modification case, the Board having
ruled that such an issue could only be raised in an enforcement proceeding.

1491

Congress. They assert the original intent of section 75.1405 was to
apply the automatic coupler requirement only to coal haulage equipment
that operates solely on track and that this original intent must control.
They argue this intent may be derived from the legislative history, i.e.,
the letter to Congressman Dent, and from the structure of section 314.Moreover, they assert that the Secretary's consistent policy from 1971
to 1974 of excluding rubber-rail equipment from coverage under § 75.1405
is the type of contemporaneous construction of the regulation by those
charged with its enforcement to which deference should be accorded.
They view this consistent administrative interpretation over a period of
four years as compelling evidence of the original intent underlying the
statutory and regulatory provisions. They also view the Secretary's
proposal to amend § 75.1405-1 so as to include rubber-rail vehicles as
evidence that such equipment was not originally covered.
In short, the operators argue that because of the legislative
history, the Secretary's contemporaneous construction of the standard,
the four year enforcement policy.of not requiring automatic couplers on
rubber-rail equipment and the proposal to amend § 75.1405-1, the
judge correctly concluded that the Act and regulations do not require
automatic couplers on rubber-rail equipment. The companies state that
if the Secretary wishes to change a regulation he should follow the
promulgation procedures set forth in the Act, rather than legislate
through interpretation. lf
Our resolution of this case begins with an examination of the words
of the statute and standard. The judge and parties agree that section
314(f) and § 75.1405 on their face apply to "all haulage equipment."
They also agree that Congress could not have intended literal application
of the standard to all haulage equipment because there are many types of
equipment used to transport coal, men and supplies (e. g., shuttle cars,
battery powered tractors, and battery powered personnel-carrier) which
travel alone and upon which automatic couplers would serve no purpose.
The judge and the parties also agree that in order to clarify Congressional intent and to narrow the overly inclusive language of the
statutory standard the Secretary promulgated § 75.1405-1 limiting the
automatic coupler requirement to "track haulage cars which are regularly
coupled and uncoupled."
The word "track" indicates that the regulated cars travel on rails
as opposed to free moving vehicles. All parties agree the rubber-rail
cars-travel on rail from the supply yard into the mine to the point on
the track nearest the section where the supplies are to be used (Tr.
150-152, Dec. 4). Thus, the rubber-rail vehicles qualify, at least in
this facet of their operation, as "track" equipment. The term "haulage

Zf

The operators insist that they are not raising an estoppel argument.
Rather, they are arguing that the original interpretation of the standard
is the correct interpretation and must be followed. They state that the
agency "is free to change the regulation despite reliance on the old
regulation so long as [the agency] pu:i:sues the proper procedures."
(Brief at 17.)

1492

cars" in mining parlance indicates cars which carry either ore, equipment,
supplies or personnel. 8/ The rubber-rail vehicles are used for the
transport of men, equipment and supplies. Thus, we conclude that, based
on a plain reading of the standard and the nature of the use of the equipment at issue, the rubber-rail vehicles involved are a type of "trackhaulage car." JJ
The Secretary's inconsistent enforcement of the standard against
the operators involved is troubling, but it does not lead us to a
different result. The prior practice in District 2 of not enforcing
section 75.1405-1 against rubber-rail equipment was contrary to the
plain language of the standard. Further~ although an agency's contemporaneous interpretation of a regulation can be given weight, the
interpretation must be a consistent practice implemented by the agency
as a whole. See 2 Davis, Administrative Law Treatise? § 7.14 at 6669 (2d ed. 1979). The record indicates confusion among agency personnel regarding enforcement of the standard and it cannot be determined
what interpretation, if any, had been adopted as the official agency
position on the standard.
This leaves the question of whether the cited rubber-rail vehicles
are "regularly coupled and uncoupled" within the meaning of the standard.
The adverb "regularly" suggests a practice or implies uniformity or a
method of proceeding. It excludes isolated or unusual occurrences. We
believe that the record reflects a uniform method and practice of on-track
coupling and uncoupling. The judge's finding that the rubber-rail cars
are used only intermittently and are not regularly coupled and uncoupled
is difficult to explain. None of the sources cited by the judge states or
infers that the use of the equipment was only intermittent or that on-track
coupling and uncoupling are not routine practices.

~/

Haulage cars. Rail haulage cars for surface or mine shaft operations are used to carry ore and equipment to and from the digging site.
They may be of the trailer type or self-propelled, and include dump
cars, flat cars, personnel cars, etc. Dictionary of Mining, Mineral
and Related Terms, U.S. Department of the Interior at 530.
9/
There is a great deal of discussion by the parties as to whether
Congress intended section 314(f) to apply to rubber-rail vehicles. The
judge concluded that the Secretary "correctly divined Congressional
intent" when he promulgated§ 75.1405-1 (Dec. 6). Our attempt to
determine Congressional intent is inconclusive. We have found no
indication that Congress in drafting section 314(f), or the Secretary
in promulgating § 75.1405-1, considered rubber-rail equipment. See
35 Fed. Reg. 17890 (Nov. 20, 1970). At most section 314(f) and the
legislative history indicate that automatic couplers are required on
mine cars which run on track and which carry loads. Thus, we perceive
no definitive indication from the legislative history, or the context
of section 314, as to whether automatic couplers are to be installed
on such cars that run only part of t~e time on track.

1493

We therefore find that the rubber-rail cars are track haulage
equipment that are regularly coupled and uncoupled on track and,
therefore, that the standard applies.
Finally, we note that the operators initially raised two separate
challenges to the enforcement of 30 C.F.R. § 75.1405 against their
rubber-rail equipment: (1) that the standard did not apply, and (2)
that such enforcement would result in a diminution of safety. In our
decision we have addressed only the first argument concerning the
applicability of the standard. From our review of the previous decisions of the administrative law judge and the Board in this matter, it
appears that the question of diminution of safety has never been finally
resolved. We are not unaware of the operators' expressed concerns about
the safe use of automatic couplers when rubber-rail equipment is operated
off track. But as we have previously held, it is "important that questions
of diminution of safety first be pursued and resolved in the context of the
special procedure provided for in the Act-;-"'T.e. • a modification proceeding. u
Penn Allegh Coal Co., 3 FMSHRC 1392, 1398 (June 198l)(emphasis added). This
Commission was established as fully independent of the Secretary by the 1977
Mine Act. As a result we do not have jurisdiction, as did the Board, to rule
on petitions for modification based on diminution of safety. 30 U.S.C.
§ 8ll(c)(Supp. IV 1980).
The present status of the previously instituted modification proceeding is unclear. Whether the previous petition for modification is still
pending or filing of a new petition would be required~ the operators should
at this time, if they so choose, pursue their diminution of safety claims
before the Secretary of Labor. 30 C.F.R. Part 44. 10/
Conclusion
Accordingly, we reverse the judge's conclusion that 30 C.F.R.
75.1405 does not apply to the track aulage cars at ~ssue and
reinstate the notices of violation.
~

0•

§

Rosemary

• Collyer, Chairman

-~
~- / ' ~-'-•k/v

A. E. Lawson, Commissioner

10/ The presertt case arose from an application for review filed by
the operators, rather than a petition for assessment of penalties
filed by the Secretary, and only the question of the applicability
of the standard is being resolved herein. Therefore, we need not
explore in this case the effect that·a previously instituted modification proceeding should have on a subsequently filed action seeking
civil penalties for noncompliance with the standard sought to be
modified. See Sewell Coal Co., 3 FMSHRC 1402, 1414-15 (June 1981).

1494

Jestrab, Commissioner dissenting:
I most respectfully dissent.
Regulations 30 C.F.R. 75.1405 and 1405-1 are ambiguous insofar as
they purport to cover the on-track/off-track rubber tired vehicles at
issue here. It appears from the record that on or about February 10,
1975 the Secretary proposed an amendment to this regulation so as to
deal with on-track/off-track rubber tired vehicles.
(Exhibit P-12)
The final disposition of this proceeding is not disclosed in the record.
Further, statutory modification proceedings to cover the on-track/offtrack rubber tired vehicles of these applicants were commenced, but here
again these proceedings apparently have not reached final disposition.
(JD-2, footnote 2) Reference is made in the record to the practice of
the Secretary in other districts, but there is no evidence in the record
as to whether the vehicles are operated under individual modifications
of the regulation or if, in fact, the regulation is enforced as it is
presently written. It thus appears that the interpretation and enforcement policy of the Secretary may be inconsistent,
(e.g. T-51-57)
It is of parenthetical interest to note that there is testimony in
the record that any attempt to adapt automatic couplers to rubber tired
vehicles operating off-track could be dangerous to the safety of miners.
(T-67-68, 202) Vertical movement of the automatic coupling on the
uneven mine floor, together with the difficulty of lateral alignment in
off-track operation, lends considerable force to this testimony, Here
it is well to have in mind that this regulation is being applied to
rubber tired vehicles which in fact operate off-track. To say that the
question raised by the operator in this case should have been the subject
of a modification proceeding is to beg the question presented to us.
In my opinion, if the Secretary wishes a regulation that requires
automatic coupling devices for on-track/off-track rubber tired vehicles,
he should amend the regulation 75.1405 to expressly so provide. See
Diamond Roofing v. Occupational Safety and Health Review Commission
528 F.2d 645 (5th Cir. 1976) In the course of the rulemaking process
set forth in§ 101 of the Mine Act (30 U.S.C. 811), 11/ the technology,
feasibility and safety considerations so important tO-miners and the
industry could be developed and a rational result reached. See King
Knob.Coal Co., 3 FMSHRC at 1420, 1421 (1981); B&B Insulation v. Occupational
Safety and Health Review Commission, 583 F.2d at 1371, 1372 (5th Cir.
1978).
I would affirm the order of the Admi~i~trative
reasons and for the reasons set forth i~s op· io
'

Fr

11/ Similar provisions existed in section

1495

Distribution
Todd Peterson, Esq.
Crowell & Moring
1100 Connecticut Ave.:, N.W.
Washington, D.C. 20036
Mary Lu Jordan, Esq.

UMWA
900 15th St., N.W.
Washington, D.C. 20005.
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Michael Lasher
Fed. Mine Safety & Health Rev. Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

1496

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH

AUG 2 1982

Civil Penalty Proceedings
Docket No. KENT 81-133

ADMLUSTJ:lATION (MSHA) ,

A. C. No. 15-08906-03039V

Petitioner

Docket No. KENT 81-134

Vo

A. C. No. 15-08906-03040
N.B.C. ENERGY, INC.,
Respondent

Docket No. KENT 81-137

A. C. No. 15-08906-03041
No. 1 Mine
DECISION
Appearances:

Carole M. Fernandez, Esq., Office of the Solicitor,
U. S. Department of Labor, Nashville, Tennessee, for
Petitioner;
Wayne W. Clark, President, N.B.C. Energy, Inc.,
Prestonsburg, Kentucky, for Respondent.

Before:

Judge Lasher

A hearing on the merits was held in Pikeville, Kentucky, on May 19,
1982. After consideration of the evidence submitted by both parties and
proposed findings and conclusions proffered during closing argument, a
decision was entered on the record. This bench decision appears below as
it appears in the official transcript aside from minor corrections.
These proceedings have arisen upon the filing of proposals for assessment of civil penalty by the Secretary of
Labor in July 1981. At the formal hearing held in Pikeville,
Kentucky, on May 19, 1982, the Secretary was represented by
counsel and the Respondent was represented by its owner and
President, Mr. Wayne w. Clark.
At the outset, Respondent indicated that it did not
challenge the occurrence of the violations and that ,the issue
paramount in its defense related to the statutory penalty
assessment factor relating to the adverse effect payment of
penalties would have on its ability to continue in business.

1498

The parties stipulated that the Federal Mine Safety and
Health Review Commission has jurisdiction over the parties to
and the subject matter of these proceedings; that the Respondent, after notification of the violations, proceeded in good
faith to rapidly achieve compliance with the violated mandatory
health and safety standards; that the Respondent in 1981 produced approximately 45,000 to 75,000 tons of coal; 1/ that,
except for the single citation involved in Docket
KENT
81-133, i.e., Citation No. 954184 dated January 21, 1981, the
remaining twelve violations occurred as a result of ordinary
negligence on the part of Respondent and its agents; and
finally, except for the subject citation in Docket No. KENT
81-133, the degree of seriousness to be attributed to all
violations is that demonstrated by the penalty points fixed
by Petitioner during the administrative penalty assessment
process for the three gravity subcriteria, i.e.~ (a) probability of occurrence, (b) severity of anticipated injury, and
(c) number of persons exposed to risko

No.

In addition to the foregoing stipulations, Petitioner,
MSHA, introduced as evidence on the remaining statutory penalty
assessment criterion a computerized history of Respondent's
previous violations for the 24-month period ending January 15 9
1981, which latter date is the approximate date on which the
first citation issued in these proceedings was completed by the
Inspector (actually, the first vdolation in these proceedings
was reflected in a citation issued on January 14, 1981). This
history of previous violations reflected in Court Exhibit 1
indicates that seven violations were issued for which the paid
penalties amounted to $425.00. !:./
The primary issue in these proceedings is whether payment
of reasonabale penalties would jeopardize the Respondent's
ability to continue in business.
The Respondent, through its President, Mr. Clark, established that NBC Energy, Inc., began operating its No. 1 Mine
in July 1979. According to Mr. Clark, this mine was abandoned
two days prior to the hearing on May 17, 1982. Mr. Clark
1/ I find therefrom, and from other evidence in the record indicating
that the Respondent had on its payroll over the last three.years an employee complement ranging from 12 to 23 miners at its No. 1 Mine, that
Respondent is a small coal mine operator.
2/ I infer therefrom that the seven violations were not particularly
"ierious and that this is but a moderate, if not modest, history of infractions which preceded the first violation involved here. Violations
which occurred after the subject violations are not properly considered
as a part of the .Respondent's history.

1499

testified that when the violations in question were committed,
NBC Energy, Inc., had three equal owners, Jack Bush, Stanley
Neese, and himself. The mine, since January or February 1982,
has been operated by a new corporation wholly owned by
Mr .• Clark, Wayne Clark, Inc., which has the license to operate
the No. 1 Mine which has not been producing coal since May 12,
1982.
Mr. Clark testified that approximately two years ago,
Jack Bush and he bought out Stanley Neese, and that since that
time he and Bush each had a 50% interest in the NBC Energy,
Inc., establishment. At the beginning of 1982, Mr. Bush and
Mr. Clark entered into an agreement wherein Mr. Clark received
Mr. Bush's 50% interest in NBC Energy, Inc.~ and Mr. Bush received Mr. Clark 1 s 50% interest in another corporation, C and B
Coal Company, Inc. No money was exchanged in this nswap."
Mr. Clark's primary bases for urging substantial reduction
of penalties are that: (1) at the present time a judgment is
outstanding against NBC Energy, Inc., in the approximate sum
of $24,500.00, of which only $5,000.00 has been satisified; (2)
a second suit has been filed against NBC by Old Republic Insurance Company, seeking approximately $31,000.00 for non-payment
of Workmen 1 s Compensation premiums; (3) total mine safety penalty
assessments (presumably MSHA's administrative assessments)
totaling $20,000.00 are presently being processed; (4) for the
corporate fiscal year ending May 31, 1981, in its U. S. Corporation Income Tax Returns, NBC refl~cted a net operating loss, for
which a deduction was taken, in the sum of $108,860.00.
Mr. Clark testified that NBC had other debts of an unspecified
amount.
On the other hand, evidence indicates that the No. 1 Mine
is presently producing approximately 4,000 tons of coal per
month; that Mr. Clark, who is the sole owner of Wayne Clark,
Inc., and, effectively, the operator of the No. 1 Mine as an
individual, is taking out a salary of from $800.00 to $1,500.00
per month from either NBC or C and B Coal Company, Inc.
The only reliable and probative evidence of Mr. Clark's
individual worth, assets, and ability to pay penalties, is reflected on Exhibits R-1, 2, and 3 (his U. S. Individual Income
Tax Returns for the years 1979, 1980, and 1981, respectively),
which indicate his adjusted gross income for those years was,
in general terms, $33,000.00, $22,000.00, and $9,700.00,
respectively.
Much of Respondent's evidence was general, and which I
find to be self-serving and clearly of a quality which is not
sufficiently probative of the rule which this proponent seeks
to have determined herein: that it is unable to pay reason-

1500

able penalties,]_/ without jeopardizing its ability to stay
in operation.
A clear statement of all assets of Mr. Clark, as an individual, and of the corporations with which he is now or has
been associated, is impossible to arrive at because of the
approach to this proceeding taken by the Respondent. Establishing an economic defense, the burden of which rests with the
operator because of his exclusive knowledge of the subject
matter, is difficult. The documentary evidence which primarily
consists of Court Exhibit 2 (seventeen pages of disclaimed
balance sheets, and the aforesaid income tax return and its
attachments) is not persuasive. Thus, the balance sheet was
accompanied by a certified public accountant's cover letter
which indicated that:
11

A compilation is limited to presenting in
the fonu of financial statements information that
is the representation of managemento We have not
audited or reviewed the accompanying financial
statements, and accordingly, do not express an
opinion or any other form of assurance on them.
Management has elected to omit substantially
all of the disclosures required by generally
accepted accounting principles, including the
statement of retained earnings and the statement
of changes in financial poqition. If the omitted
disclosures were included in the financial statements, they might influence the users conclusions
about the company's financial position, and results
of operations. Accordingly, these financial statements are not designed for those who are not informed about such matters. Likewise, without
audited financial statements, verified lists of
assets, one is left unconvinced by the opportunities
for asset concealment and manipulation which occurs
through the use of the creation of multiple corporations."
I conclude, after considering the quality of testimony and
documentary evidence, that Respondent has provided no reliable
basis for substantial reduction of otherwise reasonable penalties
in these cases.
The only other matter litigated relates to the citation in
Docket No. KENT 81-133, which involved a violation of 30 CFR
75.518, which provides:

3/ MSHA's proposed penalty assessments for the thirteen violations involved in the three dockets amounted to approximately $2635.00.

1501

Automatic circuit-breaking devices or fuses
of the correct type and capacity shall be installed
so as to protect all electric equipment and circuits against short circuit and overloads. Threephase motors on all electric equipment shall be
provided with overload protection that will deenergize all three phases in the event that any
phase is overloaded.
The description of the violation contained in the citation
is that:
The automatic short circuit breaker device in
the switch box that supplied electrical power to the
number two belt head conveyor was bridged across the
fuse holders with 1110 copper wireo The operator at
this mine does his own electrical worko"
This violation became the subject of a special assessment by
MSHA for which a penalty of $500.00 was sought. Respondent contended that the Inspector was not an electrical inspector and that
he failed to recognize that between the switch box in question and
the Number Two belt head conveyor there were two circuit breakers,
one on a three-foot long rectifier and one on a belt motor starter,
which would have been triggered and have cut off the power had
there been an overload.
The Inspector testified, and.I do find, that the switch box
in question had one, possibly two, fuses which had either been
bridged over or by-passed by a copper wire. The Inspector said
he did not see, or "observe," as he put it, any other circuit
breakers. A clear conflict in the testimony between the Inspector
and Mr. Clark thus has occurred, the question being whether or not
there were circuit breakers as alleged by Mr. Clark, or not.
The Inspector's version is accepted for the reason that his
testimony wss based on what he saw at the time and place in question whereas Mr. Clark couched his testimony in the vein that it
was the way things ordinarily were in the mine; the way he understood it should be -- rather than what he saw. Mr. Clark was not
in the area at the time the citation was issued nor was his
recollection precise as to what occurred and what happened at
the time.
The co-owner of the mine, Mr. Bush, was present at the time.
The Inspector indicated that Mr. Bush in effect agreed that this
violation occurred. So, even though at the outset of the hearing
the parties did stipulate that the violations all occurred as
charged, including the violation charged in this citation, I have
re-evaluated whether a violation did occur and I conclude that
based upon the Inspector's testimony which I believe should be
accepted, a violation did occur.

1502

With respect to the seriousness of the violation, the Inspector indicated that the danger posed was a mine fire, or shock
hazard, and with respect to the possibility of a mine fire
occurring, he indicated that there was coal around the belt head
which could supply a fuel source for a fire. I therefore find
that this was a serious violation, based on his testimony. However, I do not consider that there is any evidence of gross
negligence in the occurrence of this violation based upon the
Inspector's belief that the Mine Foreman at the time (Mr. Bush)
was aware of the violation (Tr. 118, 119). The record indicates
that any of the miners in the mine knew how to bridge over the
fuses in the switch box, and there is no indication when the
violation occurred, how long it might have been in existence,
and whether or not the operator 1 s management personnel were
aware of it. I am unable to infer that there was willful disregard of the safety standard and intentional violation here~
nor does the evidence establish gross negligenceo I therefore
find that this violation occurred only as a result of ordinary
negligence. I conclude that it should not have been the subject of a special assessment under all the circumstances.
The amount of a penalty should relate to the degree of a
mine operator's culpability in terms of willfulness or
gence, the seriousness of a violation, the business size of the
operator~ and the number of violations previously discovered at
the mine involved. Mitigating factors include the operator's
good faith in abating violative fOnditions and the fact that a
substantially adverse effect on the operator's ability to continue in business would result by,assessment of penalties at
some particular monetary level. Factors other than the six
criteria expressly provided in the Act are~not precluded from
consideration, either to increase or reduce the amount of
penalty otherwise warranted.
Considering all these factors in connection with Citation
No. 954184, I find that the operator's size, the operator's good
faith abatement of the violation, and the only ordinary degree
of negligence involved, mitigate for a lessening of the penalty.
I have previously rejected the operator's economic defense.
Also, the penalty should not be increased on the basis of the
history of previous violations which has been introduced in this
proceeding. The only factor which weighs in favor of a large
penalty is that of the seriousness of this violation, which had
the potential for a hazard of catastrophic proportionq. Weighing all factors, I conclude that a penalty of $300.00 is reasonable and the same is assessed.
Turning now to Docket No. KENT 81-134, which contains nine
violations, it is again noted that all violations have been
admitted and that all statutory penalty assessment factors,
other than seriousness, have been stipulated to and treated
previously. ·

1503

Taking each citation one at a time, and based upon evidence
in the record which has previously been analyzed, I find that
Citation No. 9927446 is not a serious violation; that Citation
No. 953110 is a serious violation; that Citation No. 953111 is a
moderately serious violation; that Citation No. 953113 is a very
serious violation; that Citation No. 953114 is a very serious
violation; and that Citation Nos. 953115, 954182, and 954183 are
moderately serious violations. Finally, I find that Citation No.
953581 is not a serious violation.
With respect to these nine violations, the parties have
stipulated that they resulted from only ordinary negligence and
I conclude that the payment of reasonable penalties as to these
violations will not jeopardize the Respondent's ability to continue in business based upon the·rationale contained in Docket
No. KENT 81-133.
Based on the factors previously noted~ the following penalties
are assessed:
Citation No. 9927446
Citation No. 953110
Citation No. 953111
Citation No. 953113
Citation No. 953114
Citation No. 953115
Citation No. 954182
Citation No. 954183
Citation No. 953581

$ 50.00
$225.00
$125 .oo
$375.00
$275.00
$140.00
$125.00
$125.00
$ 75.00

Turning now to Docket No. KENT 81-137, which involves three
citations, based upon my analysis in the record and the evaluation
of MSHA's penalty points which was authorized by stipulation between
the parties, Citation No. 993112 is found to involve a violation
which was moderately serious. Likewise the same finding is made as
to Citations 954181 and 927486. Based on these gravity findings
and my prior evaluation of the remaining five statutory criteria,
Respondent is aasessed the following penalties:
$200.00
$140.00
$ 90.00

Citation No. 951112
Citation No. 954181
Citation No. 927486
ORDER

Respondent is ordered to pay the Secretary of Labor within
30 days after receipt of this decision the penalties assessed
hereir..-.above totalling $2,245.00 •
~

:: //. ~-< l'"<;..~1-/ ~ . ~
Michael A. Lasher, Jr., Judge
.

1504

1,

..

,,

~7

,·

~

,AY"·

Distribution:
Carole M. Fernandez, Esq., Office of the Solicitor, U. S. Department
of Labor, 801 Broadway, Rm. 280, Nashville, TN 37203 (Certified
Mail)
Wayne Clark, President; Joyce H. Burchett, Bookkeeper, N.B.C. Energy,
Inc., P. o. Box 147, Prestonsburg, KY 41653 (Certified Mail)

1505

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SOUTHERN OHIO COAL COMPANY,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Contest of Order and Citation
Docket No. LAKE 82-78-R
Order/Citation No. 1120758; 4/14/82
Meigs No. 2 Mine

DECISION
Statement of the Case
By joint motion filed July 19, 1982, the parties seek my approval
of a proposed "settltment" of this case, and contestant moves to withdraw
its contest challenging the captioned section 107(a) imminent danger
order. In support of the proposed "settlement", the parties assert
that they have discussed the six statutory criteria found in section 110
of the Act, and the motion contains arguments concerning such matters
as negligence, gravity, good faith eompliance, size of business, and
the contestant's history of prior violations. The motion also contains
a full discussion concerning the cited conditions, including an assertion
by MSHA that it now proposes to modify the order to a section 104(a)
citation because of certain circumstances and actions taken by the operator
as discussed in the motion.
Discussion
This case concerns a contest filed by Southern Ohio Coal Company
on May 14, 1982, challenging the legality and propriety of a section 107(a)
imminent danger order served on Southern Ohio on April 14, 1982. The case
was docketed for hearing in Columbus, Ohio, July 22, 1982. However, the
hearing was cancelled and continued after MSHA's counsel advised me
that the parties proposed to settle the matter. The aforesaid settlement
motion was then filed urging my approval of MSHA's proposal to modify
the order from a section 107(a) imminent danger order to a section 104(a)
citation.
As far as I know no civil penalty case has been filed by MSHA
seeking a civil penalty assessment for the citation in question. Under
the circumstances, I have no jurisdiction to approve any prospective
settlement concerning any civil penalty proposal which may be filed by

1506

MSHA in this matter, and the normal civil penalty matters set out
in section llO(i) of the Act are not in issue in these proceedings.
With regard to MSHA's proposed modification of the order in question,
the justification given for this proposal appears to be reasonable and
proper and I see no reason why it should not be done. However, I believe
this is a matter best left to the discretion of MSHA as the enforcing
arm of the Secretary. In this regard, I assume that MSHA will modify
the order to reflect that it is a section 104(a) citation and that
Southern Ohio will then pay any assessment levied for that citation. I
also assume that Southern Ohio's motion to withdraw its contest is
conditioned on the modification of the order and that once this is done,
Southern Ohio has no further interest in challenging the violation,
ORDER
In view of the
contestant 1 s motion to withdraw its
contest IS GRANTED, and this case is DISMISSED, Although the
disposition and modification of the order in question by MSHA appears
to be proper and reasonable, I decline to specifically approve it as a
11
settlement 11 of any civil penalty dispute. However, should MSHA renege
on its proposed modification of the order in question, Southern Ohio
is free to file an
motion with me for further relief,

Distribution:
Patrick M. Zohn, Esq., U.S. Department of Labor, Office of the Solicitor,
881 Federal Office Bldg., 1240 E. 9th St., Cleveland, OH 44199
(Certified Mail)
David M. Cohen, Esq., American Electric Power Service Corp., Box 700,
Lancaster, OH 43130
Mail)

150'(

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
Petitioner

AlJG 3 1982

Civil Penalty Proceedings
Docket No. LAKE 80-363-M
AC No. 12-00109-050061

v.
Docket No. LAKE 80-364-M
AC No. 12-00109-05007
SELLERSBURG STONE COMPANY,
Respondent
CORRECTION OF TYPING ERROR IN DECISION
The decision entered on July 26, 1982, is corrected and amended, at
page 2, the fourth line, by changing the word, iidrill, 11 to read 9 "check."

td~~VVL/
WILLIAM FAUVER, JUDGE

Distribution Certified Mail:
Stephen P. Kramer, Esq., and Thomas A. Mascolino, Esq., US Department of
Labor, Office of the Solicitor, 4015 Wilson Boulevard, Arlington, VA 22203
Edwin S. Sedwick, Esq., 100 Heritage Bldg., Sellersburg, IN 47172

1508

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Civil

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

AUG 4
Proceeding

Docket No. WEST 81-267-M
A.O. No. 04-94295-0SOOlW
Hiller Mine

V.

MILLER MINING CO., INC.;
Respondent
DECISION
Appearances:

Debra L. Gonzalez and Marshall P. Salzman, Attorneys,
U.S. Department of Labor, San Francisco, California,
for the Petitioner; Michael Miller and Arnold Kopelson,
, Los Angeles, California, for the Respondent.

Before:

Judge Koutras
Statement of the Case
~

These proceedings concern a proposal for assessment of civil penalty
filed by the petitioner against the respondent
to Section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. 820(a),
seeking a civil penalty assessment for an alleged violation of an Order
issued pursuant to Section 103(k) of the Act.
Respondent filed a timely answer contesting the alleged violation,
denying that it
a "mine" subject to the Act, and requesting
a hearing. A
was convened in Sacramento, California on April 1,
1982 and the
appeared and participated
therein. Posthearing
briefs were filed by the parties and the arguments presented therein
have been full considered by me in the course of this decision.
Applicable Statutory Provisions
§

1. The Federal Mine Safety and Health Act of 1977, 30 U.S.C.
801 et~' and in particular sections 104(a) and 103(k).

2. Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i), which
requires consideration of the following criteria before a civil penalty
may be assessed for a proven violation: (1) the
's history of

1509

previous violations, (2) the appropriateness of such penalty to the
size of the business of the operator, (3) whether the operator was
negligent, (4) the effect on the operator's ability to continue in
business; (5) the gravity of the violation, and (6) the demonstrated
good faith of the operator in attempting to achieve rapid compliance
after notification of the violation.
3.

Commission Rules, 29 C.F.R. § 2700.1 et~
Issues

The basic issue is whether a violation occurred, and if so, should
the respondent be held accountable for that violation and assessed a
civil penalty in accordance with the criteria set forth at section llO(i)
of the Act. Additional issu~s raised by the parties are identified and
discussed in the course of this decision,
Stipulations
The parties stipulated to the following (5-8; Exh. JE):
1.

Respondent Miller Mining Company, Inc. is and at all
relevant times was the owner and operator of the
Miller Mine.

2.

Respondent Miller Mining Company, Inc., and the Miller
Mine, are, for the purpose of this proceeding, subject
to the jurisdiction of th~ Mine Safety and Health Act
of 1977, 30 U.S.C. section 801 ~ ~

3.

Miller Mine is an underground gold mine.

4.

Copies of the subject citations, modifications and
terminations of the violations in issue are authentic
and may be admitted into evidence for the purpose of
establishing their issuance.

5.

True and correct copies of the citations were served
upon representatives of the operator.

6.

Imposition of a reasonable civil penalty or that
proposed by MSHA will not affect the Respondent Miller
Mining Company, Inc. ability to continue in business.

7.

During the two year period prior to September 5. 1980,
Respondent Miller Mining Company, Inc. had no assessed
violations.

8.

Respondent Miller Mining Company is a small or medium
sized operator.

1510

Discussion
The facts in this case show that on August 8, 1980, a fire broke
out in the main mine tunnel approximately 520 feet from the portal.
The fire resulted from a spark from a cutting torch igniting a bale of
straw. MSHA inspectors were dispatched to the scene, and at approximately
4:00 p.m. that same date, a section 103(k) Withdrawal Order, No. 379711,
was issued ordering everyone out of the mine (Exh. P/R-1). The order
was subsequently modified the next day, and as modified, it prohibited
persons from entering the mine portal without authorization from MSHA's
Western District Manager, and it required that any modifications or
alterations of the mine fan ventilation system be monitored by the MSHA
inspector on duty (Exh. P/R-2). The order was modified again on September 2
and 3, 1980, and the modification of September 3 permitted persons
to enter the portal to establish a permanent bulkhead near the fire
(Exhs. P/R-5 and P/R-6),
The initial withdrawal order of August 8, 1980, states as follows:
A mine fire started in the main tunnel about 2:20
p.m. The fire occurred. approximately 520 ft, from
the portal,
The modified order of August 9, 1980, states as follows:
Original order should read -- Type of inspection
030. Added to condition~or practice should be -No person shall enter the mine portal without direct
authorization from MSHA's Western District Manager.
Any modification or alterations of the mine fan ventilation system shall be monitored by the MSHA
inspector on duty.
On September 2, 1980, after receiving authorization from MSHA and
state mining officials, one four-man rescue team consisting of company
employees was permitted to enter the mine. After advancing for a distance
in excess of 100 feet, they turned back because it was too smoky and they
could not see. That evening, a hole approximately 2 by 2 feet was cut
into the 42-inch ventilation line about 10 feet from the surface fan
in an attempt to exhause the smoke from the mine. Beach balls and an
umbrella were pushed down the vent line and the fan was turned on;
however, the ball would not travel down the vent and it determined
that the line was plugged underground at station 4+58. A decision was
made to discontinue efforts to unplug the vent line until the next
morning, September 3, and at approximately 11:30 p.m., September 2, the
portal was secured, except for the security guards, the assistant safety
director, and the crew working in the shaft.
On the morning of September 3, the vent line which had been cut
to facilitate the attempts to exhause the smoke from the mine was repaired,
and when the fan was turned on again, it began exhausting smoke from
the mine. At approximately 2:00 p.m., after receiving permission from

1511

MSHA and state officials, a four-man rescue team entered the mine.
One of these men was MSHA inspector Felix Huniz. Upon exiting the
mine at approximately 2:30 p.m., Mr. Muniz indicated that he had
found that a hole approximately 2 by 2 feet had been cut into the
42-inch ventilation line at the 4+58 station. He surmized that it had
been cut with a sharp tool, and he took pictures of the hole which had
been cut into the line, as well as some foot-prints which he observed
(Exh. P-2). Subsequently, work progressed to establish a temporary bulkhead,
but was discontinued because of the lack of sufficient oxygen. Thereafter, on September 5, a meeting was held with MSHA and state inspectors
to discuss additional work required, and that same day company officials,
state officials, and MSHA inspectors entered the mine again to evaluate
the bulkhead and to investigate a suspected unauthorized mine entry and
an MSHA special investigator was with this group (Exh, R-2), Mr, Muniz
issued his section 104(a) Citation No. 0601832 at 5:00 p.m., on September 5,
1980 (Exh. P/R-8). He issued the citation because he believed that someone
had entered the mine between the time it was secured on the evening of
September 2, and the morning of September 3, and cut a hole in the
ventilation line at the 4+58 station. Since Mr. Muniz believed this
was an unauthorized entry contrary to the conditions imposed by the
original section 103(k) withdrawal order, as subsequently modified, he
based his citation on a violation of that order,
The citation issued by Mr, Muniz on September 5, 1980, describes
the following condition or practice:
On the day September 3, 1980, at approximately
1400 hours it was apparent that 103-K order # 379711
had been violated by one •or more persons entering the
mine and performing work w~ich endangered human life.
Mr. Muniz's citation was subsequently modified on March 2, 1981,
by another MSHA inspector, and that modification states as follows
(Exh. P/R-12):
This citation is modified in order to clarify the
violation. The Miller Mining Company submitted a mine
re-entry plan to the M.S.H.A. inspectors at the mine
property on or about August 13, 1980. This plan stated
that qualified mine rescue personnel consisting of two
separate 5 man teams be established, trained and briefed
on the mine and mine fire before entering the mine.
This plan was answered by letter to Mr. Michael Miller
on August 28, 1980, by Tom Lukins, Western District Manager.
The district manager's letter clearly stated the condition to
be followed before anyone could re-enter the mine.
The company plan to enter the mine and the MSHA re-entry
conditions letter were both violated in that during the
early morning hours of September 3, 1980, the mine was
entered by persons unkown after all personnel and guards

1512

had been removed by company directions. The cautionary
procedures as stipulated were not taken, nor were backup crews present. The entry was in violation of good
common sense, established fire fighting practices, and
complete disregard for human life.
Work in the tunnel resumed on September 8, 1980, and continued during
the months or September and October 1980, and according to MSHA's report
of investigation (Exh. R-2), the fire was either extinguished or isolated
from the main tunnel, and on November 24, 1980, the section 103(k) order
was terminated. The report notes that "no personal injuries were sustained
during the entire incident". The citation issued by Mr, Muniz was subsequently terminated on January 7, 1981, it states as follows (Exh. P/R-11):
On September 3, 1980, at approximately 1400 hrs, it
was apparent that the 103-K order no, 379711 had been
violated by one or more persons entering the mine and
performing work which endangered human life, The
citation was abated after management was made aware
of the danger and public law 95-164,
Testimony and evidence adduced by the petitioner
MSHA Inspector Nicholas Esteban testified as to his background and
experience, and confirmed that his duties included the inspection of the
mine in question from June 1979 to approximately December 1981. He
was at the mine when the fire star~ed, left for a short while, and then
returned and found that the portal area had been sealed. He then issued
a section 103(k) order, served a copy on general manager Benny Licari, and
explained it to him. No one was trapped in the mine, and since the
operator sealed it, the section 103(k) order was issued to insure MSHA
control of the mine, and to insure the health and safety of anyone entering
the mine, as well as to insure that anyone entering the mine did so with
permissible and approved equipment. The fire presented a danger of
Carbon Monxide poisoning and possible explosion (Tr. 18-26).
On cross-examination, Mr. Esteban confirmed that he was at the mine
on August 7, 1980, the day before the fire, but was not sure whether he
actually went into the mine. On August 8, 1980, he did go underground
as part of the continued inspection started the day before, but does not
recall issuing any citations for violations of any standards. He confirmed
that he issued the control order in question on August 8, 1980 (Exh. P/R-1),
He also confirmed that he marked the block on the citation form "see reverse",
and his intent was to call the operator's attention to t~e information
on the reverse side of the citation form (Tr. 27-37), Mr. Estaban stated
that he had orders from his district supervisor to go to the mine and
close it down. If there were anyone underground, the mine would have
been completely taken over by MSHA. He explained that when there is a
fire in a mine, he is told to issue an order (Tr. 47).

151a

Mr. Esteban identified a copy of a modification of his order, issued
by Inspector Gene Ainslie (Exh. P/R-2), but he indicated that he was not
at the mine when Mr. Ainslie issued the modification and Mr. Ainslie
probably received orders from the district manager to issue the modification
(Tr. 50). Mr. Esteban confirmed that his original order did not include
a requirement that the mine operator first seek the district manager's
permission before entering the mine portal (Tr. 62). He also identified
copies of three additional modifications to his order which he issued
(Exhs. P/R-3, P/R-4, P/R-5). He also confirmed that he and Mr. Ainslie
conducted an investigation of the fire and prepared a report (Exh. R-2).
The respondent and its personnel were cooperative with MSHA during the
investigation (Tr. 76).
Mr. Esteban testified that he did not participate in the investigation
conducted September 2, 1980, .to determine who may have entered the mine.
An MSHA special investigator was called in, and Mr. Esteban stated that
he did not know the identity of the individual who may have made the
unauthorized entry into the mine
. 77),
MSHA Inspector Felix Muniz confirmed that he was with
Esteban
on August 8, 1980, when the section 103(k) order was issued. He also
confirmed that he was at the mine on the evening of September 2, 1980.
Respondent's mine personnel, Mike Miller, Benny Licari, and Dean Hansen
were attempting to determine the cause of a ventilation tube
up.
The tube was located at the
and it is hooked to the ventilation
fan and goes down the portal decline. Work stopped approximately 11:30 pm.,
and Mr. Miller told everyone to go home and to return the next morning.
Mr. Muniz then left the mine site ~ith Mr. Esteban and two other MSHA
representatives. Before leaving, Mr. Miller informed him that he should
post a security guard at the portal to insure that no one would go in.
Mr. Hansen and Mr. Licari stayed at the mine, and Mr. Muniz indicated
that to his knowledge no MSHA personnel returned to the mine during the
period between 11:30 a.m. and 8:00 a.m., the next morning (Tr. 78-88).
Mr. Muniz stated that he returned to the mine at 8:00 a.m., September 3,
1980, and he went straight to the portal where he found Mr. Licari parked
by some bales of hay at the mine entrance. Shortly thereafter, the
ventilation fan was turned on, and it started sucking smoke from the
portal. He found this unusal, and it was obvious to him that someone had
unplugged the ventilation tube since smoke was coming out. Mr. Muniz
then entered the mine at approximately 2:00 p.m. to evaluate the temporary
or permanent seal and also to investigate the circumstances connected
with the underground portion of the ventilation tube. He was accompanied
underground by three individuals, all of whom were certified in mine
rescue by MSHA, and established procedures for going und?rground at that
time were followed (Tr. 88-92).
Mr. Muniz confirmed that while underground, he was at the approximate
area of the fire, and he observed footprints and an ''opening hole on
the vent tube". He took pictures and identified them for the record

1514

(Exh. P-2). The hole in the vent tube was approximately 20 to 30 inches
in diameter, and from his observations, it appeared that someone used
a sharp tool to cut the hole in the tube (Tr. 94). In his opinion, had
someone entered the mine without following MSHA's established procedures,
the person could have been subjected to a potential explosion or to being
overcome by gas. In addition, they could have encountered ground control
problems, such a falling rock, and become entrapped in a gaseous atmosphere
(Tr. 97). He had never observed the vent tube in question prior to
his entry into the mine on September 3rd (Tr. 98). Had the hole in the
vent tube been there the previous day, the fan would have been working.
The vent was apparently blocked by some concrete which had been poured
into the area from the surface (Tr. 99).
On cross-examination, Mr. Muniz confirmed that while he was at the
portal on September 2, it was· sealed with plywood and plastic and small
amounts of smoke was coming out of the seal. Respondent's safety representatives were monitoring the gasses and smoke coming from the portal
along with him (Tr. 101, 132). He confirmed that he did suffer a headache
from the smoke coming out of the mine, that he had occasion to go within
10 or 20 feet of the portal, but issued no orders requiring people to
stay away from a certain distance of the portal (Tr. 100). With regard
to the footprints which he observed, Mr. Muniz stated that they could not
have been caused by a team which entered the mine on September 2, because
that group only went in approximately 127 feet and returned~ The area
where he observed the footprints was approximately 200 feet into the mine,
Prior to the September 2d entry by a rescue team, MSHA had given no one
permission to enter the mine, and ~o his knowledge no one entered subsequent to the August 8th closure (Tr. 104, 117, 118).
Mr. Muniz confirmed that he issued the citation for an illegal entry
on September 5, 1980, and he waited a few days because the special
investigation was going on. Mr. Muniz did not interview any mine personnel
to determine the identity of the person why may have entered the mine
(Tr. 128).
Allan White testified that he was employed by the respondent in
September 1980 as a security guard, and that on September 3, 1980, he
was on duty on the "graveyard shift", 12:00 midnight to 8:00 a.m. He
arrived at the mine at approximately 11:45 p.m. and reported to work at
the main gate. His specific area of responsibility and post was "the
patrol truck which was stationed next to the plaza area in front
of the portal" (Tr, 135). Two other security guards were also at the
mine during his shift. When he went to his post at the plaza, company
safety personnel were present, as well as the "swing" and "graveyard"
miner work shifts who were coming and going (Tr. 135). At approximately
12:30 a.m. he received a radio call from his supervisor Ron Schmidt who
informed him that mine manager Licari was coming to his area to issue
some orders to the miners working there and that he (White) was to insure
that they were carried out. When Mr. Licari arrived, he instructed the
graveyard shift foreman to send his men home for the rest of the evening and

151fj

the crew left. Mr. Licari instructed him to remain in the area and to
insure that all the miners left, but gave him no reasons for these
instructions (Tr. 129-137).
Mr. White stated that after all the miners left the plaza area,
the only people who remained were himself and graveyard saf etyman Alan
Koepke. Shortly thereafter, Mr. Schmidt arrived at the plaza post and
ordered Mr. Koepke to leave the area. Mr. Schmidt then directed him
(White) to secure the plaza area and to move his guard post from the
plaza area to the top of the hill by the mine access road, and he did
so at approximately 12:45 to 1:00 a.m. Mr. White stated that from his
new guard post he had a partial view of the lower plaza area but could
not see the portal or actual entry to the mine (Tr. 141). While at his
new post, Mr. White stated that Mr. Schmidt would drive by for a routine
check of the area every hour or half hour, and that he would drive to
the lower plaza area and remain there for five minutes or so and then
would leave. Mr. Schmidt directed him not to let anyone else past his
guard post on the hill. Sometime between 3:30 and 4:00 a.m., Mr. Schmidt
went to the lower plaza area and stayed there for 15 to 20 minutes. No
one else crossed his post, but Mr. Koepke attempted to, and explained
that he needed to obtain some air sample test tubes from the supply
trailer in the plaza area. Mr. White advised him that he was under orders
not to let anyone pass, and Mr. Keopke left to find Mr. Schmidt at the
main gate to obtain his permission to pick up his air samplers (Tr. 144) .
.Mr. White believed it unusual for Mr. Schmidt to be at the mine
during the graveyard shift. Mr. wqite also stated that he observed
surface foreman Dean Reed there also during the shift at approximately
4:00 a.m., at the main gate, and that he was looking for Mr. Schmidt.
Mr. Reed did not enter the mine area, and Mr. Schmidt was not on the
property at that time. He did not know what Mr. Reed was doing there,
and he found his presence unusual since Mr. Reed was seldom seen in the
mine hour after hours (Tr. 145).
On cross-examination, Mr. White confirmed that when he left work
at approximately 8:00 a.m., September 3, 1980, he had some discussions
with the security personnel who were relieving him, and he recalled
mentioning the fact that his post had been moved from the plaza area
to the top of the hill, that Hr. Schmidt had been there most of the night,
and that the incoming security shift would have to await further instructions
(Tr. 148). He testified that the mine plaza area could be entered from
areas other than the access road, namely through a stockpile area which
was lighted, However, he could not observe anyone coming that way from his
vantage post on the hill (Tr. 152). Mr. White confirmed. that he did
not know who may have entered the mine, but "rumor and scuttlebutt"
indicated four possibilities, namely, Mr. Reed, Mr. Licari, surface
superintendent Billy Canapa, "and possibly even Ron Schmidt" (Tr. 160).
The basis for these rumors was the fact that "there had been things that
were appropriated for going into the tunnel on a safe means and they
had all of a sudden disappeared" and the fact that Mr. Reed was there
at night when he was never known to show up at those hours (Tr. 161).

1516

Mr. White confirmed that he was no longer employed by the respondent,
and he left its employ on October 11, 1980, after a dispute over a suspension
he received for disciplinary reasons and two of his company paychecks
which "bounced" (Tr. 161). He also confirmed that while he was on duty
during the aforementioned night in question, he personally observed no
one enter the mine portal (Tr. 162).
Dean Hansen, testified that in September 1980, he was employed by
the respondent as the underground superintendent. He confirmed that he
was part of the approved group who entered the mine on September 2d at
approximately 11:00 a.m., for the purpose of checking the fire to determine
how to contain it so that mining could be resumed. The group had MSHA 1 s
approval, they were all equipped with Gregor mine rescue units, and a
back-up team certified by MSHA in mine rescue was standing by (Tr. 165).
He described the conditions underground on that day, and the evening was
devoted to attempts to clear up the fan ventilation tubing which had
been blocked. He returned to the mine the next morning, September 3d,
at approximately 8:00 a.m. He met Mr. Licari, and Mr. Licari asked him
"to go for a ride where we could talk without being interrupted" (Tr. 170).
Mr. Hansen related the conversation which took place, as follows (Tr. 171-174):

Q.

What did you talk about?

A.

Dreams and the force.

Q.

Could you explain that?
conversation was?

Could you explain what the

A.
Yeah, I can pretty well repeat it. It sounds pretty
silly. He said -- Benny told me that he'd had a dream.

Q.

Benny Licari?

A.
Yeah. That the Force was with him. That a rock fell
out of the back of the tunnel and put a hole in the fan
line. And I asked him if he was all right.

Q.

What did you mean when you asked him if he was all
right?

A.
Well, he talked incoherently. I never heard of such
a positive dream projection, and he wanted me to go turn
the fan on before I done anything else.

Q.

Did he ask you to turn the fan line on?

A.
Yeah, and the Force was with him. So I said, I'll turn
the fan line on. I was going to turn it on to humor him.
And lo and behold, the fan run just fine.

Q.
What else do you remember from the conversation that
you had with Mr. Licari that morning? Was there any other
explanation or any other --

1517

A.
No. Just that he had that dream, that there was
a hole in the fan line, that a rock fell out of the roof
at the tunnel and put a hole in the fan line and he just
knew it happened.

Q.

Did you ask him how he knew it happened?

A.

Yeah.

Q.

What was the response?

A.
He said he just knew it, that the force was with him
and rock fell out of the back of the tunnel and put a hole
in the fan line. And he asked me to convince the other miners
that that's how a hole got put in the fan line.

Q.

And did you eventually go turn on the fan?

A.

Yes,

Q.

And did it work?

A.

Yes.

What was -- can you describe how Mr. Licari was
this conversation with you? Was he excited?

Q,

A.
Yes, he had to be p~etty excited.
I mean like there was no doubt.

And real enthused.

Q.
Do you know where Mr. -- well, whether Mr. Licari lived
on the mine property?
A.

Yes, I do, I did.

Q.

Could you tell us where he lived on the property?

A.
He lived, when you approach the line he had a patrol in
the guard shack, it's right in here -- let me look at this
a little closer. (Witness examines document.) This is
the guard shack

*

*

*

Q.

Did you -- did you find your conversation·with Mr. Licari
that morning unusual?

A.
Yeah, found it real strange. I wasn't too sure -- I
really thought mayb e he had a load on, I thought maybe he'd
been drinking a little bit through the night. And later when
I turned the fan on and it run I got quite angry with Mr. Licari
out in the parking lot. And I got angry because I told him
that I felt using the powder would have been a hell of a lot
better way it was done, the hole got put in the fan line.

1518

Q.

How -- after you turned the fan on and it worked --

A.

Mm-hmm.

Q.

What conclusion, if any, did you draw from that?

A.
Well, I knew the fan line was open. That somebody
had to have went in there and I accused Benny of doing so.

Q.

That morning you accused him of doing so?

A.
Yes. I got very hostile about it and the safety
director, Sandy was there. And I told him, I said, you're
going to have us all in court over this thing. And that's
were [sic] we're sitting today.
Mr. Hansen confirmed that he was part of the rescue team that went
underground with Inspector Muniz on September 3, 1980, after the vent tube
was unclogged. He observed two sets of footprints, part of a broken axe
and a piece of fan line in the area where the vent tube had been cut, and
he assumed the axe was used to cut the tubing, but did not believe it
could have been made by falling rock (Tr. 176). He also confirmed that
Mr. Licari and Mr. Canapa were scuba divers, and he observed scuba tanks
and gear stored at Mr. Licari's house. He also stated that Mr. Licari
had previously asked MSHA and the state inspectors whether scuba gear
could be used to enter the mine because the Gregor rescue units were
not at the site, but the state officials indicated that it could not be
used (Tr. 178).
As for the identity of the person or persons who may have entered
the mine, Mr. Hansen stated that Mr. Koepke told him the next day,
September 4, 1980, that it was Mr. Licari and Mr. Canapa. Mr. Hansen
stated further that Mr. Koepke told him that he saw Mr. Licari, Mr. Canapa,
Mr. Reed, and quarry superintendent Ron Frasee at the portal area on the
morning in question, but that he did not actually see anyone enter the
mine portal or punch a hole in the portal seal (Tr. 180-181).
On cross-examination, Mr. Hansen confirmed that he personally does
not like Mr. Licari, and he related that Mr. Licari had made some
statements regarding the operation of the mine to the local press, and
that Mr. Hansen and the respondent are involved in a court suit concerning
"defamation of character". Mr. Hansen also confirmed that he is a party
to another court suite concerning moving costs connected with his employment
with the respondent (Tr. 183). He testified further as t9 the conditions
of the underground mine the day he entered it with the rescue team,
indicated that it was intensely hot on September 2d, but that it had
cooled down after the smoke was vented the next day.
Mr. Hansen stated that he mentioned the axe which he observed underground to MSHA investigator Juan Wilmouth some ten days later when
Mr. Wilmouth came to his house to speak with him. Mr. Hansen also confirmed

1519

that he is a party to another court suit concerning moving costs connected
with his employment with the respondent (Tr. 183). He testified further
as to the conditions of the underground mine the day he entered it with
the rescue team, indicated that it was intensely hot on September 2d,
but that it had cooled down after the smoke was vented the next day.
Mr. Hansen stated that he mentioned the axe which he observed
underground to MSHA investigator Juan Wilmouth some ten days later when
Mr. Wilmouth came to his house to speak with him. Mr. Hansen also
confirmed that he resigned his job with the respondent on September 8,
1980, and that he gave his."quit" to Mr. Licari. He also confirmed
that after he quit, he was involved in an automobile accident on mine
property and was charged with felony drunk driving (Tr. 190). Mr. Hansen
stated that to his knowledge none of the certified rescue team members~
including himself, entered the mine bewteen the hours of 12:00 midnight
and 8:00 a.m., September 3, 1980. He also indicated that Mr. Licari,
Mr. Canapa, and Mr. Schmidt are not certified in mine rescue by MSHA
(Tr. 193). To his knowledge, none of these individuals entered the mine
at the time in question (Tr. 194). He also conceded that the maximum age
for one to serve on a rescue team is fifty, and that at the time he served
on the team he was fifty-two (Tr. 194). However, he indicated that
MSHA authorized his entry and excepted him from the age requirement (Tr, 195).
Mr. Hansen also stated that when Mr. Licari told him about the "force 11 ,
he felt that Mr. Licari knew that a hole had been cut in the fan line (Tr. 200),
Testimony and evidence adduced by the respondent
Arnold Kopelson, testified that he is an attorney, that his firm
represents the respondent, and he confirmed that he is a co-partner with
Mr. Miller in the ownership of the mine in question. He testified that
he and Mr. Miller were at the mine site on September 2, 1980, and they
went there to ascertain a manner in which to gain entrance to the portal
for the purpose of putting out the fire. He confirmed that he participated
in the conferences with MSHA representatives that day and also confirmed
the fact that a mine entry was made that day by a rescue team. He was
standing 30 or 40 feet from the portal, but was moved back to a distance
of 250 to 300 feet on orders by company safety officer Sandy Rettagliata.
Sometime during that evening he started to feel nauseous and dizzy, and
experienced severe headaches and a burning in his nose and throat, and
decided that he had to leave the area. He spent the next day in bed.
He expressed a concern for the safety of the people in the area, and
expressed his view that 250 to 300 feet from the portal would be a safe
distance for people to be. He asked Mr. Miller to convey these views
to Mr. Licari so that he could keep people away from the.portal (Tr. 225-228).
Mr. Kopelson stated that he did not give anyone permission to enter
the mine portal, except as authorized by MSHA. Mine management specifically
told Mr. Licari to stay away from the mine portal because of the smoke,
and this included security personnel. He did this out of concern for the

1520

safety of his people. He also stated that the mine employed approximately
105 people and was the second largest employer in Calaveras County. The
community was concerned that the mine would go out of business, and in
view of the potential economic disaster on the community. Mr. Kopelson
believed that "anyone could have gone down that hole" (Tr. 229).
On cross-examination, Mr. Kopelson stated that prior to September 2,
he and Mr. Miller had made many trips to the mine, but except for the day
the fire started, he could not recall being as close to the portal as
he was on September 2 (Tr. 233).
Jean Baudizzan, testified that he is employed by the respondent as a
security guard, and that on September 3, 1980, he was working the graveyard
shift from 12:00 midnight to ~:00 a.m. He was assigned to shack guard post
Number 2. During that evening he had occasion to see Mr. Koepke while
making his security rounds. He first saw him at his guard post at 12:00
midnight when he came to speak with the miners, and later saw him in
his pick up truck some 60 feet from his post. Mr. Koepke came and went
at various times, and was also asleep in his vehicle for about two hours
during the time in question (Tr. 237).
Mr. Baudizzan confirmed that from his guard post he could not see
the portal entrance to the mine. He also confirmed that he was interviewed
by MSHA personnel concerning the alleged entry to the mine on September 3,
and that his supervisor discussed the matter with him and advised him
to tell the truth to the investigator (Tr. 239). Mr. Baudizzan stated
that he heard rumors that "practica.lly every employee there and past
employees had gone into the mine at· one time or another", but that he
heard no actual names mentioned (Tr •. 240).
On cross-examination, Mr. Baudizzan confirmed that the "rumor"
he heard about concerned people allegedly entering the mine "after the
mine was supposed to have been entered", after September 3d (Tr. 242).
Michael Miller, confirmed that he was at the mine on September 2, 1980,
and that he was with Mr. Kopelson during most of the day and evening. He
observed a great deal of smoke coming out of the portal seal, and he too
was ill that evening and the next day. He testified that no one, including
himself, ever gave anyone working for him permission to enter the mine.
Prior to the instant citation, the mine had a perfect safety record since
ground was broken on March 1, 1979. Mr. Miller stated that he has no knowledge
as to who may have entered the mine, and has seen no credible evidence
as to the identity of the person who allegedly entered the mine. He
confirmed the fact that the mine operation had a significant impact on
the economy of the county, and that his payroll was approximately
$200,000 a month. He also confirmed that he had received numerous phone
calls from people telling him that "they would be only too happy to
go into that mine and just knock the damn fire out", but that in each
instance, these offers were rejected. To the best of his knowledge
II
'
we followed the rules and regulations" (Tr. 245).

1521

On cross-examination, Mr. Miller testified that he visited the mine
approximately 10 times during the period August 8 through September 3, 1980.
He also confirmed that he made no offers to have the people who volunteered
to enter the mine become certified in mine rescue procedures (Tr. 246).
In response to further bench questions concerning the issuance of
the order and the modifications, Mr. Miller stated as follows (Tr. 247-249):
THE WITNESS: That is correct. I mean, I will
testify to an opinion. I found MSHA to be inaccurate
in the conclusions they reached, I found them to be
obstructionist, I found them to be extremely uncooperative. And I'm not talking about Mr. Esteban, who is
our regular inspec~or. I'm talking about the entire
team of people who came down. I consider the behavior
of MSHA on this case disgraceful.
JUDGE KOUTRAS:

In what regard now?

THE WITNESS: We were getting orders all the time
and modification of orders, and we were being -- one
time, Your Honor, we had made a request that we would try
and get members of the San Francisco Fire Department,
who are trained fire fighters, to come down and help us
to end this fire, which we believed was a smouldering
fire, and that offer was refused. Every time we turned
to try and make what we qonsidered to be a carefully
considered suggestion as an appropriate method for dealing
with this fire, some reasoo was found as to why we
could not do it. I also find the orders inconsistent.
A lot of the conclusions reached were based upon hearsay,
circumstance, and very inconsistent with themselves.
I also must say, Your Honor, that under the
circumstances, with the pressure that everybody understands
that I was under, the Company was under, I took a look at
the letter of the 28th of August and I did see what I
thought to be a statement that you may enter the mine as
long as four conditions are complied with. We recommend
that the portal be sealed, we recommend -- twice, they
stated -- that the portal be sealed. But we forbid
anybody from entering this mine unless the following
four conditions are met. Then there is a circumstantial
case that someone did enter the mine. I don't.think that
anybody in his right mind would question the fact that
somebody must have gone into the mine.
But the issue is, it was never linked to this
Company, which had a perfect safety record up until that
date, cooperated with the investigation, has never seen
one shred of credible evidence to establish who went in,
the circumstances under which they went in, and whether
it violated the letter of August 28. You put all those facts
together and I don't understand why I'm here today.

1522

Mr. Miller confirmed that he did not contest the withdrawal order,
and that he tried "to work with the people in complying with the order"
(Tr. 251).
Benjamin J. Licari, testified that he is a graduate geologist
and that on September 3, 1980, he was serving as mine project manager.
The only persons senior to him were the mine owners, and Mr. Hansen was
the underground superintendent working under his supervision. Mr. Hansen
was responsible for the direct construction of the shaft and tunnel, and
Mr. Licari conceded that during the period of September 2 or 3, 1980,
he and Mr. Hansen were not getting along. He confirmed that he too
received offers from members of the community to help put out the fire,
that he considered these offers to be serious, but that he never engaged
any of these people in the fire fighting activity (Tr, 254-257).
Mr. Licari stated that mine management at all times did their best
to insure the safety of their personnel and to comply with all of the
agency regulations in attempting to put out the fire, and that at no
time did Mr. Miller or Mr. Kopelson ever give him authority, permission,
or directions to violate any order, rule, or regulation of any state or
federal safety agency (Tr. 257).
Mr. Licari confirmed that he had a discussion with Mr. Hansen at
the mine on the morning of September 3, 1980, and that during that
conversation he expressed his displeasure over any attempts to use dynamite
in the tunnel because of the fact that MSHA and OSHA had advised him
that the gasses in the tunnel were approaching the lower explosive limits.
He explained to Mr. Hansen that th~ use of beach balls and umbrellas should
be discontinued because he (Licari) had drafted a schedule for reopening
the mine. With regard to Mr. Hansen~s testimony regarding the "force",
Mr. Licari denied that he had mentioned any "dreams" to Mr. Hansen,
and explained that he generally used the phrase "may the force be with
you" in greeting or saying goodbye to people. He denied that he entered
the mine, and stated that he had no knowledge as to who may have entered
the mine contrary to MSHA instructions (Tr. 259).
On cross-examination, Mr. Licari confirmed that he no longer was
employed with the respondent company, but is employed with Demex International, who in turn is doing work for the respondent. He also confirmed
that at the time of the incident in question, he was not trained in
mine rescue, but is now. He also confirmed that he is a certified advanced
scuba diver and that he had scuba equipment stored on the mine site at
the time of the entry in question (Tr. 261). He stated that at the time
of the alleged illegal entry, he did order security personnel out of
the mine portal area (Tr. 261).
Mr. Licari stated that when he discussed his mine reentry plan with
Mr. Hansen, he had prepared it sometime between the hours of 12:00 midnight
and 8:00 a.m. (Tr. 265). He stated that the original portal seal was
airtight and composed of sand and other materials, but that the seal
was removed to facilitate the entry of the authorized mine rescue team,
and to his knowledge this was the first time anyone had entered the mine

1523

since the fire started (Tr. 267). He stated that in view of the fact
that safety director Rettagliata was hospitalized on September 3, for
carbon monoxide inhalation, and the fact that smoke was coming from the
sael into the plaza area, he believed it was best to post security
people at a safe distance to keep people away from the portal (Tr. 268).
Mr. Licari stated that he gave Inspector Esteban a copy of his mine
reentry plan on the morning of September 3 (Tr. 273).
Petitioner's arguments
The facts presented in this case are detailed in the post-hearing
proposed findings of fact" submitted by the petitioner in support
of its case, and they are as follows. On August 8, 1980, a fire broke
out in the underground portion of the mine and it was apparently started
when a spark from a torch ig~ited bales of hay stored underground.
Shortly after the fire started, an MSHA inspector appeared on the scene
and issued a withdrawal order pursuant to section 103(k) of the Act,
withdrawing mine personnel from the mine and prohibiting anyone from
reentering until such time as MSHA determined that any hazards connected
with the fire had been eliminated. The original order was modified several
times by MSHA inspectors, and the gist of these modifications prohibited
anyone from reentering the mine without direct authorization from
MSHA's Western District Manager.
11

In response to the modified order, respondent issued a plan for
reentering the mine, and MSHA's district manager responded to that plan
and advised the respondent that MSHA would not permit mine reentry unless
four conditions were met. The conqitions were (1) all persons were to
use approved 2-hour self-contained oxygen breathing devices; (2) all
persons entering the mine must be currently certified by MSHA in mine
rescue procedures; (3) the persons entering the mine must consist of a
minimum of four properly equipped persons and a back-up team of four
additional persons to be maintained in immediate readiness to enter the
mine if necessary; and (4) industry recognized mine rescue procedures
and techniques must be followed by all persons entering the mine. Respondent
agreed to comply with these conditions.
0

On September 2, 1980, in an attempt to facilitate mine reentry,
respondent made an effort to remove smoke from the mine by use of a
ventilation fan. During this process, the fan somehow became blocked,
and attempts to unblock it by various methods were unsuccessful. All
surface mining activities ceased, attempts to unblock the fan were discontinued, and all mine personnel were instructed to leave the mine
site. At approximately 12:30 a.m., September 3, 1980, all mine personnel
had left the mine, and the mine security staff was instr~cted to secure
the mine protal area and to insure that everyone left the area. Once
this was done, certain mine security personnel were instructed to relocate
their security post away from the mine portal area to an area near the
entrance to the mine property, and they were further instructed not to
allow anyone past the guard post other than the chief of security.

1524

On the morning of September 3, 1980, shortly after 8:00 a.m.,
the ventilation fan was turned on and smoke began to be removed from

the mine. At approximately 2:00 p.m. that same day, an approved rescue
team consisting of an MSHA inspector and mine personnel entered the mine
portal and the inspector discovered that someone had cut a hole in the
underground ventilation tubing, thereby facilitating the venting of the
smoke from the mine. The inspector believed that this was done sometime
within the hours of midnight and 8:00 a.m., that same day, and since
MSHA had no knowledge of this, and since it was obvious to the inspector
that an unauthorized entry had been made contrary to the terms of the
orders which had previously been issued, he issued the citation which is
the subject of these proceedings.
Petitioner concludes tha~ the respondent failed to adequately safeguard against persons reentering the mine and thus violated the 103(k)
order issued on August 8, 1980, and as modified on
tember 2 9 1980,
Since the respondent has not challenged the validity of the order in
question, petitioner asserts that the only issue presented is whether
the respondent either by actions or inaction, violated section 103(k)
of the Act.
In support of its case, petitioner argues that there is no question
that one or more persons entered the mine between the hours of 12:45
a.m. and 8:00 a.m. on September 3, 1980, and cut a hole in the fan line,
and that respondent's president Michael Miller conceded that this is the
case. Petitioner asserts that there is an abundance of facts from which
the logical inference can be made t]:iat the individuals who entered the
mine on September 3, 1980 did not comply with the four conditions set
forth by MSHA's letter dated August 28, 1980. First of all, if the persons
who entered the mine were intending to meet MSHA's requirements, there
would be no logical reason to commit the entry in the twilight hours.
More specifically, it would have been necessary for eight persons
(4-person rescue team and 4-person back-up team) certified in the mine
rescue to have participated in the entry in order to meet the secondand third-enumerated MSHA conditions. However, the individuals certified
in mine rescue by MSHA, namely respondent 1 s Underground Superintendent
Dean Hansen, Mark Gentry, Robert Holbrook, Charlie Smythe and MSHA Mine
Inspector Felix Muniz, were not present at the mine on September 3, 1980
between the hours of 12:45 a.m. and 8:00 a.m. In addition, the individuals
who were present at the mine on that day and at that time, namely respondent's
Project Manager Benny Licari, Security Director Ron Schmidt and Surface
Foreman Dean Reed, were not at that time certified in mine rescue by
MSHA. If the persons who entered the mine were interlopers, it is highly
unlikely that they were MSHA-certified in mine rescue,
Petitioner maintains that it is improbable that the persons who
entered the mine wore MSHA-approved self-contained oxygen breathing
apparatus because the respondent did not have any MSHA-approved selfcontained breathing apparatus readily available at the mine and it is

1525

inconceivable that interlopers intending to enter the mine without the
knowledge of the respondent would concern themselves with procuring selfcontained breathing apparatus approved by MSHA.
Petitioner argues that the section 103(k) withdrawal order issued by
M*!A's :inspector placed a duty on the respondent to exercise a high degree
of care to insure that no persons entered the mine. Respondent was ordered
"to cause immediately all persons ...• to be withdrawn from, and to be
prohibited from, entering" the mine, and the August 9, 1980 modification
of the original withdrawal order prohibited "any person from entering
the mine portal without direct authorization from MSHA's Western District
Manager." The district manager's letter of August 28, 1980, which was
incorporated by reference into the September 2, 1980, modification of the
original withdrawal order, stated that MSHA would "not allow persons to reenter the minen unless the enumerated conditions were met. Thus, petitioner
maintains that the withdrawal· order and the subsequent modifications did
not limit their scope to "miners" or "operator 1 s employees 11 • Instead,
the word "personsn was used in the withdrawal order and its subsequent
modifications, and respondent 1 s duty of care extended not only to its
miners and its employees, but extended to all individuals.
Petitioner states that there are several factors which indicate
that the mine entry on September 3, 1980, was accomplished with the
knowledge and involvement of respondent. In support of this conclusion,
petitioner points out that top-level mine management, who were not
ordinarily at the mine during the graveyard shift, were at the mine on
September 3, 1980, at the time the entry occurred. On the morning following
the entry, respondent's Project Manager, the highest level on-site manager,
" he at that time already had knowledge
made statements which indicated that
of the hole in the fan line and knew the fan would function properly.
Furthermore, petitioner points out that it was respondent who had the
most to gain from the entry to the mine because it would have been
impossible to put out the fire without making a hole in the fan line.
Petitioner asserts that participation by the respondent in the entry
of the mine would constitute gross negligence because it would be a
reckless disregard of an order issued by MSHA for the purpose of insuring
the health and safety of all persons in the area. In the alternative,
petitioner argues that the respondent certainly failed to exercise
reasonable care to prevent the entry of persons into the mine. In support
of these conclusions, petitioner points out that immediately after the
mine fire began, the portal area was sealed off and a permanent security
post was established at the portal area. Additionally, respondent had
received numerous offers, which respondent considered sincere, from people
in the local area volunteering their assistance in extinguishing the mine
fire. Thus, petitioner concludes that it is obvious that respondent
recognized the danger of an unauthorized entry to the mine if the portal
area were left unguarded and realized the importance of having constant
security in the area. Despite this knowledge, respondent nevertheless
removed its security guard from the portal area on September 3, 1980
to a post where the guard could not see the portal. Petitioner maintains
that the removal of the security guard to a location where he had no view
of the portal at the very least constitited ordinary negligence.

1526

Respondent's arguments
In addition to the arguments advanced during the hearing in this
case, respondent points out in its post-hearing brief that prior to the
fire which occurred at the mine on August 8, 1980, respondent had never
been issued any order or citation by MSHA. Respondent also points out
that it voluntarily evacuated the mine, reported the fire to MSHA, and
that at the time the inspector issued the withdrawal order on August 8,
1980, no one was in the mine.
Respondent's arguments include a recitation of the facts surrounding
the issuance of the order and the subsequent modifications, including
respondent's argeement to comply with MSHA's four conditions before
reentering the mine. Respondent asserts that investigations conducted
by MSHA as well as the respondent failed to determine the identity of
the person or persons who may have entered the mine, the training
of any such person, the equipment used by such persons, or any circumstances
surrounding the alleged
Further, respondent maintains that persons
other than mine officers or employees had strong motives to aid the
respondent by an entry into the mine. However, respondent concludes
that no evidence was adduced to prove that it enticed, solicited, encouraged,
allowed, permitted, or suffered any person or persons to enter the mine
during the time in question.
Respondent maintains that it took reasonable and responsible precautions
to prevent any unauthorized entry in violation of the withdrawal order,
and that it did not violate that order, as modified.
Findings and Conclusions
Fact of Violation
The respondent in this case is charged with a violation of section
103(k) of the Act, and the theory of MSHA 1 s case is that someone made an
unauthorized entry into the underground mine tunnel on September 3, 1980,
contrary to the conditions and prohibitions imposed on the respondent
by the section 103(k) order and modifications.
Section 103(k) of the Act states in pertinent part:
In the event of any accident occurring in a
coal or other mine, an authorized representative
of the Secre
, when present, may issue such orders
as he deems appropriate to insure the
of any
person in the coal or other mine, and the operator
of such mine shall obtain the approval of
representative, in consultation with appropriate
State representatives, when feasible, of any plan
to recover any person in such mine or to recover the
coal or other mine or return affected areas of such
mine to normal.

1527

MSHA's regulations dealing with the reporting and investigation of
mine accidents, Part 50, Title 30, Code of Federal Regulations, states
as follows in the "definitions" found at section 50.2(h)(6):
11

Accident 11 means,

*

*

*

*

An unplanned mine fire not extinguished
within 30 minutes of discovery;
It seems clear to me that section 103(k) clearly authorized the
issuance of the initial order of August 8, 1980, withdrawing miners from
the mine. The fire in question is clearly an "accident" within the meaning
of the regulations requiring that it be reported, as well as the authority
of MSHA to conduct the investigation which took place in this case. In
addition, I conclude and find that the issuance of the subsequent modifications
to the initial order were within .the authority granted the inspectors
by section 103(k), were properly and validly issued, and that the respondent
was obligated and bound by the conditions set forth in those modifications.
See: MSHA v. Eastern Associated Coal Company, HOPE 75-699, IBMA 76-98,
FMSHRC 2467, 2472, September 2, 1980, where the Commission held that an
inspector is not restricted to enforcing only mandatory safety standards
or preventing imminent dangers. Eastern Associated Coal concerned the
very same statutory section 103(k) provision in issue in the instant case.
Section llO(a) of the Act, 30 U.S.C. 820(a), provides in pertinent
part that "/t/he operator of a coal or other mine in which a violation
occurs of a mandatory health or sa\ety standard or who violates any
other provision of this Act, shall be assessed a civil penalty by the
Secretary • • • " (emphasis supplied)t In the instant case, respondent
is charged with a violation of the conditions imposed upon it by the
validly issued modified withdrawal order issued pursuant to section 103(k).
If MSHA can establish by a preponderance of the credible evidence adduced
here that the terms of the modified order have been violated, then it has
established a violation of section 103(k), and a civil penalty assessment
may be made for that violation. Therefore, the first question to be
addressed is whether or not MSHA has carried its initial burden of establishing
the violation as charged. Secondly, if a violation has been established,
the next question is whether or not the respondent Miller Mining Company
should be held accountable and responsible for that violation and assessed
a civil penalty.
Respondent does not dispute the fact that someone entered the mine
on September 3, 1980, and that MSHA's district manager had not approved
this mine entry. In addition, it is clear that responde~t understood
and agreed to abide by the conditions imposed by the district manager
before reentering the mine (Exhs. P/R-3 and P.R-4). In addition, as argued
by the petitioner in its post-hearing submissions, it seems clear to me
from all of the evidence presented in this case that there is a strong
inference that the person or persons who made the mine entry did not
follow MSHA's conditions precedent at the time the entry was made. The

1528

thrust of respondent's defense is that MSHA produced no credible evidence
to establish that the person or persons who entered the mine were employees
of the respondent or that the respondent authorized or otherwise permitted
the illegal entry. This is a matter bearing on the respondent's negligence,
and it may not be used as an absolute defense to the question of whether
a violation has occurred.
It is clear from the case law, that under the 1977 Mine Act an
operator may be held liable for a violation which occurs on mine property
regardless of fault; United States Steel Corp., 1 FMSHRC 1306, 1 BNA MSHC
2151, 1979 CCR OSHD 23,863 (1979); El Paso Rock Quarries, Inc., 3 FMSHRC 35,
January 28, 1981; Nacco Mining Company, 3 FMSHRC 848, April 29, 1981,
(1969 Coal Act).
In an "independent contractor!! case arising under the 1969 Coal Act,
Bituminous Coal Operators 1 Assn. v. Secretary of the Interior, 547
F.2d 240 (4th Cir. 1977), the Court held that mine owners are
liable for violations by independent contractors. Based on its
the Court held that the mine owner is liable for a violation
violated the Act or created the danger. The Court
in a
curiam opinion on December 24, 1981, dealing with a case arising
under section 103(k) of the 1977 Act, Harman Mining Corporation v. FMSHRC
4th Cir., No. 81-1189. My prior decisions in Harman, which subsequently
became the final decisions of the Commission, are reported at 3 FMSHRC
45, January 2, 1981. Although the case at hand does not involve an
independent contractor, the principal that a mine owner is liable for
a violation occurring on mine property, regardless of falut, still applies.
In view of the foregoing, and ~n the basis of a preponderance of the
evidence adduced in this case, I conclude and find that the petitioner has
established a violation of section 103(k) of the Act as stated in the
citation. Accordingly, Citation 0601832, September 5, 1980, IS AFFIRMED.

The parties stipulated that the respondent is a small to medium size
mine operator and that a reasonable penalty will not adversely affect its
ability to continue in business, and I adopt these stipulations as my findings
on these issues.
History of Prior Violations
The record establishes that the citation issued in this case was
the first one served on the respondent under the 1977 Mine Act, and that
the respondent has had no previously assessed violations: I find this
to be an exemplary safety record and this is reflected in the civil penalty
assessed by me for the citation in question.

The facts in this case reflect that no injuries resulted from the
mine fire in question, and that at the time the order issued all personnel
had been removed from the underground mine by mine management. In
·

1529

law,

addition while it is true that no one knows whether the person or per sons
who entered the mine were protected from exposure to hazardous gasses
or somke, the fact is that the conditions at the mine portal on September 2
and 3, 1980, presented a hazard of exposure to smoke and gasses from the
mine fire in question. I believe it is reasonable to assume that anyone
entering the mine was exposed to these hazards. Accordingly, I conclude
and find that the violation was serious.
Good Faith Complaince
The order issued in this case was terminated on January 7, 1981,
after the respondent "was made aware of the danger and public law 95-164"
(Exh. P/R-11), In addition, the record reflects that respondent cooperated
with MSHA during the course of its investigation in this case, and the
inspector's who prepared the report in this regard acknowledged this fact
(Exh, R-2, p.6), I conclude and find that respondent demonstrated good
faith compliance.
Negligence
Respondent argues that it took reasonable and responsible precautions
to prevent any unauthorized entry into the mine in violation of the withdrawal order. Although respondent does not elaborate further in its
posthearing written submissions, during the course of the hearing
Mr. Miller and Mr. Kopelson testified that the decision to remove security
personnel from the mine portal area was based on safety considerations
because of the smoke and gasses being emitted from the portal, Both
Mr. Miller and Mr. Kopelson testified as to certain ill effects they
experienced while in close proximity (30 or 40 feet) to the portal, and
testimony was also presented that the company safety director (Sandy Rettagliata)
suffered from possible smoke inhalation and may have been hospitalized.
Given these circumstances, respondent suggests that the decision to remove
all personnel, including the security guard, away from the portal area
for a distance of 250 or' 300 feet, was to insure the safety of personnel,
rather than to provide an opportunity for someone to enter the mine without
being seen by the guard.
Former security guard Allan White testified that Project Manager
Licari came to the portal area sometime after 12:30 a.m., September 3, 1980,
and instructed him to remain in that area to insure that all miners left
and that the area was secure. Mr. White claims that Mr. Licari.gave him
no reasons for those instructions, and that sometime later Security
Chief Schmidt instructed him to remove himself from the portal plaza
area and establish his guard post "on top of the hill". Although Mr. Smith
had a partial view of the plaza area from this newly established position,
he could not see the actual mine portal. He also indicated that no one crossed
his guard post on the hill except for Mr. Keopke arid Mr. Schmidt, but
that there were other means of access to the plaza area which he could
not observe.

15;)0

Although Mr. Schmidt and Sandy Rettagliata did not testify in this
case, Mr. Licari could not recall ordering security personnel away from
the plaza area, but "assumed" that he did (Tr. 262). He explained that
he did so out of concern for the safety of all mine personnel, and that
he was concerned even before Mr. Miller instructed him to secure the area.
He also explained that the reason personnel were not removed from the
plaza area prior to this time was that the period September 2-3, was the
first time the portal was opened (Tr. 268).
Petitioner's arguments in support of a finding of gross negligence
on the part of the respondent is based on certain circumstances and factors
dealing with the control and posting of the guard force, the "unusual"
presence of mine management personnel at the mine in the early hours of the
morning, management's "motive" in wishing to see the fire extinguished,
and the damaging testimony by_ Mr. Hansen, which petitioner concludes
establishes a strong inference that Mr. Licari had prior knowledge of
the hole in ventilation tubing and that the fan would exhaust the smoke
once it was turned on.
Petitioner's alternative argument in support of a finding of ordinary
negligence is based on an assertion that respondent's removal of security
guard White from the portal plaza area to a position on a hill where he
could not see anyone entering the sealed portal area at least constituted
ordinary negligence, partiucaly in view of the numerous offers of assistance
from the nearby community to enter the mine and extinguish the fire.
Petitioner argues that respondent had a duty to do everything reasonable
to safeguard against anyone entering the mine, and petitioner obviously
believes that removing a guard to ~ position where he could not observe anyone
entering was unreasonable.
Considering all of the circumstances presented in this case,
petitioner's "circumstantial case" arguments are plausible. That is,
it is possible for one to conclude that mine management embarked on a
"watergate" type conspiracy to set the stage so that someone could enter
the mine and knock a hole in the ventilation tubing with an axe, thereby
solving a problem that State and Federal Enforcement officials could not
solve from the day the fire started in the mine. On the other hand,
respondent's assertions that mine personnel were removed from the area
for safety reasons is equally plausible. However, the one disturbing
feature in respondent's explanation is that the one person who could
have prevented the entry, the security guard, was ordered to withdraw
to a position where he could not see the portal and do the job that he
was hired to do, namely to insure that no one entered the mine. I am
not convinced that the security guard could not have been positioned in
such a manner as to insure his safety as well as to insure that absolute
security against an illegal mine entry be maintained. In short, after
careful consideration of all of the evidence in this case, I conclude
and find that respondent had a duty to insure that no one enter the sealed
mine portal, and that by ordering the security guard to reposition himself
to an area where he could not maintain the area in question totally secure

1531

against an illegal entry, respondent failed to exercise reasonable care
to prevent the violation. Failure to exercise reasonable care in these
circumstances constitutes ordinary negligence, and that is my finding.
Penalty Assessment
On the basis of the foregoing gindings and conclusions, and taking
into account the requirements of section llO(i) of the Act, including
the fact that respondent has an excellent safety record, and voluntarily
withdrew all miners and secured the mine when the fire started, I conclude
and find that a civil penalty assessment of $250 is reasonable for the
citation which I have affirmed.
Order
Respondent IS ORDERED to pay a civil penalty in the amount of $250
within thirty (30) days for the violation in question, and upon receipt
of payment by the petitioner, this matter is DISMISSED.

Distribution:
Debra L. Gonzales, Esq., U.S. Department of Labor, Office of the Solicitor,
450 Golden Gate Ave., Box 36017, Room 11071 Fed. Bldg., San Francisco,
CA 94102 (Certified Mail)
Michael Miller, President, Miller Mining Co,, Inc., 2029 Century Park
East, Suite 2500, Los Angeles, CA 90067 (Certified Mail)

1532

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CONSOLIDATION COAL COMPANY
Contestant

AUG 5 1982

Contest of Citation
Docket Nao PENN 82-44-R
Citation No. 1143669

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
SECRETA.RY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ti oner

Civil Penalty Proceeding

Docket No. PENN 82-99
A.C. 36-00807-03107 V

v.

Renton Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Robert Vukas,
., Pittsburgh, Pennsylvania,
for Consolidation Coal Company,
David T. Bush, Esq., Office of the Solicitor,
U.S. Department
Labor, Philadelphia,
Pennsylvania, for the Secretary of Labor.

Before:

Judge Melick

These consolidated cases are before me pursuant to
sections 105(a) and lOS(d) of the
al Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq., the "Act", to
contest a citation containing specia-r-findings under section
104(6) (1) of
Act (Citation No. 1143669) and for review
of a civil penalty proposed by the Mine-Safety and Health
Administration (MSHA) , for that citation. 1/ The issues
before me ,'tre whet.her the Consolidation Coal Company (Consol)

!I

Section 104(d) (1) provides in part as follows:
"If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there
has been a violation of any mandatory health or safety

1533

violated the regulatory standard at 30 C.F.R. § 75.1725(a)
as alleged and, if so, whether that violation was "significant
and substantial" as defined in the Act and as interpreted in
Secretary of Labor v. Cement Division, National Gypsum
Company, 3 FMSHRC 822 (1981), and whether the violation was
the result of the "unwarrantable failure" of
operator to
comply with the law. An appropriate civil penalty must also
be assessed if a violation is found.
Evidentiary hearings
on these issues were held in Pittsburgh, Pennsylvania on
June 24, 1982.
The citation at bar was issued by MSHA
Murin on December 18, 1981, and alleges as

spector Frank
llows~

A 103(g) (1) request 2 was initiated concerning a malfunction
had occurred to the
man-hoist at the Renton Mine on the 4 pomo
ft
on October 21; 1981. During the course of the
investigation it was
that
were
made to the overspeed device for the hoist,
however [sic] were not completed prior to lowering
workmen into the mine. A locking screw
prohibits movements
overspeed
nut
was not replaced into
itiono
(The
nut is used to hold
overspeed assemb
place.)
The cited regulatory standard, 30 C.F.R. § 75.1725(a}
reads as follows:
"Mobi
and stationary machinery and
equipment shall be maintained in safe operating condition
and machinery or equipment
unsafe condition shall be
removed from service immediatelyo"

fn. 1 (continued)
standard, and if he also finds that, while the conditions
created by such violation do not cause imminent danger,
such violation is of such nature as could signi cantly
and substantially contribute to the cause and
feet of a
coal or other mine safety or health hazard, and if he finds
such violation to be caused by an unwarrantable ·failure of
such operator to comply with such mandatory health or '
safety standards, he shall include such finding in any
citation given to the operator under this Act."
2/ A request for an inspection by the Secretary under
Section 103(g) (1) of the Act, is one initiated by a miner
or representative of miners.

1534

The essential· facts in this case are not in serious
dispute. The specific issue is whether those facts support
a violation of the cited standard, i.e., whether or not the
cited man-hoist had been operated in an unsafe condition.
The problem arose on October 21, 1981 at the beginning of
the 4 p.m. shift. As the man-hoist (cage} was being lowered
for the third time that shift it suddenly stopped. According
to Leonard Conti, one of the miners on the cage at the time,
it stopped so suddenly that it buckled his knees and "bounced
up and down." It was about 15 minutes before the cage
started again and descended the remaining 50 to 75 feet to
the bottom of the 520-foot shaft.
Conti had previously
experienced similar sudden stops of the cage as a result of
blown fuses.
Maintenance foreman Richard Murphy and general plant
foreman Emerick Kravic were called in to correct the problem.
A round retaining nut designed to hold a brass washer and
tripping mechanism on the man~hoist overspeed governor had
come loose thereby causing the overspeed governor to prematurely trigger and stop the man-hoist. When operating
correctly the governor is designed to bring the man-hoist to
an emergency stop if for some reason the rate of ascent or
descent exceeds a pre-set speed. After the emergency stop
in this case the miners in the third cage were apparently
lowered to the bottom as Murphy held the trip bar in position
with a screwdriver. The MSHA inspectors did not find this
procedure to have been unacceptable fo~ the limited purpose
of allowing the miners to escape.
The evidence shows that Murphy then tried to re-thread
the retaining nut onto the rotating shaft of the governor as
the man-hoist was raised.
Initially there was some difficulty
in re-threading the nut and it apparently slipped off the
shaft several times during the ascent. There was only a
small opening in which to work and the nut was rounded with
no machining (see Operator's Exhibits 16, 17, 19 and 22}.
According to Murphy, he was nevertheless able to re-thread
the nut aided by the rotation of the shaft as the cage
ascended. No one was in the cage during this ascent and
MSHA does not question these efforts by the operator to
correct the problem.

1535

However mine superintendent Andrew Hathaway then
directed that the cage again be lowered with additional
miners without an intervening "dry run." Maintenance
foreman Murphy went down with the miners in this cage even
though he was aware that the retaining nut could again
unthread as the hoist descended and the shaft rotated in the
opposite direction. Murphy testified that he was nevertheless
satisfied that necessary repairs had been completed.
Harley Pyles, director of engineering services for
Consol and a graduate mechanical engineer, conceded that it
would be "common knowledge" that a setscrew or similar
locking device would be necessary to prevent a retaining
nut, such as the one here at issue, from loosening on a
rotating shaft. Maintenance foreman Denny Myers also told
inspector Murin that a tapered locknut or cotter pin should
have been used to prevent the retaining nut from unthreading.
Myers was nevertheless confident the nut would stay in
position on the fourth cage because "he watched it all the
way down. 11
The fourth cage was lowered without incident and the
governor was then dismantled.
It was at this point discovered
that the retaining nut contained a recessed setscrew whichf
if tightened, would prevent thk nut from unthreading on the
rotating shaft. The setscrew was apparently not previously
discovered because it was obscured by grease and dirt.
Because of the relatively old age of the hoist there was,
moreover, no operating manual available that might have
shown the existence of the setscrew.
In deciding whether there was a violation of the cited
standard in this case it is essential to determine whether
the man-hoist was, during its fourth descent, being "maintained in [a] safe operating condition" or alternatively
whether that man-hoist should have been removed from service
because it was in an "unsafe condition." As might be
expected there is great divergence of opinion in this regard.
On the one hand, MSHA inspector Murin testified that it was
unsafe to have operated the fourth cage without the setscrew
to lock the retaining nut on the governor. According to
Murin, without that setscrew or other means to prevent the
retaining nut from unthreading, that nut could indeed have
again come loose, engaged the governor and brought the manhoist to a sudden stop. Murin thought that such abrupt
stopping would in itself be hazardous. He thought that
resulting injuries from possibly falling to the floor or

1536

against the walls of the man-hoist could be serious and
involve broken limbs and sprained muscles. Murin also
opined that the sudden stopping of the man-hoist could place
undue strain on the wire rope causing it to stretch or "pop
a cord." He thought the rope might also jump from the drum
and become entangled. Murin admitted however that in spite
of these alleged hazards he knew of no requirement or
suggestion by MSHA, by the rope manufacturer, or by anyone
else for an examination of the rope and/or drum after such
sudden stops. Moreover, MSHA inspector Gerald Davis, who
has specialized training and experience inspecting elevators
and man-hoists, conceded that he has in the past tested manhoists, including the man-hoist in this case, in an overspeed
condition to determine whether the overspeed governor was
properly functioning.
Although Davis performs these tests
during the ascent phase of the man-hoist operation it would
appear nevertheless to place a similar strain upon the wire
ropes.
On the other hand it appears to be undisputed that the
fourth cage was lowered manually at a controlled slow rate
of speed and that at least one person kept watch on the
suspect retaining nut to make sure it did not unthread
during the descent.
In addition 1 mechanical engineer Harley
Pyles testified that even asstµning that the cage woulq have
been stopped by the overspeed governor that would have been
unlikely to have lead to any rope or drum damage.
He pointed
out that the braking effect was not that extreme and that
the ropes are in any event designed with a safety factor of
from 5 to 10. At worst, according to Pyles, the riders
would experience some buckling of the knees.
The evidence in this case also shows that over the
course of a year the man-hoist at issue will come to an
emergency or sudden stop about six times. There is no
evidence that anyone has ever been injured or that any
damage has ever occurred as a result.
I also note that the
hoist rope is examined by x-ray every six months and is
visually inspected every 24 hours.
For the reasons that follow I conclude that although
the operation of the fourth cage in the cited mqnner was
indeed not free from danger it did not constitute a "significant and substantial" violation. At the very minimum
there was the admitted danger according to Consol engineer
Harley Pyles to the mechanics who were manually rethreading
the retaining nut while the shaft was in motion. A similar

153?

potential danger existed during the fourth descent of the
cage as the mechanics watched the nut and inferentially
were prepared to intervene should that nut begin to unthread.
Whether a violation is "significant and substantial"
depends on whether, based on the particular facts surrounding
the violation, there existed a reasonable likelihood that
the hazard contributed to would have resulted in an injury
of a reasonably serious nature.
Secretary of Labor v.
Cement Division, Natiopal Gypsum Company, 3 FMSHRC 822 at
page 825. The test essentially involves two considerations,
(1) the probability of resulting injury 1 and (2) the
seriousness of the resulting injury"
On the precise facts of this case I find a very low
probability of injury" The retaining nut that had caused
the initial problem had been completely rethreaded before
the cited fourth
cent, the descent was monitored and
manually controlled at a low rate of speed and an individual
continuously monitored the position of the retaining nut
during the descent to make sure that it did not become
unthreaded.
I therefore find it highly unlikely that the
cage could not have been brought to a gradual and complete
stop before any loss of the retaining nut. Moreoverv even
with the unlikely loss of that retaining nut it
pot
disputed that
descent
the man-hoist would have been
halted by the intervention of the overspeed governor. Since
the cage was also descending at a slow rate
speed the
alleged dangers attributed to sudden stopping would have
also been greatly diminished.
In addi~ion the evidence
shows that over the course of a year the man-hoist had
almost routinely come to abrupt stops for various reasons
without any history of resulting injuries or damage.
Finally, I observe that MSHA's own man-hoist "expert"
admitted performing tests of the cited overspeed governor by
triggering an emergency stop of the man-hoist. Although the
test was apparently performed during an ascent phase I do
not find significant variance between this acceptable ''test"
and the alleged hazardous operation cited.
It would appear
that if MSHA's "test" does not place unacceptable stress on
the wire ropes then Consol's operation of the man-hoist in
the manner here cited posed no significantly greater hazard
in this regard.
Under all the circumstances I cannot find that the·
violation was "significant and substantial." It is not
therefore necessary to decide whether the violation was the
result of "unwarrantable failure," Note,!/ supra. Since I

1538

have found that the hazards alleged by MSHA were in fact
quite improbable I attribute relatively low gravity to the
violation. To the extent that there was some hazard,
however remote, in operating the fourth cage without a
setscrew, locking nut or other locking device on the retaining nut and in light of the concessions by Consol's own
witnesses that the use of such a device would be generally
accepted "common practice" I find that the operator was
negligent. It is observed that
the fourth cage was
lowered the ent
overspeed mechanism was dismantled and,
upon discovery of the setscrew
the retaining nut, was
reassembled with the setscrew tightened to prevent the
unthreading of the retaining nut. The condition was
accordingly abated in a timely
and indeed even
before the condition had been
MSHA. It is undisputed that the operator is
in size.
I note that
the Renton
has a rather substantial history
paid
violations,
, there is no evidence that any violation
of a similar nature has ever
cited. Under
the
circumstances and considering
evidence in light of the
criteria under Section llO(i) of
Act I conclude that a
civil penalty of $100 is appropriate.
ORDER
~

Citation No. 1143669 is affirmed, however
special
"significant and substantial" findings made therein are
hereby stricken. Consolidation Coal Company is ORDERED to
pay a civil penalty of $100 for the vio ation in Citation
No. 1143669 within 30 days of the date f this

r

Ga Me~/

As
Distribution:

By

j t Chief rministrative Law Judge

ma

Robert Vukas, Esq., Consol dation Coal Company,,Consol
Plaza, 1800 Washington Road, Pittsburgh, PA 15241
David T. Bush, Esq., Office of the Solicitor, U.S. Department
of Labor, Rm. 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104
Harrison Combs, Jr., Esq., United Mine Workers of America,
900 15th Street, N.W., Washington, D.C. 20005

1539

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

80204

AUG 9 1982

)

JOSEPH W. HERMAN,

)
)

Complainant,

COMPLAINT OF DISCHARGE,
DISCRIMINATION OR INTERFERENCE

)

v.

)

DOCKET NOo WEST 81-109-DM

)

IMCO SERVICES,

Mine: Mountain Springs Plant
'\

Respondento

,,I

,
~~~~~~~~~~~~~~~~~~~-

Appearances:
Joseph W. Herman, appearing Pro Ses
Reno, Nevada
Richard O. Kwapil~ Jr,_, Esqo,
Woodburn, Wedge, Blakey &
Reno, Nevada
For the Respondent
Before: Judge John J. Morris
DECISION
Complainant Joseph W. Herman, (Herman)$ brings this action on his own
behalf alleging he was discriminated against by his employer, Imco
Services, (IMCO), in violation of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 ~seq.
The applicable statutory prov1s1on, Section 105(c)(l) of the Act, now
codified at 30 u.s.c. 815(c)(l), provides as follows:
No person shall discharge or in any manner
discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with the
exercise of the statutory rights of any miner, representative of miners or applicant for employment in
any coal or other mine subject to this Act because such
miner, representative of miners or applicant for employment has filed or made a complaint under or related to
this Act, including a complaint notifying the operator
or the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine, or
because such miner~ representative of miners or applicant
for employment is the subject of medical evaluations and

1540

potential transfer under a standard published pursuant
to section 101 or because such miner, representative of
miners or applicant for employment has instituted or
caused to be instituted any proceeding under or related
to this Act or has testified or is about to testify in
any such proceeding, or because of the exercise by such
miner, representative of miners or applicant for employment on behalf of himself or others of any statutory
right afforded by this Act.
After notice to the parties a hearing on the merits was held in Reno,
Nevada on February 21, 1982, The parties filed post trial briefs.
ISSUES
The threshold issue is whether complainant 1 s failure to
le any
complaint for almost a year after he was allegedly discriminated against
requires a dismissal of his claim,
Secondary and alternative issues are whether respondent discriminated
against complainant, and, if so, what damages are appropriate.
SNYOPSIS OF THE CASE
Joseph Herman asserts he was
when he complained to company
officials and to the Mine Safety and Health Administration (MSHA) about an
unsafe storage bin at IMC0 1 s Battle Mountain project. Imco denies these
allegations and asserts that budget overruns resulted in the termination
of the project and Herman's position as supervisor.
The legal principles applicable in this case are enumerated in Pasula
v. Consolidation Coal Co., 2 FMSHRC 2786 (1980) rev'd on other grounds, sub
nom Consolidation Coal Co. v. Marshall
F 2d
(3rd Cir. 1981)
and in Chacon v. Phelps Dodge Corporation, 3 FMSHRC 2765, (1981).

~~~~~~~~-=~~~.....,..~~

SUMMARY OF THE EVIDENCE
The uncontroverted evidence concerning the late filing of the
complaint will be initially reviewed.
Herman was terminated as Senior Project Engineer by IMCO at the Battle
Mountain project on April 9, 1979 (Tr. 56, Pl). After being discharged
Herman thought he was a scapegoat and, after thinking it over, he filed a
claim (Tr. 152). Herman's initial effort at filing a claim was a letter he
wrote on March 3, 1980 to the Employment Security Department for the State
of Nevada. His letter was referred to the Department of Occupational
Safety and Health (Nevada) on March 11, 1981. The Department forwarded
Herman a complaint form.

2

1541

On April 7, 1980, Herman used the form furnished to him by Nevada and
filed a detailed two page discrimination complaint with the State (Tr. 139,
142, Pl). In due course the complaint was referred by Nevada to the
Federal Mine Safety and Health Administration (MSHA). The agency assigned
Juan Wilmoth as a special investigator for the case (Tr. 139, 144, 147, PS,
P7).
On September 3, 1980, after conducting its investigation, MSHA advised
Herman that no discrimination had occurred within the meaning of the Act
(P6). There was subsequent correspondence between Herman and MSHA. Herman
lodged his complaint before this Connnission on January 5, 1981 (Connnission
File).
DISCUSSION
Section 105(c)(2) of the Act, [30 U.S.C. 815(c)(2)]~ provides in part
as follows:
Any miner or applicant for employment or representative of miners who believes that he has been
discharged, interfered with, or otherwise discriminated
against by any person in violation of this subsection
may~ within 60 days after such violation occurs~ file
a complaint with the Secretary alleging such discriminationo
It has been held that none of the deadlines in the discrimination section
of the Act are jurisdictional in nature. This view originates in cases
arising under the 1969 Coal Act. Christian v. South Hopkins Coal Company,
1 FMSHRC 126, 134-36 (1979).
In Bennett v. Kaiser Aluminum and Chemical Corporation, 3 FMSHRC 1539,
(June, 1981) it was stated that
The proper test is whether tolling the filing period
is consonant with the purposes of the statute. American
Pipe and Construction Co. v. Utah, 414 U.S. 538, 557-58
(1974). Congress spoke plainly on the subject when it
declared that the 60 day filing period "should not be
construed strictly where the filing of a complaint is
delayed under justifiable circumstances." S. Rep. No.
95-181, 95th Cong., !st Sess. at 36, reprinted in, (1977)
U.S. CODE CONG. & AD. NEWS at 3436.
The first action taken by Herman in regards to his discrimination
claim was when he wrote to the Nevada Employment Security Department on
March 3, 1980 (Tr. 152, PB). I consider this letter to be at least an
attempt, within the meaning of the Act, to file a complaint. However, by
that time almost 11 months had passed since the alleged discrimination.

1542

During the trial the Judge explained the 60 day statutory limitation
to Herman. Herman gave two reasons for his late filing. These were that
he discussed the filing with MSHA officials. Further, he stated he "wasn't
familiar with court procedures naturally associated with a case of this
nature" (Tr. 154, 156).
I find from the evidence that Herman's discussion with MSHA officials
occurred after investigator Wilmoth had been appointed. In point of time
this was after the complaint filed with Nevada had been referred to MSHA
(Tr. 157, 159, PS). Accordingly, this was not a situation where Herman
could have been mislead by MSHA officials as in Christian v. South Hopkins
Coal Company, Inc., supra.
Herman's secondary claim that he was unfamiliar with court procedures
does not constitute justi
ation for the delay. Herman no doubt remained
unfamiliar with court procedures since when he filed his complaint it was
in the wrong jurisdiction. The evidence fails to establish any facts that
would justify the late filing of the complaint.
For these reasons I conclude the complaint was not timely filed and it
should be dismissed.
IMCO asserts that a further procedural delay requires dismissal of the
claim. This delay arises from the statutory requirement that the person
claiming to have been discriminated against has 30 days to proceed with his
own suit after the Secretary has refused to proceed, 30 U.S.C. 815(c)(3).
IMCO's secondary procedural argument lacks merit. The Commission file
reflects that MSHA wrote Herman on September 3, 1980 and advised him that
they found no violation of the Act. On November 24, 1980, after Herman had
apparently written to the MSHA office in Reno, Nevada, MSHA again wrote and
advised Herman that he had "30 days to file with the Review Commission."
The Connnission file further contains Herman's letter of January 5, 1981
directed to the Commission inquiring about his claim. After he was advised
by MSHA that they would not pursue his case Herman's actions were such that
the strict application of the 30 days filing requirement would not be
warranted.
Herman's post trial brief states that there is a two year limitation
controlling in this case. Perhaps such a limitation is contained in the
general statutes of the State of Nevada. However, a Nevada statute would
not apply here. The pertinent controlling limitation for filing a
complaint is the 60 day provision contained in the Act, 30 U.S.C.
815(c)(2).
However, for the reasons initially stated, namely, because of the
delay of approximately 11 months before any claim was filed, I rule that
the complaint should be dismissed as not timely filed.

1543

The cases previously cited relating to the timely filing of complaints
are Judge's decisions. Inasmuch as the Commission has not passed on this
issue, I deem it necessary to review the merits of the case and to enter
alternative findings of fact and conclusions of law.
Accordingly, all findings of fact and conclusions of law hereafter
stated relating to the merits of the case are in the alternative to the
primary ruling dismissing the complaint.
EVIDENCE ON THE MERITS
The essential facts .are controverted and as hereafter noted I credit
Herman's version of the facts.
Joseph W. Herman, age 65, with a degree in mechanical engineering, was
hired by IMCO on April 4, 1978 (Tr. 20, 21). He was employed as the Senior
Project Engineer at the IMCO Mountain Springs plant near Battle Mountain,
Nevada (Tr. 22), Herman's duties included the supervision and construction
of facilities to enhance the production of barite (Tr. 23, 24). Barite,
which is mined by the open pit method,
a white chalky powder. It is
used as a seal in the drilling process (Tr. 24),
Herman's supervisor was Norman Cornell 0 located in Houston, Texaso On
the site Herman cooperated with Dave Brown and John Miller, IMCO managers
(Tr. 25, 26). IMCO and Herman agreed his work assignment was of a
temporary nature which would terminate when the Battle Mountain project was
finished, Herman also agreed not to leave before the project was completed
(Tr. 28).
Herman supervised the building of a boiler room as well as the installation of the boiler. His principal dut
involved the drier. His
crew averaged about 25 workers (Tr. 34). The only other engineer available
was Cornell who would occasionally fly in from Houston (Tr. 34).
About March 3, 1979, a question arose over the safety of a 200 ton
storage bin. The dimensions of the bin had been furnished by IMCO's
engineering department, Herman (not a structural engineer) calculated the
load bearing capability of the structure and became alarmed. After
discussing the matter with Cornell it was agreed that the concrete slab
could be enlarged (Tr. 37-39).
After the slab was poured the next question centered on the supports
for the structure (Tr. 39). On April 9, Cornell and Herman talked at
length. Herman told Cornell that when the bin was loaded the columns would
self destruct, twist, and collapse (Tr. 40). Herman further explained the
basis for his views (Tr. 40-41). Herman recommended that certain remedial
action be undertaken (Tr. 42).
Cornell told Herman to proceed with the construction "irregardless",
and under any condition (Tr. 39). Cornell also said not to worry if it

1544

was unsafe but to proceed as per the drawings and sign them (Tr. 41, 43).
Herman told Cornell that to make him liable for something he felt was
unsafe would jeopardize his engineering integrity (Tr. 42).
The next day Herman, following Cornell's directions, erected the bin
by raising it into position with a boom. Herman intended to expedite the
erection of the bin and then reinforce it before it was used (Tr. 44, 47).
The following day Herman scheduled a meeting with Donald R. Barris, an
MSHA representative. Before the meeting with MSHA Herman met Ed Ruth, an
IMCO employee, in downtown Reno. Ruth told Herman that Dave Brown, the
IMCO Manager, had advised Houston about Herman calling in MSHA about the
bin (Tr. 129, 130).
The meeting with Herman and MSHA took place on April 11, 1979. MSHA
representatives Burris and McAlexander attended. Also present were
Lambert, the contractor, and Ed Ruth (IMCO). In addition IMC0 1 s manager
John Miller was "in and out iv of the meeting (Tr. 48 9 49 9 R7).
The focus of the meeting was the storage bin. Herman submitted his
calculations to MSHA and it was agreed that MSHA would have its technical
staff in Denver review the matter. The technical staff subsequently
concluded that the bin structure should be redesigned (Exhibit P3).
Herman called Cornell by telephone and told him of the meeting with
MSHA to evaluate the safety of the bin (Tr. 56). l_/ Before Herman
could finish [his conversation] Cornell said "Lay off your crew, and you
are terminated immediately" (Tr. 57). Cornell stated the company was
shutting down the project for reasons of economy. The Company had run out
of money (Tr. 105).
Herman told Cornell he would not leave until he had secured the area
and properly shut it down. Herman shut down the project on April 12, 1979
and left on April 13, 1979 (Tr. 62-64).
Two weeks later Herman visited the site.
present at that time (Tr. 64).

Contractor Tomporski was

1/ The record is unclear whether this pivitol telephone conversation
between Herman and Cornell occurred before or after the meeting with MSHA.
In either event the exact sequence is not vital.

1545

DISCUSSION
The factual setting here involves extensive conflicts in the evidence.
IMCO contends Herman failed to establish a prima facie case of discriminatory discharge. I disagree.
Herman's complaints about the 200 ton bin which culminated in him
calling in MSHA for an opinion were clearly protected activity. The
evidence establishes Herman was forthwith and abruptly fired for that
activity. The direct evidence: 11 1 told him [Cornell] of the meeting with
MSHA to discuss the safety of the bin ,,, and before I [Herman] could
finish he [Cornell] said I was terminated and lay off your crew" (Tr. 56~
57). A clear case of protected activity~ adverse action, and hostil
has
been established here Cf Chacon v. Phelps Dodge Corporation,
IMCO denies the statements attr
to Cornell by Herman. Cornel
states the engineering problems had nothing to do with the decision to
Herman. That determination was made because the
ect costs were exceeding the budget (Tr. 199-201 •
Cornell's testimony of the telephone call resulting in Herman 1 s
discharge is based solely on Cornell refreshing his recollection with a
logs" This summary was apsummary previously prepared from
parently prepared in April 1979 at the request of I·LiL Jones,. Cornell:s
supervisor (Tro 214P R8)
No further explanation appears in the record
the logs were prepared. The
or inal detail of the daily
telephone call logs was destroyed when Cornell left IMCOo
o

I do not find Cornell's version of the telephone conversation to be
credible. As indicated the foundation of the logs themselves is
mysterious. Cornell has no direct recollection of the conversation when he
discharged Herman but an obvious element in this case is Herman's
volatility in matters of safety and
ing integrityo
Herman agrees that Cornell said he was shutting down the project because of budget problems but in my view Cornell seized on that reason to
terminate Herman.
The telephone log appears to be at best a self serving document. Unrelated to any particular date on the telephone log is the statement that
"all candidates for the position of Project Engineer are given a copy of a
list which is entitled 'Duties of a Project Engineer' o Copy attached. Joe
Herman had been given this list. He does not measure up to the minimum as
far as performing these duties 11 (RS)
However~ according to Cornell the
basis for this observation was that he had on occasion reprimanded Herman
concerning the costs of the project. In addition~ Herman would miss an
occasional weekly report (Tr. 215). The record reflects that the project
costs were only incidentally the responsibility of Herman, In fact Herman
was so unrelated to the costs of the project he was not one of the company
officials receiving a copy of the projected budget overrun prepared by
0

1546

IMCO's Manager Brown in April 1979 (R6). In addition, an occasional
missing weekly report would not appear to establish that Herman did not
"measure up."
Cornell's testimony is conflicting. At one point he testified he was
not aware of the bin problem before Herman's termination (Tr. 217, 218).
At another point he testified to the contrary (Tr. 220).
A further issue requiring discussion involves the specific date of the
telephone conversation when Cornell fired Herman. The evidence indicates
that this conversation took place on April 9, 1979. Herman noted there was
a discrepancy as to that date. (Tr. 56, 57). Due to Herman's subsequent
activity on the job site I conclude he could not have been terminated on
the exact date of April 9. But the actual date is not vital to the case
since the pivitol issues concern the protected activity and resultant
immediate discharge.
Was there a budget overrun? The budget overrun was initially
generated in a memorandum dated April 3~ 1979. The written report~
prepared by IMCO's manager Brown states, in part~ "assuming a 10% allowable
overrun, available capital was $1,980,000. This leaves a maximum balance
of $194,359. Further, if these estimates are even remotely accurate, and I
emphasize that they are extremely rough 9 we will be short by $116~500u (Tr.
180~ R6).
By IMCO's figures there would be an .058 shortfall. The projected
shortfall is not impressive in relation to the total budget. IMCO's
manager testified a written memorandum later confirmed his superior's
verbal approval of his proposal. However, no such written confirmation was
offered in evidence. The project was eventually completed within the
original budget flgure (Tr. 188).
Was the project shut down? I believe IMCO simply misspoke on this
issue. IMCO's managers agreed the project continued (Tr. 182, 183).
Herman found contractor Tompokaski was on the site when he visited two
weeks after his discharge (Tr. 64).
Was there a reduction in force, commonly called a RIF? IMCO's
evidence shows contractor Tomporaski continued on the job after Herman's
discharge. And the size of his crew remained the same (Tr. 183). Also
destroying IMCO's claim of a RIF is its own written budget estimate (R6).
That document states by April 20 "we should resume work on the drier" (R6,
page 6). In short, work was to be resumed on the drier on the very day
Herman's salary was terminated. Since the drier was Herman's primary
responsibility any RIF was illusory rather than real.

154?

If a budget overrun, shut down, or reduction in force occurred they
can be established by more credible evidence than that offered here.
In Chacon v. Phelps Dodge Corporation, supra the Connnission directed
its Judge's not to exceed appropriate limits in examining a company's
business practices and I assume without deciding that a budgetary cutback
can be a business practice. However, I find IMCO did not sustain its
burden of proof as required by Pasula, supra. I conclude the IMCO's
proported justification is so weak and so implausible that it was a mere
pretext seized upon to cloak a discriminatory motive.
But for the primary ruling of untimely filing, this case would be
affirmed on the merits.
REINSTATEMENT
Complainant does not seek reinstatement (Tr. 68).

MONETARY AWARD
Any monetary award requires

a

summary of the evidence.

Herman was hired at an annual salary of $24~000 (Tr. 22, 63). He left
the the project on April 12, 1979. Herman estimated the project would be
finished about the last week in May, 1979. The project was 85 to 90
percent completed when he left (Tr. 27s 63-64), Herman's wages were
terminated as of April·20, 1979. His agreement with IMCO was to stay until
the project was finished (Tr. 101).
Herman sought employment with several Nevada companies in the months
following his discharge (Tr. 79). Generally, Herman would talk to the
plant or personnel manager at the place of prospective employment. When he
interviewed with these companies the same 11 barriers" arose when he
discussed why he left IMCO (Tr. 79-87).
Herman found employment on October 20, 1979, when he took a job with
Sikorsky Engineering as an hydraulic engineer {Tr. 67).
DISCUSSION
In a proceedings brought by a miner on his own behalf under Section
10S(c)(3) the Commission is to award back pay with interest as well as a
sum for "all costs and expenties."
Concerning the award for back pay: Herman was hired solely for the
Battle Mountain project. His pay was terminated on April 20, 1979.

1548

Accordingly, his award for back pay would be for the six weeks until
the project would have been completed. Based on his annual pay of $24,000
Herman would be entitled to $2,769.18 (weekly gross of $461.53 x 6 weeks).
Any award for back pay would necessarily include deductions for applicable
state and federal laws concerning the withholding of taxes. Estle and
Dunmire v. Northern Coal Company 4 FMSHRC 126 (1981).
No further award would be made since there is no evidence of any
additional costs or expenses.
Herman seeks $166,000 in lost wages and $150,000 in punitive damages.
No evidence supports the claim of lost wages other than as stated above.
Herman's claim for punitive damages appears to be based on his view that
IMCO interfered with his subsequent efforts at securing employment.
Herman claims that this "interference" arose with prospective employers
when he would advise them of the fact that he had left IMCO over an
argument concerning safety.
The evidence fails to show that this information in any manner influenced any decision of any prospective employers to hire or not hire
Herman. The Act does not authorize punitive damages but if Herman had
proven interference by IMCO with his subsequent employment his resultant
costs and expenses could have been substantial.
One additional feature of this case requires discussion. In his post
trial brief Herman states he
not a miner. IMC0 1 s reply brief accepts
Herman's statement and asserts that the Commission lacks jurisdiction to
entertain the case.
I reject IMCO's argument. I consider Herman's statement to mean that
he is a mining engineer and not per se a miner as that vocation is
primarily defined. 1f The uncontroverted evidence shows that at this
facility barite is mined by the open pit mining process. Herman was the
mining engineer on the project. Since IMCO does business in Nevada and
Texas it is, on these facts, a mine operator subject to the Act.

2/ A miner: One who mines; as (1) one engaged in the business or
occupation of getting ore, coal, precious substances, or other natural
substances out of the earth. A Dictionary of Mining, Mineral, and Related
Terms, United States Department of Interior, 1968.

1549

CIVIL PENALTIES
The Connnission order of February 9, 1982 sets the perimeters of the
complaint to be those facts set forth in the document filed with State of
Nevada. The Conunission order further refers to civil penalties set forth
in the Act.
The Act provides that any violation of the discrimination section
shall "be subject to the provisions of section 108 and llO(a) of the Act
[30 u.s.c. 818, 820(a)]. The Act also authorizes a penalty in an amount
not to exceed $10,000. 30 u.s.c. § 820(a).
In assessing civil monetary penalties the Connnission is to be guided
by Section llO(i) of the Act [30 U.S.C. llO(i)]. In construing a similiar
civil penalty statute the United States Court of Appeals for the 8th
Circuit stated that "[t]he assessment of penalties is not a finding but an
exercise of a discretionary grant or power." Brennan v. OSHRC and
Interstate Gas Company 487 F. 2d 438 (8th Cir. 1973).
Considering the pertinent statutes and in view of the facts I deem
that if an award were to be made in Herman's favor a civil penalty of
$1,500 against IMCO would be appropriate.
However all of the alternative findings are not operative and 0 based
on the primary findings of fact and conclusions of law~ I enter the
following:
ORDER
The complaint is dismissed as not timely filed.

Distribution:
Mr. Joseph W. Herman
3525 San Mateo Avenue
Reno, Nevada 89509
Richard O. Kwapil, Jr., Esq.
Woodburn, Wedge, Blakey & Jeppson
1 East First Street
Reno, Nevada 89509

1550

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 1O1982

Civil Penalty Proceedings

SECRETARY OF LABOR,
Petitioner

Docket No. PENN 81-86
AC No. 36-00970-03080

v.
Maple Creek No. 1 Mine
UNITED STATES STEEL CORP.,
Respondent
UNITED STATES STEEL CORP.,
Contestant

Contest of Citation and Order
Docket No. PENN 81-47-R

v.
SECRETARY OF LABOR,
Respondent

Maple Creek No. 1 Mine
DECISION

Appearances:

David E. Street, Esq., Office of the Solicitor.,
U.S. Department of Labor, for Respondent
Louise Q. Symons, Esq., for Contestant

Before:

Administrative Law Judge William Fauver

~

These proceedings involve the same citation and order. In PENN 81-86-P,
the Secretary seeks a civil penalty under section llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et~· In PENN 81-47-R,
under section 105(d) of the Act the company seeks review and vacation of the
citation and order involved in the penalty proceeding. The cases were consolidated
and heard at Falls Church, Virginia.
Having considered the contentions of the parties and the record as a whole,
I find that the preponderance of the reliable, probative, and substantial
evidence establishes the following:
FINDINGS OF FACTS
1. At all pertinent times, United States Steel Corporation ("Respondent")
operated Maple Creek No. 1 Mine, which produced coal for sale or use in or
substantially affecting interstate commerce.

2. On July 11, 1974, Notice to Provide Safeguard Number. 1 RCM was
issued at the mine by the Secretary's statutory predecessor, the Secretary of
the Interior. The safeguard reads in pertinent part:

155.1

The No. 13 self-propelled personnel carrier
in 6 flat 20 Room Section was not provided
with a lifting jack. All self-propelled
personnel carriers at this mine shall be
provided with a suitable lifting jack and
bar.
3. On November 3, 1980, about 8:00 a.m. Federal Mine Inspector Joseph
Reid inspected the Spinner Shaft bottom of the mine, where he discovered
four jeeps,each missing a lifting jack. He was accompanied by David Leone,
Respondent's Safety Inspector, and told him that citations would be written
on the four jeeps and that Respondent would be required to provide a lifting
jack for each • For three of the jeep,s, lifting jacks were provided in
short order, but a jack could not be found for the fourth jeep. Inspector
Reid testified that then he told Leone that Respondent would have until
9:15 a.m. to abate the violation as to the fourth jeep. However, Leone
testified that while underground Inspector Reid never mentioned an abatement
time and did not give him anything in writing to show a time allowed for
abatement.
4. After inspecting other parts of the mine, Inspector Reid returned
to the Spinner Shaft bottom about 11:55 a.m., still accompanied by David Leone.
Reid found the fourth jeep in the same position as he had left it, with no jack
but a notation "Shop, no jack" chalke.,d on the jeep. Finding that the jeep was
still operable and connected to power, he determined that the abatement time
should not be extended and issued a section 104(b) withdrawal order on the
jeep. Reid testified he would not have issued the order if the jeep had been
rendered inoperable, that is, removed from power. To disconnect the jeep
from the trolley wire would have taken a few minutes. A red MSHA tag was put
.on the jeep showing that a government withdrawal order applied to it. Within
~bout one hour the condition was abated and the withdrawal order was terminated.
Later, at the mine surface Reid wrote Citation No. 844321, which specified a
"Due Date" of 11 09:15 11 hours. His inpsector's note book apparently includes
a note of
abatement time of 9:15 a.m. for this citation.
5. A lifting jack for a jeep is necessary to return the jeep to the
tracks in the event of a derailment. In such cases the time needed to get
a jeep back on the track is likely to be in important safety factor, for
example, to reduce the risk of collision with other vehicles or to remove
a derailed jeep that may be blocking an effective and safe exit to miners
in an emergency.
DISCUSSION WITH FURTHER FINDINGS
An adequately worded notice of safeguard was issued in 1974, requiring
that each jeep (personnel carrier) be provided with a lifting jack. This
safeguard was violated as charged in the citation on November 3, 1980.

1552

However, the order of withdrawal was improperly issued because in the
oral issuance of its antecedent citation there was no clear communication
of an abatement time.
MSHA's procedure of orally notifying an operator's representative underground of a violation and writing a citation for it on the mine surface
meets the notice requirements of the Act so long as the violation is described
with sufficient·specificity. However, to sustain a section 104(b) withdrawal
order, MSHA must prove that an abatement time was specified and communicated
clearly to the operator's representative and that the violation was not
abated within such time. There is a bona fide dispute between the inspector
and Respondent's representative as to whether an abatement time was orally
communicated to Respondent's representative. I find that the government has
not proven by a preponderance of the evidence that Inspector Reid communicated
a specified abatement time to Leone while Reid and Leone were underground.
As a result, MSHA has failed to meet its burden of proof of an essential
element. In cases of oral communication of a citation underground, it
would appear a sounder practice for the Federal mine inspector to deliver
something in writing to the mine operator's representative as to the abatement
time, rather than risking a dispute.of testimony on that point.
The citation will be sustained, but the order of withdrawal will be vacated.
A penalty will be assessed for the violation based on the condition proved under
the citation but not for conduct alleged in the vacated order of withdrawal.
This was a serious violation because of substantial safety risks to miners
in failing to equip a jeep with a lifting jack.
Respondent was negligent in not providing a lifting jack for the fourth
jeep before the citation was orally issued.
The company's act of marking the jeep "Shop, no jack" was not sufficient
to withdraw the jeep from service, because it was not disconnected from power
or otherwise rendered inoperable. Such marking alone could not relieve
the company of abating the violation. Cf. Secretary of Labor v. Eastern
Associated Coal Corp., 1 FMSHRC 1473 (October 23, 1979). However, the
gover~ment.has failed ~o p:ove its allegation of untimely delay in abating
the violation because 1t did not sufficiently prove that an abatement time
was communicated to Respondent's representative.
CONCLUSIONS OF LAW
1. The Conunission has jurisdiction over the parties and subject matter
of these proceedings.
2. In PENN 81-47-R, Respondent violated 30 CFR § 75.1403 as charged
in Citation No. 844321. Based upon the statutory criteria for assessing
a civil penalty for a violation of a mandatory standard, Respondent is
assessed a penalty of $200 for this violation.

1553

3. In PENN 81-47-R, the Secretary proved the validity of the citation,
but failed to prove the validity of the withdrawal order.
ORDER
WHEREFORE IT IS ORDERED:
1. In PENN 81-47-R, Respondent, United States Steel Corporation, shall
pay the Secretary of Labor the above-assessed penalty of $200.00 within 30
days from the date of this decision.
2. In PENN 81-86, Citation No. 844321, November 3, 1980, is SUSTAINED,
and Order of Withdrawal No. 844325, November 3, 1980, is VACATED.

{J)~ 1-~

WILLIAM FAUVER, JUDGE
Distribution Certified Mail:

David Street, Esq., US Department of Labor, Office of the Solicitor, 3535
Market St., Room 14480 Gateway Building, Philadelhia, PA 19104
~

Louise Q. Symons, Esq., U.S. Steel Corporation, 600 Grant St., Room 1580,
Pittsburgh, PA 15230

1554

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

Civil Penalty Proceeding
Docket Noo VA 81-87

A. Co No. 44-05630-03001

Vo

BILLY RAY MASTERS,
Respondent

Noo 1 Mine

DECISION APPROVING SETTLEMENT
Counsel for the Secretary of Labor filed on August 2~ 1982~ in the
above-entitled proceeding a motion for approval of settlemento Under the
settlement agreement, respondent would pay reduced penalties totaling
$147, instead of the penalties totaling $294 proposed by the Assessment
Office for the five violations involved in this proceeding.
The motion for approval of settlement appropriately discusses the
six criteria and gives reasons to support the parties' agreement under
which respondent would pay penalties only half as great as those proposed
by the Assessment Office. Respondent's answer to the Secretary's petition
for assessment of civil penalty raises jurisdictional issues which should
be addressed by me in this decision for respondent's future guidance even
though the Secretary's counsel, in a settlement proceeding, was under no
obligation to discuss the jurisdictional issues.
Respondent's answer contends that his operations are not subject to
the provisions of the Federal Mine Safety and Health Act of 1977 or to the
regulations promulgated thereunder. Respondent explains that he is the
owner and sole operator of equipment used to improve real estate for third
parties. Respondent says that he does not employ any workers and that the
mere fact that coal was removed from construction sites does not require
him to comply with a set of complicated regulations because Congress did
not intend for the Act to protect an individual from himself.
All of the foregoing arguments have been made by other persons and
have been rejected by the courts and the Commission. In Cyprus Industrial
Minerals Corp., 3 FMSHRC 1 (1981), the Commission held that a site where
an independent contractor was clearing land so that assessment of an ore
claim could be made was a mine within the meaning of the Act. The Commission cited s. Report No. 95-181, 95th Cong., 1st Sess, 14 (1977), reprinted in Senate Subcommittee on Labor, Committee on Human Resources,
95th Cong., 2d Sess, Legislative History of Federal Mine Safety and Health
Act of 1977, p •. 602, in support of its ruling:

1555

The Committee notes that there may be a need to resolve
jurisdictional conflicts, but it is the Committee's intention
that what is considered to be a mine and to be regulated
under this Act be given the broadest possible interpretation,
and it is the intent of the Committee that doubts be resolved
in favor of inclusion of a facility within coverage of the
Act.
In Ray Marshall v. Bobby Donofrio, 465 F.Supp. 838 (U.S.D.C.E.D. Pa
1978), the court held th~t the Act covers coal businesses being operated
by the owners of the businesses. The court noted that a miner is any individual working in a coal mine and that the Act does not exclude a person
who owns and works in a mine. The court observed that the proposed Act to
exclude coverage of mines worked by two or fewer persons was never passedo
In Kraynak Coal Co. v. Ray Marshall, 604 F.2d 231 (3rd Ciro 1979)~
the court affirmed a district court 1 s holding that Kraynak Coal Company
was subject to the Act even though the only persons involved in operating
the mine were four brothers. In Secretary of the Interior v. Shingara,
418 F.Supp. 693 (M.D.Pa. 1976), Ed and Fred Shingara had a small coal mine
which they alone operated. Ed went underground and Fred operated a hoist.
They produced only 10,000 tons of coal per year which was sold to a company which ground up the Shingara's coal and shipped i t with other coal in
interstate commerce. The court held that the Shingaras were subject to
the Act and noted that the term "affecting commerce" used in the Act was
employed by Congress when it wanted ~o achieve the farthest reach of the
commerce clause.
In this proceeding, respondent removes coal after he has removed
earth and rocks to prepare a site for construction by other parties.
According to information in the official file, respondent sells about
12,500 tons of coal on an annual basis which is a larger tonnage than that
involved in the Shingara case, supra, but even if respondent removed much
less coal than 12,500 tons per year and even if respondent did not sell
the coal to persons outside the state of Virginia where the coal is produced, his operations would be subject to the jurisdiction of the Act and
the regulations promulgated thereunder because respondent's operations
would have an effect on interstate commerce.
Now that respondent's jurisdictional arguments have been considered,
further attention may be given to the motion for approval of settlemento
Section llO(i) of the Act lists six criteria which are required to be used
in determining civil penalties. As to the criterion of the size of respondent's business, the proposed assessment sheet attached to the motion
shows that respondent produces only about 12,500 tons of coal on. an annu.al
basis. That volume of coal supports a finding that respondent operates a
very small coal mine. Under the penalty formula described in 30 C.F.R.
§ 100.3 which was in effect prior to May 21, 1982, when the violations
involved in this proceeding were being considered, the Assessment Office
assigned no penalty points under the criterion of the size of respondent's
business:

1556

As to the criterion of respondent's history of previous violations,
the motion for approval of settlement states that respondent has no history
of previous violations and the Assessment Office assigned no penalty points
under that criterion under section 100.3(c). As to the criterion of whether
the payment of penalties will cause respondent to discontinue in business,
the motion for approval of settlement states that payment of the settlement
penalties agreed upon by the parties will not adversely affect respondent's
ability to continue in business.
The remaining three criteria of negligence, gravity, and respondent's
demonstrated good faith in achieving rapid compliance will be discussed in
connection with the violations alleged in this proceeding. The five violations are all related to the paper work associated with opening and operating a coal mine. Citation No. 686584 alleged a violation of 30 C.F.R. §
41.20 because respondent had not filed a notification of legal identity
with MSHA. Citation No. 686585 alleged a violation of section 77.1000-1 because respondent failed to file a ground-control plan. Citation No. 686586
alleged a violation of section 77.107-1 because respondent failed to file a
plan regarding the training and retraining of certified or qualified personnel. Citation No. 686587 alleged a violation of section 77.1702(c) because respondent had failed to make arrangements for obtaining emergency
medical assistanceo Citation No. 686588 alleged a violation of section
48.23(a)(l) because respondent had not filed a training
for new miners
or for retraining of experienced miners. A withdrawal order was issued
with respect to each of the five citations described above when respondent
failed to file the required reports .pr plans. The Assessment Office considered all of the alleged violations, except failure to arrange for emergency medical assistance, to have been nonserious, to have been associated
with a high degree of ordinary negligence, to have shown a lack of good
faith in achieving compliance, and proposed a penalty of $60 for the first
three violations described above, $66 for the fourth violation, and $48
for the fifth violation.
The motion for approval of settlement states that the proposed penalties should be reduced to half of the amounts proposed by the Assessment
Office. In support of the reductions, the motion avers that the operator's
failure to comply with the cited standards did not in and of itself create
any safety or health hazards, that the violations were essentially bookkeeping oversights, that respondent was working by himself and honestly
believed that the unique activities he was performing exempted him from
the provisions of the Act and regulations, and that respondent's attitude
was not wholly unreasonable when it is considered that several of the
plans he was required to file referred to training of employees whom he
had not hired and did not plan to hire.
I find that the motion for approval of settlement has given adequate
reasons for approving the parties' settlement agreement under which respondent would pay half of the penalties proposed by the Assessment Office.
It should be noted that an amount of $20 of each of the penalties proposed by the Assessment Office was assigned to the penalties under the criterion of respondent's lack of good faith in failing to file the required

1557

reports and plans. It should be observed, however, that respondent did
submit all of the required reports and plans within 5 or 6 days after
the citations were written. Respondent was convinced clear up to the
time that he filed his answer on September 21, 1981, in this proceeding
that he was not subject to the jurisdiction of the Act. Since respondent,
in good faith, believed that he was on sound legal ground in refusing
initially to file the required reports and plans, a fair evaluation of
the basis for his action justifies a reduction in the penalties under the
criterion of respondentts good faith in achieving compliance.
The same type of consideration is warranted with respect to the criterion of negligence which accounts for nearly all of the remaining portion
of the penalties proposed by the Assessment Officeo A respondent should
not be given a high penalty under the criterion of negligence when the facts
show that the failure to file the reports and plans is attributable to an
honest conviction that the Act does not apply to the operations of a single
person who is scooping up coal from sites prepared for construction projectso

WHEREFORE, for the reasons given above~ it is ordered:
(A) The motion for approval of settlement is granted and the settlement agreement is approved.
(B) Pursuant to the settlement agreement~ respondent~ within 30 days
from the date of this decision, shall pay civil penalties totaling $147a00
which are allocated to the respective alleged violations as follows:
~

Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

30.00
....................
................ $ 30.00
................. 30.00
............... 33.00
24.00

686584 4/15/81 § 41.20
686585 4/15/81 § 77.1000-1
686586 4/15/81 § 77.107-1
686587 4/15/81 § 77.1702(c)
686588 4/15/81 § 48.23(a)(l)

•

••••• 0

•••••••

Total Settlement Penalties in This Proceeding •••••••••• $147.00

~(!-~~~
~

Richard C. Steffey
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:

David T. Bush, Esq., Office of the Solicitor, U. S. Department of
Labor, Room 14480-Gateway Bldg., 3535 Market Street, Philadelphia,
PA 19104 (Certified Mail)
Mr. Billy Ray Masters, P.
Mail)

o. Box 672, Wise, VA

1558

24293 (Certified

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

CONSOLIDATION COAL COMPANY§
Contestant

22041

AUu 181982

CONTESTS OF CITATIONS
Docket No. WEVA 82-84-R
Citation No. 861816? 10/19/81

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Four States No. 20 Mine
Docket No. WEVA 82-140-R
Citation No. 864582; 1/6/82
Humphrey No. 7 Mine

SECRETARY OF LABORr
MINE SAFETY AND HEADTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 82-186
A.C. No. 46-01431-03103

v.

Four States No. 20 Mine

CONSOLIDATION COAL COMPANY,
Respondent

Docket No. WEVA 82-246
A.C. No. 46-01453-03151
Humphrey No. 7 Mine

DECISION
Appearances:

Robert M. Vukas, Esq., Pittsburgh, Pennsylvania,
for Consolidation Coal Company;
Aaron M. Smith, Esq., Of ce of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Secretary of Labor.

Before:

Judge Melick

These consolidated cases are before me pursuant to
sections 105(a) and 105(d) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq., the "Act", to
contest two citations issued to the Consolidation Coal
Company (Consol) pursuant to section 104(a) of the Act and
for review of civil penalt s proposed by the Mine Safety

1559

and Health Administration (MSHA), for those citations. The
general issues before me are whether Consol violated the
regulatory standard at 30 C.F.R. § 70.lOO(a) as alleged in
the citations and, if so, whether those violations are
"significant and substantial." Appropriate civil penalties
must also be assessed for any violations found.
Evidentiary
hearings were held on these issues in Wheeling, West Virginia
on June 29, 1982.
The cited regulatory standard, 30 C.F.R. § 70.lOO(a),
provides as follows:
Each operator shall continuously maintain the
average concentration of respirab
dust in the
mine atmosphere during each shift to which each
miner in the active workings of each mine is
exposed at or below 2.0 milligrams of respirab
dust per cubic meter of air as measured with an
approved sampling device and in terms of an
equivalent concentration determined in accordance
with § 70.206 (Approved sampling devices; equivalent
concentrations).
Citation Noo 861816 reads as

follows~

Based on the results of 5 samples collected
by the operator on the designated occupation, 044,
shear operator, on the mechanized mining unit I.D.
No. 041-0 and indicated on advisory No. 0022 dated
October 7, 1981, ·the average concentrations of
respirable dust was 2.5 mg/m3.
The operator shall
take corrective action at once and then sample
each production shift - 5 valid samples of respirable
dust are taken as required under Section 70.20l(d).
Citation No. 864582 reads as follows:
Based on the results of 5 samples collected
by the operator on the designated occupation, 036,
continuous miner operator on the mechanized mining
unit ID No. 020-0 and indicated on Advisory No.
0056 dated December 28, 1981, the average concentration of respirable dust was 2.7 mg/m3.
The
operator shall take corrective action at once and
then sample each production shift until 5 valid
samples are taken as required under Section
70.20l(d).

1560

At hearing the operator admitted that it was in violation
of the cited standard as charged and argued only that the
violations were not "significant and substantial." In
determining whether the violations were "significant and
substantial", I must consider whether these violations could
be a major cause of a danger to safety or health and whether
there existed a reasonable likelihood that the hazard contributed to would result.in an injury or illness of a
reasonably serious nature.
Secretary of Labor v. Cement
Division, National G sum Company, 3 FMSHRC 822 (1981).
The test essential y involves two considerations, (1) the
probability of resulting injury or illness and (2) the
seriousness of the resulting injury or illness.
In this case MSHA inspector Barry Ryan, a college graduate
in business administration and mining engineering but with
no medical expertise, testified that exposure to any level
of respirable dust would at some point in time result in the
permanently disabling condition known as pneurnoconiosis. He
admitted that this was a personal opinion and that he had no
facts to support it. Moreover Ryan was unable to testify as
to the length of exposure at the levels of respirable dust
such as cited here that would result in pneurnoconiosis. He
admitted that the subject had never been studied
ly and
accordingly he did not "believe anybody would attempt to
make a guess on that." He further admitted that he was
relying in his testimony and opinions about the correlation
between respirable dust and pneumoconiosis upon some unidentified scientific studies performed in Great Britain relating
to the medical effects of quartz-bearing dust. He was
unable to identify the name or author of those studies and
counsel for the Secretary conceded that the studies were in
any event not relevant.
In the absence of any medical, scientific evidence
correlating the exposure of miners to the level of respirable
dust found in these cases to the medical condition known as
pneumoconiosis, I am unable to assess the probability of the
alleged resulting condition. This is not to say that such a
correlation cannot be established with the proper evidence.
My determination
in is limited to the credible evidence
presented in these cases. Accordingly, I do not find that
the Secretary has sustained his burden of proving that the
violations were "significant and substantial."

1561

Applying the same analysis I find that the Secretary
has failed to establish that the violations were serious.
However in light of repeated past violations of the standard
here cited (two such violations at the Four States No. 20
Mine and five such violations at the Humphrey No. 7 Mine
during the 24-month period preceding the issuance of the
corresponding citations} I find that the operator failed to
exercise reasonable care in preventing or correcting the
violative conditions ·it should have known existed. Accordingly
I find that the operator was negligent. Considering these
factors in conjunction with the evidence that the operator
is large in size, and that it apparently corrected the cited
conditions in a timely manner leads me to the conclusion
that the following penalties are appropriate~ Citation No.
861816 (Four States No. 20 Mine) $75 1 Citation No. 864582
(Humphrey No. 7 Mine) $150.
ORDER
Citation Nos. 861816 and 864582 are affirmed, however
the "significant and substantial" findings made therein are
hereby stricken.
The Consolidation Coal Company
ORDERED
to pay civil penalties totalling $225 fof. the cited violations
within 30 days of the date of this decis~on.
I

L

Gary elick :i
Assis ant Chj;ef
Distribution:

Law Judge

By certified maiJl/

Robert M. Vukas, Esq., Consolida' ion Coal Company, Consol
Plaza, 1800 Washington Road, Pit sburgh, PA 15241
Aaron M. Smith, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104
Harrison B. Combs, Jr., Esq., United Mine Workers of America,
900 15th Street, N.W., Washington, DC 20005

1562

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

REPUBLIC STEEL CORPORATION,

AUG 18 \982

Contest of Citation

Contestant-Respondent
Docket No. PENN 81-llS~R
Citation No. 1046699; 3/10/81

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding

Respondent-Petitioner

Docket No. PENN 81-177
A/O No. 36-00973-03079F
Banning Mine

DECISION AND ORDER
On March 10, 1981, a shuttle car operator was killed due to the
inadequacy of the field of vision provided under the protective canopy
installed on his equipment. Because of the inadequacy of the field of
vision, the miner stuck his head out around the canopy in order to see
to position the mine cars he was loading. When the car spotter failed
to function properly, the mine cars caught the shuttle car boom and
swung the car in such a way that the miner's head was crushed against a
post. The parties move to reduce the amount of the penalty initially
proposed from $6,000 to $500 on the ground that the canopy was adequate
to protect the miner from falls of t~e roof or rib which, they claim, is
all the standard required.
I think the facts of this case demonstrate what I have been
inveighing against for years with respect to canopies, namely that
MSHA's failure to require the installation of canopies that provide a
field of vision adequate to permit their safe use in the performance of
a job renders many if not most 11 approved 11 canopies accidents waiting to
happen. Despite this, MSHA is insistent on requiring canopies wherever
the mining height permits, regardless of the hazards created by their
use where the mining height does not permit an adequate field of vision.
In this case, after the fatality MSHA and the operator tried to cure the
hazard by painting stripes on the sides of the mine cars but made no
adjustment in the canopy. Thus, any time a string of cars that are not
painted comes along the same accident may occur. In my judgment if a
canopy cannot be provided that permits the operator an adequate field of
vision to perform his tasks safely, it should be removed and not required.
For these reasons, as well as MSHA's admission that "the canopy was
totally adequate for normal operation of the shuttle car," l./ I find the
violation charged did not, in fact, occur.

1./

Where the facts so dramatically and fatally demonstrate that the
canopy was not adequate to permit safe operation of the shuttle car, I
find this view of the canopy requirement so at war with the safe operation
of haulage equipment as to be breathtaking.

1563

Accordingly, it is ORDERED that th motion to approve settlement
be, and hereby is, DENIED and the matter DISMISSED.

Judge
Distribution:
B. K. Taoras, Esq., Republic Steel Corporation, Law Department,
P.O. Box 500, Meadowlands, PA 15347 (Certified Hail)
David Street, Esq., Office of the Solicitor, U.S. Department of
Labor, 3535 Market St., Philadelphia, PA 19104 (Certified Mail)

1564

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

f'tUG 18 \98'l

CIVIL PENALTY PROCEEDING
Docket No. WEVA 80-72
A.C. No. 46-01459-03053

V.

Birch No. 2-A Mine
ISLAND CREEK COAL COMPANYu
Respondent
DECISION AND ORDER APPROVING SETTLEMENT
This case is before me upon a petition for assessment
of civil penalty under Section llO(a) of the Federal Mine
Safety and Health Act of 1977 (the Act)
Petitioner has
led a motion to approve a settlement agreement and to
dismiss the case.
A reduction in penalty from $610 to
$ 200is proposed.
I have considered the representations
and documentation submitted in this case, and I conclude
that the prof erred settlement is appropriate under the
criteria set forth in Section llO(i) of the Act.
a

WHEREFORE, the motion for approv'l of settlement is
GRANTED, and it is ORDERED that Respo' dent pay a penalty of
$200 within 30 days ocf:h~;

Ga'r;M
Distribution:

//order. I (

n?k 'v~

I - Lt

1

(:'.\_

~

;.,!;sis/ iit Chi(j, Administrative Law Judge

Marshall Pease, Island Cr.0
Lexington, KY 40575
I

Coal\_ ompany, P.O. Box 11430,

Leo J. McGinn, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203

1565

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

ISLAND CREEK COAL COMPANY,
Contestant

AUG 18191l

CONTESTS OF CITATIONS

v.

Docket No. WEVA 79-183-R
Citation No. 635499;

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) /
Respondent

5/7 /79

Docket No. WEVA 79-184-R;
Citation No. 6355001
5/7/79
Birch 2A Mine

ORDER OF DISMISSAL
In light of the settlement agreement recently approved
Island Creek Coal Co. /
Docket No. WEVA 80-72 (Citation Nos. 635499 and 635500), it
appears that the Contests herein of t e same citations have
been rendered moot. These cases are herefore dismissed.

by the undersigned in Secretary v.

Gary\;;:' (~V\, \ /~,t\'c L(_
Assistant: hief

.
Distribution:

A~ministrative Law Judge

i

\

By certified ma'l.

William Bodell II, Esq., Islan~! Creek Coal Company, P.O. Box
11430, Lexington, KY 40575
\.•i.,/
i

\

Ann S. Rosenthal, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA
22203

1566

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 19 \98l

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
MITCH COAL COMPANY, INC.,
Respondent

Docket Nos.

Assessment Control Nos.

KENT 82-57
KENT 82-70
KENT 82-120

15-05209-03019
15-05209-03021
15-05209-03022

No. 4E Mine

DEFAULT DECISION
Counsel for the Secretary of Labor filed proposals for assessment of
civil penalty in Docket Nos. KENT 82-57, KENT 82-70, and KENT 82-120 on
March 5, 1982, April 22, 1982, and July 6, 1982, respectively. Respondent
did not file answers to the proposals for assessment of civil penalty within
the time required by section 2700.28 of the CoUilllission's procedural rules,
29 C.F.R. § 2700.28. A show-cause order was issued on June 1, 1982, in
Docket No. KENT 82-57 asking respondent to explain in writing why it should
not be held in default for failure to file an answer. Respondent has not
filed a reply to the show-cause order.
A prehearing order was issued on March 16, 1982, in three related cases
in Docket Nos. KENT 82-15, KENT 82-26, and KENT 82-40 in which respondent
had answered show-cause orders. Counsel for the Secretary thereafter filed
on June 2, 1982, a motion requesting that the proposals for assessment of
civil penalty in Docket Nos. KENT 82-57 and KENT 82-70 be consolidated for
settlement negotiations so that, if a settlement could be achieved, all
cases could be settled in a consolidated proceeding and, of course, if they
could not be settled, all issues could be considered at a hearing to be held
in all of the interrelated proceedings. An order was issued on June 15,
1982, granting the motion for consolidation. The order granting the motion
for consolidation advised respondent that the consolidation did not excuse
it from filing an answer to the show-cause order issued in Docket No. KENT
82-57 and advised it that an additional show-cause order would be issued in
Docket No. KENT 82-70 if respondent did not soon answer the proposal for
assessment of civil penalty which had been filed in that docket.
When respondent failed to file an answer to the proposal for assessment
of civil penalty within the time required by section 2700.28, a show-cause
order was issued on June 24, 1982, in Docket No. KENT 82-70 requiring respondent to explain in writing why it should not be found to be in default
for failing to file an answer to the proposal for assessment of civil penalty filed in Docket No. KENT 82-70. No answer to that show-cause order has
been filed by respondent.

156'(

A notice of hearing was issued on July 2, 1982, providing for a hearing
to be held on August 26, 1982, in all of the cases hereinbefore mentioned.
Subsequently, a sixth civil penalty case in Docket No. KENT 82-120, naming
Mitch Coal Company, Inc., as the respondent, was assigned to me. A further
order of consolidation was issued on July 22, 1982, providing for the hearing in the sixth case to be held in the same proceeding in which a hearing
had been scheduled for the other five cases hereinbefore described.
The order of July 22, 1982, provided in paragraph (B) that respondent's
right to a hearing in Do~ket Nos. KENT 82-57, KENT 82-70, and KENT 82-120
was subject to respondent's filing satisfactory answers to the show-cause
orders issued in Docket Nos. KENT 82-57 and KENT 82-70 and to respondent's
filing an answer to the proposal for assessment of civil penalty in Docket
No. KENT 82-120. The body of the order and paragraph (C) of the order
specifically warned respondent that it would be held in default and would
be deprived of a hearing in Docket Nos, KENT 82-57, KENT 82-70, and KENT
82-120 if it failed to file answers to the show-cause orders issued in Docket Nos, KENT 82-57 and KENT 82-70 and failed to file an answer to showcause paragraph (C) of the order of July 22, 1982, with respect to Docket
No. KENT 82-120. There are return receipts in the official files showing
that respondent received all of the show-cause orders and the other orders
described in this decision. Respondent has, however, failed to reply to
the prehearing order issued in this proceeding and has failed to reply to
any of the show-cause orders or to the order of July 22, 1982.
The provisions of section 2700.63(a), which require that a show-cause
order be issued before a party is found to be in default for failure to
comply with a judge's order, have been followed. Respondent has received
at least four different orders warning it that it would be held in default
for failure to file answers to the orders issued in these proceedings, but
no answer has been received. Therefore, I find respondent to be in default
for failure to reply to the show-cause orders and to the order of July 22,
1982. Section 2700.63(b) provides that "[w]hen the Judge finds the respondent in default in a civil penalty proceeding, the Judge shall also enter a
summary order assessing the proposed penalties as final, and directing that
such penalties be paid."
WHEREFORE, it is ordered:
(A) The issues raised by the proposals for assessment of civil penalty
filed in Docket Nos. KENT 82-57, KENT 82-70, and KENT 82-120 are severed
from the issues raised by the proposals for assessment of civil penalty filed
in Docket Nos. KENT 82-15, KENT 82-26, and KENT 82-40 and the hearing now
scheduled to be held on August 26, 1982, in Docket Nos. KENT 82-15, KENT
82-26, and KENT 82-40 will be held in the last-named three doc~ets as previously scheduled by the notice of hearing issued July 2, 1982.
(B) Pursuant to section 2700.63(b) of the Commission's rules, respondent, having been found to be in default with respect to the proposals for

1568

assessment of civil penalty filed in Docket Nos. KENT 82-57, KENT 82-70, and
KENT 82-120, shall, within 30 days from the date of this decision, pay civil
penalties totaling $476.00 which are allocated to the respective violations
as follows:
Docket No. KENT 82-57
Citation No. 950085 6/29/81 § 70.508 ...........•......... $ 66.00
Citation No. 963081 10/15/81 § 70.208(a) . . . . . . . . . . . . . . . ..
40.00
Total Civil Penalties in Docket No. KENT 82-57

$106.00

Docket No. KENT 82-70
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

961970 12/30/81
962524 12/30/81
962525 12/31/81
962526 12/31/81
1196212 1/ 14/82

§
§
§
§
§

70.208(a)
75.400
75.403
75.1306
70.207(a)
0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

D

0

0

0

0

0

0

0

0

0

0

0

Total Civil Penalties in Docket No. KENT 82-70

$ 26.00
140.00
26.00
60.00
52.00
$304.00

Docket No. KENT 82-120
Citation No. 962527 1/8/82 § 75.316
Citation No. 962538 2/12/82 § 70.208(a)
0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

0

..........

0

Total Civil Penalties in Docket No. KENT 82-120
Total Civil Penalties in This Proceeding

$ 26.00
40.00
$ 66.00

................. $476.00

~C.~Wr
Richard C. Steffey
Administrative Law Judge
(Phone: 703-756-6225)

Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, U. S. Department of
Labor, Room 280, U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Mr. Grover Sammons, Mitch Coal Company, Inc., P. 0. Box 12, Minnie,
KY 41651 (Certified Mail)

156B

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. PENN 82-31
A.O. No. 36-02695-03011

v.

Doan Strip Mine

DOAN COAL COMPANY,
Respondent
DECISION
Appearances:

Robert Cohen, Attorney, U.S. Department of Labor,
Arlington, Virginia, for the petitioner; Robert M. Hanak.
Esquire, Reynoldsville, Pennsylvania, for the respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding was docketed for hearing in Pittsburgh, Pennsylvania,
July 1, 1982, and the case was called after the completion of the hearings
in MSHA v. Doan Coal Company, and Austin Powder Company, Dockets PENN 82-33
and PENN 82-63. The parties proposed a settlement disposing of the two
citations in issue and they were afforded an opportunity to present
arguments in support of their joint proposal. The citations in question
are as follows:
Citation No.
1041336
1041337

Date
8/27/81
8/31/81

30 CFR Section

Assessment

Settlement

77. 410
77.410

$ 26
26

$ 20

20

Discussion
Both citations concern the lack of operable reverse warning
devices on an endloader and bulldozer working in the mine pit area.
Petitioner asserted that both citations were nonserious in that the
citations did not result in any lost time injuries or accidents. One
person may have been exposed to a hazard, but any injury was improbable.
bulldozer was operating in an isolated and remote area of the mine.

1570

The

Petitioner asserted that the respondent took immediate action to
repair the back-up alarms in question and exercised good faith abatement
in this
The equipment was also immediately shut down when the
conditions were cited.
Petitioner stated that the respondent should have been aware of the
fact that the alarms were inoperable when the equipment in question was
operated in reverse, and that its failure in this regard constitutes
ordinary negligence.
With regard to the questions concerning the size of business and
history of prior violations, the parties agreed that the evidence adduced
in the prior case, PENN 82-33, regarding these issues are also applicable
in this case. That evidence reflects that respondent is a small strip
mine operator, with a total employment of approximately 40 individuals,
and an annual production of approximately 150,000 tons. Respondent 0 s
history of prior citations reflects 40 paid assessments for citations
issued
the period 1970 to 1981.
Findings and Conclusions
admits to the violations cited in the two citations
issued in this case. Accordingly, they are AFFIRMED. In addition, I
find that the citations were nonserious, that they resulted from ordinary
~~cu.~c, and that the conditions cited were abated in good faith.
I
also conclude that respondent has a good safety record and that its
history of
violations is not such as to warrant any increase in
the penalties assessed in this case.
Respondent stipulated that the penalties assessed for the citations
in question will not adversely affect its ability to continue in business
(Tr. S), and I adopt this as my finding on this issue.
ORDER
In view of the foregoing discussion, findings and conclusions, I
find that the settlement proposed by the parties in this case is reasonable
and in the public interest. Accordingly, pursuant to 29 CFR 2700.30, it
is APPROVED, and the respondent IS ORDERED to pay the civil penalties in
the settlement amounts shown above within thirty (30) days of the date of
this decision. Upon receipt of payment by the petitioner, this case is
DISMISSED.

/~~.air~
~~inistrative
Law Judge

Distribution:
Robert M. Hanak,
(Certified Mail)

., 311 Main St., Box 250, Reynoldsville, PA 15851

Robert Cohen,
., U.S. Department of Labor, Office of the Solicitor,
4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)

1571

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CONSOLIDATION COAL COMPANY,
Contestant
v.

AUG 201982

CONTEST OF ORDER
Docket No. WEVA 82-134-R
Citation No. 862499;
12/14/81

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOtl,
MINE SAFETY Al.\JD HEALTtl
ADMINISTRTATION (L'!SHA),
Petitioner

Docket No. IJEVA 82-271
A.C. No. 46-01453-03153

Vo

Humphrey No. 7 Mine
CONSOLlUATION COAL CQriPANY ~
Kespondent
DECISION
Appearances:

Robert M. Vukas, Esq., Pittsburgh, Pennsylvania for
Consolidation Coal Company;
Aaron Smith, Esq., Office of the Solicitor, Philadelphia,
Pennsylvania, for the Secretary of Labor.

Before:

Judge Melick

These consolidated cases are before me pursuant to sections 105(a)
and 105(d) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
801 et~·, the "Act, 11 to contest an order of withdrawal issued to the
Consolidation Coal Company (Consol) pursuant to section 104(d)(l) of
the Act ];./ and for review of a civil penalty proposed by the Hine Safety

1/ Section 104(d)(l) reads as follows: "If, upon any inspection of· a coal
or other mine, an authorized representative of the Secretary finds that
there nas been a violation of any mandatory nealth or safety standard, and
it he also finds that, while tl1e conditions created by such violations
do not cause imminent dar;ger, such violation is of such nature as could

1572

and Health Administration (MSHA), for the violation charged in that order.
Since there is no dispute that a valid precedential section 104(d)(l) citation was issued within 90 days before tne Oraer at bar, the general issues
before me are limited to whether Consol violated the regulatory standard at
30 CFK § 75.403 as alleged in Order No. 862499 and, if so, whether the violation was caused by the "unwarrantable failure" of .the operator to comply with
the cited standard. Note ]:/
An appropriate civil penalty must also
be assessed if a violation is found and a determination must be made as to
whether that violation was "significant and substantial." Evidentiary hearings on these issues were held in Wheeling, West Virginia, on June 29, 1982.
The sub
t order, issued by MSHA inspector Paul Mitchell on December 14, 1981, reads as follows:
The number three entry of the 4-East (041) section is
not adequately rock dusted (also cross cuts), in that black
coal dust, loose coal, and float coal dust is on the floor
with no rock dust starting 6 feet outby stations spad noo
8606 for a distance of approximately 500 feet in length and
35 feet outby spad S.T.A.T. 9122 where power cables (miner
and loader cables) are piled. This area was examined by
Terry Honas (section foreman) and t1e said that he was looking up. In the Number 3 entry of the 4-East section, there
were 3 samples taKen of this area.
The cited regulatory standard, 3U CFR § 75.403 provides in relevant part
as follows:
Where rock dust is required to be applied, it
shall be distributed upon the top, floor, and sides
of all underground areas of a coal mine and maintained
in such quantities that the incombustible content of
the combined coal dust, rock dust, and other dust shall
be not less than 65 percentum * * *
fn. 1 (continued)
significantly and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard, and if he finds such violation
to be caused by an unwarrantable failure of such operator to comply with
such mandatory health or safety standards, he shall include such finding
in any citation given to the operator under this Act. If, during the
same inspection or any subsequent inspection of such mine within 90 days
after the issuance of such citation, an authorized representative of the
Secretary finds another violation of any mandatory health or safety standard
and finds such violation to be also caused by an unwarrantable failure of
such operator to so comply, he shall forthwith issue an order requiring
the operator to cause all persons in the area affected by such violation,
except those persons referred to in subsecti.on (c) to be withdrawn from,
and to be prohibited from entering, such area until an authorized representative of the Secretary determines that such violation has been abated.''

1573

During the course of a regular inspection of the Humphrey No. 7 Mine on
December 14, 1981, inspector Mitchell discovered an area in the No. 3 entry
of the 4-East section with what appeared to be inadequate rock dusting.
According to Hitchell, 500 feet of the floor of the 14- to 16-foot wide entry
consisted of "pure coal". It contained black coal dust, loose coal, and float
coal dust. As a result of these observations Mitchell collected three samples
from the mine floor and sent them to the MSHA laboratory for analysis. The
first sample was taken at the entry, the second sample 100 feet further down,
and the third sample another 100 feet further down.
~ldon Haggerdorn, the general mine foreman, watched as Mitchell took his
samples. Haggerdorn admitted that Mitchell obtained the samples across the
width of the mine floor fiom rib to rib. The sampling technique, the chain
of custody of the samples, and the analysis of the samples are not in disputeo
The test results were as follows: Sample No. 1, 54% incombustible material~
Sample No. 2, 37% incombustible material, and Sample No. 3, 32% incombustible
material. Since tne incombustible content of the samples was well below the
6~ percentum required by the cited standard, it appears that the standard has
been violated as charged.

Consol nevertheless attempts to defend on the grounds that the samples
taken by Mitchell were not representative of the "average" conditions in the
cited area. In evaluating this contention, I am mindful of the absence of
any evidence that such complaints were made at the tline Mitchell was collecting his samples. In any event, I find the proferred defense to be less than
convincing. Even assuming, arguendo, that the "average 11 conditions of the
mine floor were in compliance with the cited standard, that of course does
not preclude the existence of the cited violation. I observe, moreover, that
even Consol's section foreman, Terry Monas, conceded that when he "firebossed"
the cited area at 8:40 that morning there were "a few bad places" where coal
had sloughed off the ribs at the corners. He further recognized that conditions were "bad" in the area being set up for long wall operations. Shortly
before the inspection, his men were setting up pan liners with the aid of
a scoop. Monas conceded that the floor was "pretty well torn up" by the
operation of the scoop.
In furtherance of its defense, Consol produced at hearing several samples purportedly taken from the cited mine floor. The samples were obtained
out of the presence of Inspector Mitchell, suffered certain custodial deficiencies, and were not suojected to laboratory analysis for incombustibility.
In any event, regardless of these potential deficiencies and regardless of
the appearance of the samples, that evidence would not of course preclude
the existence of the cited violation. Under all the circumstances, I find
that the cited violation is proven as charged.
Whether that violation was "significant and substantial" depends on
whether, based on the particular facts surrounding the violation, there
existed a reasonable likelihood that the hazard contributed to would have
resulted in an injury of a reasonably serious nature. Secretary v. Cement

Division, National Gypsum Company, 3 FJ:vlSHJ:lC 822 at 825. The test essentially involves two considerations, (1) the probability of resulting injury,
and (2) the seriousness of the resulting injury. In this case, it is not
disputed that within the cited area, a panline was being set up for the longwall system. A battery powered scoop was also operating in the area, crushing the coal on the mine floor into a fine powder. According to Inspector
Mitchell, these conditions were particularly dangerous since the longwall
system was being erected over that loose material. It may reasonably be
inferred that miners would be working with cutting and welding torches on the
longwall system which could result in undetected fire. The dryness of the
floor would have, according to Mitchell, contributed to the hazard of fire
or explosion. While there is no dispute that there were no immediate ignition sources found when the order herein was issued and that regulations require the presence of fire extinguishers, water, and rock dust when torches
are being used, I nevertheless find on the basis of the aforesaid evidence
the existence of a reasonable likelihood of fire or explosion resulting in
serious injuries or fatalities. Accordingly, the violation is "significant
and substantial." For the same reasons, I find a high degree of
ty associated with the violation.
Whether the instant violation was the result of the "unwarrantable failure11 of the operator to comply with tne standard depends on whether the violative condition was one which the operator knew or should have known existed,
or which the operator failed to correct through indifference or lack of reason able care. Zeigler Coal Company, 7 IBM.A 2800 For the reasons that fol
low, I find that d::irtt1. has sustained its ourden of proof in this regard. ~ll1ile
it is true that union firebosses (who had presumably inspected the cited areas
around 4 p.m. on the previous <lay and from 5:00 a.m. until 8:UO a.m. on the
same day the order was issued) did not report the same conditions cited in the
order by MSHA inspector ~litchell, it is apparent that conditions could have
changed between the time of those inspections and the time of Mitchell's
inspection around 10:25 that morning. Consol's section foreman, Terry Monas,
also admitted that when he firebossed the cited area around 8:40 that morning,
there were indeed 11 a few bad places" where coal had come off the ribso Monas
further conceded that the area of floor where the pan liner was being set
up was torn up from the operation of the scoop. The fact that Monas told
inspector J:vlitchell that he had examined only the top conditions in the section
also indicates that Monas was negligent in his inspection. Finally, I accept
the credible testimony of inspector Mitchell that the floor conditions were
obviously deficient because of the black coloration of the cited area. This
testimony is corroborated by the lab results showing a significantly low
incombustible content. Under all the circumstances, I am convinced that the
section foremen knew or should have known of the violative condition. The
violation was therefore the result of 11 unwarrantable failure". The above analysis also suggests that the operator was negligent in allowing these conditions
to exist.
The evidence shows that the operator abated the cited conditions in a
timely manner. Ti1e operator is large in size and the mine at issue has a
fairly substantial history of violations. Under all the circumstances, a
civil penalty of ~4UO is appropriate.

1575

ORDER

Order No. H62499 is affirmed and the
WEVA 62-1J4-R) is dismissed. The
pay a civil penalty of $400
30

test of that order (Docket
dation Coal Company is ordered to

t~o.

the,Ji~s decision.

j

dministrative

Distribution:

~e

Hy certified mail.

I

Robert M. Vukas, Esq., Consolidation Coal Company, Consol Plaza, Pittsburgh,
PA 15241
Aaran Smith, Esq., Office of the Solicitor, U.S. Department of Labor, Room
14480 Gateway Building, 3535 Market Street, Philadelphia, PA 19104

1576

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

AUG 2 31982

)

SUNSHINE MINING COMPANY,

)
)
)
)
)
)
)
)

Contestant,

v.
SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Respondent"

CONTEST OF CITATION PROCEEDING
DOCKET NO. WEST 81-197-RM
MINE: Sunshine

)
~~~~~~~~~~~~~~~~~~-

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,

)
)
)

CIVIL PENALTY PROCEEDING
DOCKET NO. WEST 81-322-M

)

v.

)

MINE: Sunshine

)

SUNSHINE MINING COMPANY,
Respondent.

)
)
)

~~~~~~~~~~~~~~~~~~-

Appearances:
Daniel L. Poole, Esq.
Elam, Burke, Evans, Boyd & Koontz
Boise, Idaho
For Sunshine Mining Company
Frederick W. Moncrief, Esq., Office of the Solicitor
United States Department of Labor, Arlington, Virginia
For the Secretary of Labor
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges Sunshine Mining Company, (Sunshine), with
violating Section 103(a) of the Federal Mine Safety and Health Act, 30
U.S.C. 801 ~seq (Supp Ill 1979).
Section 103(a) of the Act, now codified at 30 U.S.C. 813(a), provides
as follows:
Sec, 103 (a) Authorized representatives of the
Secretary or the Secretary of Health, Education, and
Welfare shall make frequent inspections and investigations in coal or other mines each year for the purpose

157'/

of (1) obtaining, utilizing, and disseminating information relating to health and safety conditions,
the causes of accidents, and the causes of diseases
and physical impairments originating in such mines,
(2) gathering information with respect to mandatory
health or safety standards, (3) determining whether an
imminent danger exists, and (4) determining whether
there is compliance with the mandatory health or
safety standards or with any citation, order, or decision
issued under this title or other requirements of this
Act.. In carrying out the requirements of this subsection, no advance notice of an inspection shall be
provided to any person, except that in carrying out the
requirements of clauses (1) and (2) of this subsection 9
the Secretary of Health, Education, and Welfare may
give advance notice of inspections, In carrying out
the requirements of clauses (3) and (4) of th
subsection, the Secretary shall make inspections of each
underground coal or other mine in its entirety at least
four times a year, and of each surface coal or other
mine in its entirety at least two times a year, The
Secretary shall develop guidelines for additional inspections of mines based on criteria including, but not
limited to, the hazards found in mines subject to this
Act, and his experience under this Act and other health
and safety laws, For the purpose of making any inspection or investigation under this Act, the Secretary,
or the Secretary of Health, Education, and Welfare, with
respect to fulfilling his responsibilities under this Act,
or any authorized representative of the Secretary or the
Secretary of Health, Education, and Welfare, shall have a
right of entry to, upon, or through any coal or other mine,
After notice to the parties a hearing on the merits was held in Coeur
d'Alene, Idaho on September 22, 1981.
The parties filed post trial briefs.
ISSUE
The issue is whether, during a PAR.!_/ investigation, the Secretary
may conduct private interviews of Sunshine's workers on the company's
property and the company's time.

]}

Program of Accident Reduction.

1578

SUMMARY OF THE EVIDENCE
The evidence is uncontroverted.
The acronym PAR designates a program sponsored and conducted by the
Secretary of Labor. The PAR program seeks to reduce accidents in the
mining industry. For an operator to be eligible for a PAR evaluation an
audit must show that the operator's rate for injuries to its miners
exceeds the national norm (Tr. 14, 15, 60, Pl).
If the MSHA criteria dictates the selection of a mine operator then
the company is contacted and advised of the program. When the Secretary
undertakes his investigation special inspectors conduct an onsite study
and interview management, supervisors, and workers (Tr. 104). The
principle focus of PAR 1 s attention is on the cause of accidents, rather
than a physical inspection of the worksite (Tr. 2ls 32). The PAR
investigators do not seek out violations. But they would issue an imminent
danger citation
the situation warranted (Tr. 48)0 After the completion
of the study the company management receives the PAR teamis recommendations
(Tr. 14-15).
The sole point of contention here centers on MSHA 1 s insistence that
the PAR investigators interview the company 1 s personnel on a one to one
basis on the company time and on the company property (Tr. 20 75, 92 0 93
138). MSHA's policy and guidelines require such a procedure (Tr. 20~ 75
Sunshine objects to the private interviews. The company recognizes
its prior safety record was inadequate, and it blames a lack of
communication between labor and management for the situation (Tr. 141,
142). To reverse its poor safety record Sunshine has recently encouraged
direct and open communication between workers and management in safety
matters (Tr. 162). As a result Sunshine finds its safety record improving
and its absenteeism declining (Tr. 143-144). Sunshine feels that its plan
of mutually responsive reaction and open connnunication cannot coexist with
MSHA's private interview technique. Sunshine sees MSHA's approach as
antagonistic and counterproductive (Tr. 162, 172).
When Sunshine refused to allow such private interviews of its workers
MSHA issued a citation for the violation of Section 103(a) of the Act (Tr.
92-93, PS). A subsequent noncompliance order was issued (Tr. 95, P6).
DISCUSSION
At the outset it should be observed that if the Secretary has
authority to conduct the private interviews as he seeks here then
Sunshine's objections, no matter how well intended, must yield to the
statutory mandate. The efficaciousness of the PAR program, a conclusion
well documented here, is not an issue in this case (P9a, P9b).

1579

Section 103(a) of the Act authorizes the Secretary to conduct frequent
inspections and investigations in coal and other mines. Further, the
Secretary has the right of entry upon any such coal or other mine.
The courts have on numerous occasions ruled that the scope of
authority of an administrative agency is determimed by the applicable
enabling leg lation, and not by the agency's own interpretation of its
powers. Civil Aeronautics Board v. Delta Airlines, Inc., 367 U.S. 316, 81
S. Ct. 1611, 6 L.Ed. 2d 869, (1961). Pentheny, Ltd v. Government of the
Virgin Islands, 360 F. 2d 786, 790 (3rd Cir. 1966).
MSHA considers the private interview to be the cornerstone of PAR.
But the statute is devoio of any mention of terms which would connote that
Congress was conferring authority for MSHA to conduct such interviews.
Terms such as "question privately"~ "one on one questioning 11 $ 11 private
interview" or any phrase of similar import do not appear in the AcL
By comparson Congress, in enacting the Occupational Safety and Health
Act, 29 U.S.C. 651, et seq. seven years before the Mine Safety Act,
specifically authorized private interviews. Section 8(a) of the OSH Act,
[29 U.S.C. 657(a)] provides as follows:
Sec. S(a) In order to carry out the purposes of this
Act, the Secretary, upon present
appropriate credentials to the owner, operator, or agent in charge,
is authorized (1) to enter without delay and at reasonable times
any factory, plant, establishment, construction site,
or other area, workplace or environment where work is
performed by an employee of an employer; and
(2) to inspect and investigate during regular working
hours and at other reasonable times, and within reasonable limits and in a reasonable manner, any such place
of employment and all pertinent conditions, structures,
machines, apparatus, devices, equipment, and materials
therein, and to question privately any such employer,
owner, operator, agent or employee. (Emphasis added).
Where Congress intends to confer certain authority it says so. Alaska·
Airlines v. Civil Aeronautics Board, 257 F. 2d 229 (D.C. Cir.)i Cert.
denied 79 S. Ct, 120, [230-231], (1958). Trans-Pacific Frgt Con~ Japan
v. Federal Maritime Board, 302 F. 2d 875, (D.C. Cir., 1962).
The omission of the power to conduct private interviews is further
heightened by the obvious parallel construction of the OSH Act and the Mine
Safety Act.

1580

These citations should be vacated because no statutory authority
exists authorizing the interviews the Secretary seeks. Accordingly, it is
not necessary to consider Sunshine's additional contentions that such
private interviews violate the Fourth Amendment to the United States
Constitution, that MSHA cannot rescind Sunshine's safety policy when such
action is not authorized by statute. And finally, that a PAR interview is
within the purview of Section 103(f) [30 U.S.C. 813(f)].
SECRETARY'S CONTENTIONS
The Secretary contends the Act authorizes the private interviews.
And that Congress has approved PAR as a separate budget item. In addition,
the Secretary asserts that Andrus v. Magma Copper Company, Civ 77-765, a
United States District Court case in Arizona, clearly supports his view.
The Secretary initially contends that the authority to conduct
investigations is grounded in the mandate of Section 103(a):
frequent inspections and investigations in coal or
other mines each hear for the frequent inspections
and investigations in coal or other mines each year
for the purpose of (1) obtaining, utilizing, and disseminating information relating to health and safety
conditions,
causes of accidents, and the causes
of diseases and physical impairments originating in
such mines.
(emphasis added).
And the Secretary declares that in discharging these responsibilities, he is granted a right of access to mines subject to the Act
which is superior to the operators' privacy interests. Donovan v. Dewey
US
, 69 L. Ed. 2d 262, 101 S. Ct.
, 1981.
The thrust of the Secretary's argument is misdirected. No one
questions his right to conduct investigations and to gain access to mines.
In fact, the authority to ,investigate appears in prior mining legislation.
The Federal Metal and Nonmetalic Mine Safety Act (Metal Act), 30 U.S.C.
721, et seq., as well as the Federal Coal Mine Health and Safety Act of
1969, 30 U.S.C. 801 et seq (Coal Act) contain authority for the Secretary 1 s
"investigation". Butthe legislative histories of the statutory
predecessors and of this Act are. silent as to the precise meaning of the
term. No legislative history supports the Secretary's argument that he may
conduct private interviews on the company's time and premises. It is no
doubt more convenient for the Secretary to conduct interviews in this
fashion but mere convenience
not the test of a statutory grant of
authority. No one questions the Secretary's power to interview workers off
of the company's premises.

1581

In the absence of statutory support and in the absence of any
favorable legislative history I am unwilling to grant the Secretary the
unfettered authority he seeks under the guise that he is conducting an
"investigation."
The Secretary's second contention is that PAR bears the Congressional
budget's stamp of approval. Specifically, the Secretary states that PAR is
a separate line item in the budget. The Secretary declares that the budget
description contains a narrative discription of PAR -- its purpose, effect,
and resource commitment.
The Secretary's argument is not persuasive. There is no claim that
the Congressional budget narrative recites that a portion of the funds are
expended for private interviews of the nature requested here. The absence
of that fact causes me to conclude that Congress did not approve, tacidly
or otherwise~ the expenditure of funds for that purpose. Then it not
necessary to consider the effect of a Congressional budget resolution.
In support of his position the Secretary cites Andrus v. Magma Copper
Company, Civ 77-765 Phx, an unpublished United States District Court case
from the District of Arizona. (Coniplainant 1 s post trial brief).
The history of the cited case: Cecil D. Andrus, the then Secretary of
the Interior sued Magma Copper Company under the Federal Metal and
Nonmetallic Mine Safety Act (1966 Act), 30 U.S.C. § 721-740. The original
order of the Court and the subsequent contempt order were appended to the
Secretary's post trial brief.
On January 16, 1978 the original order was issued by the trial court.
That order contains no reference to the right of PAR investigators to
conduct private interviews on company time and the company premises.
On August 2, 1978 the Court issued a two page order holding Magma
Copper in contempt of Court for violating the prior injunction order. For
the first time, in its order on the contempt proceedings, the Court refers
to private interviews. The Court states:
Defendant will permit its employees to be interviewed
by agents conducting the PAR program outside the hearing
and presence of other employees, agents or representatives
of defendant.
No rationale pertaining to private interviews appears in either order.
Under these circumstances this Judge does not consider Andrus v. Magma
Copper Company as persuasive or controlling authority.

Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
Citations 350724 and 350726 and all proposed penalties therefor are
vacated.

Judge
Distribution:
Daniel L. Poole, Esq.
Elam, Burke, Evans, Boyd & Koontz
Bank of Idaho, Suite 1010
P.O. Box 1559
Boise, Idaho 83701
Frederick W. Moncrief, Esq.
Office of the Solicitor
United States Department of Labor
4015 Wilson Boulevard
Arlington, Virginia 22203

1583

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 251
UlHTED MINE HORKERS OF AMERICA,
On Behalf of
JEFFREY LY~~N SH·lNONS,
Complainant

Complaint of Discharge,
Discrimination, or Interference
Docket ~fo. LAKE 82-74-D

v.
SOUTliERN OHIO COAL COMPANY,
Respondent
DECISION
Appearances:

:Iary Lu Jordan, Esq. 9 Washington, D.C, 9 on behalf of
Complainant;
D. Michael Miller,
., and Alvin J. HcKenna,
' ,
Alexander, Ebin:;;er, Fisher, McAlister & Lawrence,
Columbus, Ohio, on behalf of Respondent.

Before:

Administrative Law Judge Broderick

STATEMENT OF THE CASE
Complainant was discharged on December 31, 1981, from the position
he had with Respondent as.a mechanic. He contends in this proceeding
that his discharge resulted from his refusal to perform work, and that
the refusal was protected under section 105(c) of the Federal Hine
Safety and Health Act of 1977, 30 U.S.C. § 815(c).
Pursuant to notice, the case was heard on the merits in Columbus,
Ohio, on June 2, 1982. The Complainant, Jeffrey Lynn Simmons, testified on his own behalf. Roy Pierce, Michael Ryan, Arthur Fleischer,
William Wooten, Rodney Butcher, Hichael Buskirk, Robert E. Davis,· Dan
Silvers and David Baker testified on behalf of Respondent.
Both parties have filed posthearing briefs. Based on the entire
record, and considering the contentions of the parties, I make the
following decision.

FINDINGS OF FACT
1. At all times pertinent to this proceeding, Respondent was the
operator of the Meigs No. 1 Mine, located in Uilkesville, Ohio, the
products of which mine enter interstate commerce.
2. Complainant
Lynn Simmons was employed by Respondent as
a miner from October 6, 1980, until his discharge on December 31, 1981.
3. Complainant worked for Simco Peabody Coal Company from
January 1975 to August 1978. He first worked on the inside labor crew
on a non production shift. His work included shovelling the belt line,
rock dusting, setting concrete walls to control ventilation, and lubricating machinery, After about 1 year he became a belt mechanic. He
received training in
and has an electrical card,
4, From Au~ust 1978 until June 1979, Complainant worked for
Jeffrey /Dresser !·fining
as a Field Service Engineer or Field
Service Technician, His duties included assembling and
defects in equipment sold
to mine operators. This equ
incluried continuous miners.
were usually done on idle sections but occasionally on
sec tions.
Complainant was hired
as a mechanic. He worked
originally in the "mule barn, 11 an
shop, where he
transportation equipment. He received 16 hours of safety training as a
newly-employed experienced miner.
6. On about
25,
, he was transferred to the job of
section mechanic. As such he was required to inspect and make necessary
repairs on minint; equipment on the section, including the continuous
miner, This work was usually performed at least one break outby the
face, but on occnsion was
at the face and on a few occasions
required that Complainant stand beside the miner operator while the
miner was cutting coal.
7. Hhen Complainant was
to the production section, the
maintenance foreman, Dan Silvers, spent approximately 3 hours with him
familiarizing him with the
, maintenance schedules, safety
cautions and the general environment of the underground section. This
procedure is referred to as a
contact. On October 16, 1981,
Complainant received 8 hours of electrical retraining and on
October 23, 1981, he received 8 hours of annual refresher
in
underground safety.
3. On one occasion while
on the section, Complainant told
the maintenance foreman that he did not feel comfortable working under
the head of a continuous miner.

158b

9. Michael Ryan, the assistant shift foreman on the shift on which
Complainant worked, stated that Complainant had the reputation that when
he did not want to do a task, he said he did not know how.
10. When Complainant reported for work at midnight on December 31,
1981, he was assigned to the 009 section under foreman Roy Pierce.
Complainant had never worked on the section or under Mr. Pierce previously. The crew was short-handed and bad top was encountered at the
beginning of the shift. This caused a delay in production until about
4 or 4:30 a.m. The miner operator was off, and the continuous miner
was being operated by the miner helper. He was assisted by a person
classified as a general insi<le laborer.
11. At approximately 4:45 a.m., the shuttle car operator became
ill and went home. Pierce assigned the person acting as miner helper
to operate the shuttle car, and told Complainant to help on the miner.
Complainant objected that he had never worked around a miner in production, and that he did not feel safe doing the job. Pierce told
Complainant that he would train him and would
ive you a safety contact
and , • . even go up and even do the job for you, but I need somebody up there so I won't get a grievance filed on me.° Complainant
refused to go on the miner helper job and was sent out of the mine.

Pierce and Simmons d
on two important aspects of the conversation they had involving Simmon 7 s assignment to the miner helper job.
Pierce asserts and Simmons denies that training was offered. Simmons
asserts and Pierce denies that Simmons related his refusal to do the
work to a concern for his safety. With respect to the first issue, I
accept Pierce's testimony that training was offered. It seems to me
inherently more probable than Simmons' testimony. It is also supported
by the testimony of Mike Buskirk, personnel supervisor, and Rodney
Butcher, chairman of the Local Union safety committee, both of whom
testified that Complainant admitted in the first grievance meeting that
Pierce had offered him training.
With respect to the second issue, I accept Complainant's testimony
that he specifically related his refusal to take the job to a fear for
his safety, This conclusion seems more in accord with the context of
the conversation. It is also in accord with the testimony of
Mr. Buskirk and Ur. Butcher as to what Complainant said at the first
grievance meeting.

1586

12. After Complainant's refusal to accept the assignment, but
before he left the mine, Pierce asked mechanic Bob Porter to act as
miner helper. Porter agreed and Complainant asked Pierce if he could
remain and perform his mechanic duties. Pierce refused the request.
13. A miner helper is required to handle the cable, to keep it
out of the way of the miner, check for methane, set temporary supports
or roof jacks, to keep ventilation curtains up to within 10 feet of the
face, and be alert for shuttle cars. An experienced miner who had not
worked on a continuous mining machine could be trained for a miner
helper job in about 30 minutes except for the task of moving the miner
back across the section. It would re~uire one shift to train an
employee for the latter task. Pierce did not contemplate moving the
miner back across the section
the shift in question.

14. It was common in the subject mine for mechanics to fill in
on production jobs, and
ically on the job of miner
15. The National Bituminous Coal
1981 in effect
at the subject mine on December 31, 1981,
ibited any new inexperienced miner from working on or operating mining machines or mobile
equipment until he completed at least 45 days of work underground.
After 45 days, such an employee became eligible under the contract to
bid on any vacant position.
16. After Complainant left the mine Respondent decided to discharge him for insubordination and he received a written notice of
11
suspension subject to discharge" on December 31, 1981.

17. Complainant filed a grievance under the union contract. The
3rievance went to arbitration and the arbitrator upheld the discharge.
18. Complainant filed a complaint under the Hine Act within :tSHA.
After an investigation ~1SHA made a determination that a violation of the
Act was not established.
STATUTORY PROVISION
Section lOS(c) of the Act provides in part as follows:
(c)(l) No person shall discharge or in any manner
discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with the
exercise of the statutory rights of any miner, representative of miners or applicant for employment in any coal
or other mine
ect to this Act because such miner,

representative of miners, or applicant for employment
• • . has filed or made a complaint under or related to
this Act, including a complaint notifying the operator
or the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger or
safety or health violation in a coal or other mine • • •
or because of the exercise by such miner, representative
of miners or applicant for employment on behalf of himself
or others of any statutory right afforded by this Act.
ISSUE
Whether Complainant's refusal to perform the job of miner helper
on December 31, 1981, was protected activity under section lOS(c) of
the Act?
CONCLUSIONS OF LAW
1. Complainant and Respondent were subject to the provisions of
the Mine Act at all times pertinent hereto, and the undersigned
Administrative Law Judge has jurisdiction over the parties and subject
matter of this proceeding.

2. Complainant did not establish that his refusal to work on
December 31, 1931, was activity protected under the ~<fine Act.
DISCUSSION
Refusal to perform work is protected under section 105(c)(l) of
the Act, if it results from a good faith belief that the work involves
safety hazards, and if the belief is a reasonable one. Secretary of
Labor /Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2 BNA ~1SHC 1001
(1980), rev'd on other grounds, sub nom Consolidation Coal Co. v.
663 F.2d 1211 (3rd Cir--:-1981); Secretary of Labor/Robinette
v. United Castle Coal Co., 3 FHSHRC 803, 2 BNA MSHC 1213 (1981); Bradley
v. Belva Coal Co., 4 FMSHRC 982 (1982). Further, the reason for the
refusal to work must be communicated to the mine operator. Secretary of
Labor/Dunmire and Estle v. Northern Coal Co., 4 FMSHRC 126 (1982).
GOOD FAITH
Although there is some evidence that Complainant was less than a
model employee and that he was reputed to have avoided disagreeable
tasks by claiming inability to perform them, this evidence is nebulous
at best and there is no good reason to reject Complainant's testimony
that he refused to work as a miner's helper because he feared for his
safety. Therefore, I conclude that his refusal to work resulted from
a good faith belief that it posed safety hazards. I have found above
that he communicated the reason for his refusal to Respondent.

1588

REASONABLE
The question remains whether Complainant's refusal to perform the
work was "reasonable. 11 See Secretary/Bennett v. Kaiser Aluminum and
Chemical
3 FMSHRC 1539 (1981). I conclude that it was
stated in a recent decision (Secretary/Bryant v.
4 FMSHRC
(1982)), "fear on the part of
miner of performance of a risky or dangerous task
by other miners is not, standing alone, a
to attempt to perform the task." Since I
offered to give Complainant
; since
miner; since the job which he refused was
not more
or
se than any other job in the mine; since
it did not involve a
of a health or safety standard; and
since it was
performed by other miners, I conclude that
Complainant's refusal to perform it was unreasonable. Therefore, under
the Pasula - Robinette test, it was not protected under the :iine Act and
the action
in discharging him did not violate the Act.
Section 105(c) was not designed to enable miners to avoid difficult
or distasteful tasks even when the. avoidance is based in good faith on
a concern for
To be reasonable, the refusal to work must
involve a condition or practice which creates a safety hazard
the hazards inherent in the mining industry or occupation itself.
Going underground and working in low coal (the height of the seam
involved in this case was
inches) can result in a good faith concern
for safety in some
For a person employed as a miner, refusal to
work because of such a concern is not reasonable. Compare Victor
v.
3 FMSHRC 2211 (1981).
-----~'-

ORDER
On the basis of the above findings of fact and conclusions of
the complaint and this proceeding are DISMISSED.

jltt;~S kt?vockJ?7~,j

·.
Distribution:

James A. Broderick
Administrative Law Judge

By certified mail

Mary Lu Jordan,
., United Mine Workers of America, 900 15th Street,
N. \!., Washington, DC 20005
D. Michael Miller, Esq., and Alvin J. I1cKenna, Esq., Alexander, Ebinger,
Fisher, McAlister & Lawrence, 17 South High Street, Columbus, OH 43215
Special Investigations, MSHA, 4015 Wilson Blvd., Arlington, VA 22203

1589

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 25

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 82-10
A.O. No. 46-02558-03013H

v.

No. 1 S

Mine

ROCKVILLE MINING COMPANY, INC.,
Respondent

Appearances:

Joseph T. Crawford, Attorney, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the petitioner Neil A. Reed,
Esquire, Kingwood West Virginia, for the

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of civil penalty
filed by the petitioner pursuant to Section llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. 820(a), seeking a penalty
assessment for an alleged violation of mandatory safety standard 30 CFR
77.1300.
Respondent filed a timely answer in the proceedings denying the
alleged violation, and pursuant to notice a hearing was convened in
Morgantown, West Virginia, on April 22, 1982, and the parties appeared
and participated fully therein. The parties waived the filing of written
post-hearing arguments, but were afforded an opportunity to make oral
closing arguments on the record, and I have considered these arguments
in the course of this decision.
Issues
The principal issues presented in this proceeding are: (1) whether
respondent has violated the provisions of the Act and implementing regulations as alleged in the proposal for assessment of civil penalty filed
in this proceeding, and, if so, (2) the apµropriate civil penalty that
should be assessed against the respondent for the alleged violation based
upon the criteria set forth in section llO(i) of the Act. Additional
issues raised by the parties are identified and disposed of in the course
of this decision.

15BO

In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the
operator's history of previous violations, (2) the appropriateness of
such penalty to the size of the business of the operator, (3) whether the
operator was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation, and (6) the
demonstrated good faith of the operator in attempting to achieve rapid
compliance after notification of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
30 U.S.C. § 801 ~seq.
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i),

3.

Commission Rules, 20 CFR 2700.1 et

The civil penalty proposal filed by the petitioner on November 18,
1981, seeks a civil penalty assessment of $1,200, for an alleged violation
of mandatory safety standard 30 CFR 77.1300. The citation on which the
penalty proposal is based, No. 855434, was issued by MSHA Inspector Ronald E
Marrara on June 8, 1981, and it is an imminent danger order issued pursuan~
to section 107(a) of the Act. The conditions or practices cited by the
inspector are as follows:
Explosives and detonators were not being handled,
charged, fired, or otherwise used in accordance with
provisions of 77.1301 through 77.1304 inclusively.
Blasting operations were being conducted without ample
warning given before blasts were fired and without
persons cleared and removed or protected from
concussion or flyrock in the blasting area (77.130l(h)).
Safety fuses 12 inches long (approximately 45
second burntime) was being used in violation of
77.1303(c). The blasting area where charged holes
were awaiting firing, were not guarded or barricaded
and posted against unauthorized entry. In a pattern of
approximately 17 holes with 15 holes charged the blasting
foreman was 11 getting rid of the water in the holes" by
dropping a fused capped Gulf Deta-GEL primer in them.
The 4 men on the drill bench gathered, unprotected approximately 130 feet from the closest hole that was detonated.
There were also 3 men and this inspector in the pit area
below where such shots were fired. The inspector observed
2 such shots (holes) being detonated. It appears that
numerous such shots have been fired this day and this
is a common practice.

1591

Stipulations
The parties stipulated to the following (Tr. 4-7):
1.

Petitioner's exhibits P-1, P-3, P-4 and P-5, which
are copies of the citation, a modification to the
citation, a computer print-out of respondent's
history of prior violations, and a previous section
104(d)(l) order issued on January 6, 1981, may all
be admitted as part of the record in this case.

2.

Payment of the maximum civil penalty assessment
in. this case will not adversely affect respondent vs
ability to remain in business.

3.

Respondent 1 s annual coal production in 1980 was
253,813 tons, and respondent has approximately 54
employees on its payroll.

4.

Respondent is a small-to-medium sized mine operator.

Testimony and evidence adduced by the petitioner
MSHA Inspector Ronald B. Marrara testified that he has been employed
as a surfa~e coal mine inspector for approximately five years and that
prior to that time, between 1974 and 1977, was employed as a foreman
with the Comet Coal Company in Kingwood, West Virginia. During his
tenure as an inspector, he has taken training courses in surface blasting
and explosive techniques and safety. He confirmed that he was at the
mine in question on June 8, 1981, to conduct a spot inspection and to
abate a previously issued citation. He arrived at the site at approximately
9:45 a.m., and while on the road leading to the 7500 Pit, he encountered
a bulldozer operator working on the road. He advised the worker that he
was there to make an inspection, and at about the same time foreman Kermit
Galloway approach him. He advised Mr. Galloway that he was there to make
a spot inspection and to abate a previous citation, and Mr. Galloway
told him to "go ahead", but that he did not have time to accompany
him (Tr. 8-11).
Mr. Marrara stated that after leaving Mr. Galloway, he decided to
walk into the site rather than to drive and disturb the dozer operator 1 s
road work. At approximately 9:54 while walking along the pit high wall
area, he heard two explosions go off and material was thrown into the air.
The explosions took place above the high wall on a drill bench area
where holes were being drilled and shot. He was almost directly under
the holes when they went off, and he then went back to his vehicle and
drove to the pit. He arrived there at 10:00 a.m., and found four people
working on the "drill bench". Mr. Donald Jordan, the blasting foreman,
was supervising the work of two drill operators and one blasting helper.
After arriving there, Mr. Jordan advised him that they ''were getting
rid of water in the holes by dropping a fused capped primer". The primer
was a one-pound Gulf Deta-Gel primer with a safety fuse and cap. He

1592

determined that the crew which was present were 145 feet from the
furthest hole which had been detonated, and they were in front of a
pump truck. Mr. Marrara observed approximately 17 holes in the area,
15 of which were charged and primed in some way, with electrical wires
running out of the holes, and some of the holes were fully charged with
AMFO, an ammonia nitrate fertilizer mixture which is used as an explosive.
(Tr. 12-15). Mr. Jordan stated to him that he was using twelve inches
of fuse, with an approximate burn time of 45 seconds (Tr. 12-15).
Mr. Marrara testified further that he observed no warning signs
or barricades at the detonation site, heard no horns sounding a warning to
persons that blasting was taking place, and no one was "cleared of the
area". He therefore advised Mr. Jordan that he was issuing a section
107(a) imminent danger order because of what he observed, and he identified
a copy of the order which he issued (Tr. 15-19). He believed that the fuses
being used were too short because the law specifies that a fuse burn time
should be a minimum of two minutes, and Mr, Jordan confirmed that the
actual burn time for the fuses he was using was actually 40 seconds per
foot. He should have been using a 36-inch fuse in order to comply with
the required safety standard. Mr. Marrara believed that the operator
was negligent and that Mr. Jordan was aware of the fact that he was in
violation by placing his crew in such hazardous conditions (Tr. 20).
Mr. Marrara identified a copy of his inspector vs statement (ExL P-2),
which he prepared at the time of the inspection. In regards to his
notation on this form that "this type of violation occurs frequently",
he explained that he had previously issued a January 6, 1981, unwarrantable
failure citation to the respondent for a blasting violation (Exh. P-5),
and at that time he had reviewed the blasting laws with Mr. Jordan.
In addition, shortly after the imminent danger order issued, Mr. Galloway
came to the scene and stated to him that "this was a common practice that
was being conducted at this operation". The "common practice" being
getting rid of water in the holes by blasting (Tr. 21-22).
Mr. Marrara stated that Mr. Jordan admitted that he did not look
over the high wall prior to the blasting, and when he asked him
whether he was aware of the fact that he was in violation and was exposing
his men to a hazard, Mr. Jordan nodded his head affirmatively and stated
11
1 guess so" (Tr. 25). Mr. Marrara also indicated that at the time he
issued the previous citation he had a lengthy discussion with Mr. Jordan
concerning the requirements of the standards dealing with blasting.
He also discussed the regulations with the mine owners at that time
(Tr. 26).
.
Mr. Marrara believed that the conditions he cited in his imminent
danger order were serious in that he reasonably expected someone to be
killed or injured "right in front of my eyes". He observed fine material
being thrown into the air at the time of the explosions in question, and
he was some 150 feet away. He believed that the three men in the pit
area, as well as the four men on the drill bench, and himself, were all
directly exposed to the hazardous conditions he cited. He was concerned

1593

that the blasted materials thrown in the area could fall on someone,
and they could also fall down the charged holes and set them off. In
addition, a quick movement of air could generate static electricity and
possibly set off the entire shot (Tr. 26-31).
Mr. Marrara stated that he determined through observation that
some of the filled holes were charged, primed, and had filters in them.
After the order issued at approximately 10:05 a.m., drilling operations
ceased, and the men were assembled at a distance past the pump truck.
He then discussed the violation and the applicable safety standards
with the men, and also present were Mr. Jordan and Mr. Galloway. Mine
Owner Darrell Tichnell arrived during the latter part of the discussion,
and after warning signs were posted, Mr. Marrara abated the order at
approximately 10:24 a.m., and the men went back to work. He confirmed
that the order issued for a violation of section 77.1300, but that there
were "three or four separate problems" (Tr. 32-36),
On cross-examination, Mr. Marrara confirmed that on June 8, 1981, he
did not first stop at the mine office, as is his usual practice, prior
to entering the mine premises. He also confirmed that the ground around
the drill holes in the blasting area was "wet around the holes", but that
no puddles of water were present. Based on these observations, he concluded
that the water had come out of the holes. Mr. Marrara described the mining
procedures, and confirmed that in a surface mining operation the top soil
and overburden is removed, leaving an exposed cut-out area in the side
of the hill. He confirmed that the detonations occurred in the high wall
drill bench area and not down in the pit area where the coal is found,
and he described the physical characteristics of the area in question
(Tr. 36-44). In determining the depth of the holes he observed, Mr. Marrara
stated that he did not test them, but simply concluded that they were
about 45-to-50 feet deep. A normal charge for holes of this size would
be about 800 pounds of explosive (Tr. 45). Assuming that the hole was
145 feet deep, and it was charged with 800 pounds of explosive, Mr. Marrara
conceded that there would be no surface subsidence other than the material
coming directly out of the hole. By the same token, using a one pound charge
in that same hole, the most probable possibility is that water and loose
rock material will come practically straight up out of the hole (Tr. 47-48).
With regard to the materials that he observed coming out of the holes
which were detonated on June 8, Mr. Marrara conceded that from where he
was standing 150 feet away all that he could see coming out of the holes
was the mist from the water and the dust in general (Tr. 49). The workers
in the pit area were also standing approximately 150 feet away, but those
persons up on the bench were much closer, and he was unaware that any
particles from the explosions touched them. No one complained that they
had been touched by any materials coming from the holes, and no one was
injured (Tr. 51).
Mr. Marrara confirmed that the blasting standards require the use
of a 36-inch fuse with a two-minute burn time, regardless of whether a
hole is loaded with 800 pounds of explosives or one pound. The purpose

1591J

of the burn time is to allow the person lighting the fuse sufficient
time to get away from the area. He conceded that lighting such a fuse
or explosive that is openly exposed on the surface is much more dangerous
than dropping it down a 145 foot hole (Tr. 52). He also confirmed that
on the day in question, a one-pound charge was being dropped down 45
foot holes for the purpose of blowing out the water at the bottom of the
hole, and not for the purpose of disturbing the rock strata (Tr. 53).
Mr. Marrara conceded that misfiring of charges is critical, and
that from a safety standpoint, an operator has to make certain that
every charge goes off, rather that having misfired charges lying around
(Tr. 53). He described the procedures used to load the holes for detonation,
and confirmed that the operator wants to get water out of the hole
because water used with AMFO will not explode, and it is common practice
in the mining industry to try to get dry holes before blasting, However,
Mr. Marrara stated that there are other explosives available which do
not require the blasting of water out the hole. However, using the type
of explosive that the operator in this case opted to use was not
and he
conceded that they must strive for a dry hole and that it is dangerous
to leave explosives which had not been properly detonated at the bottom
of a hole is dangerous (Tr. 54-57).
Mr. Marrara stated that on all occasions prior to June 8, the operator
used a pump to pump the holes dry, but he denied that the pump was broken
that day. In addition, he stated that Mr. Galloway told him that when
the pumps were down, it was common practice to blast water from the holes,
but that both Mr. Jordan and Mr. Galloway advised him later in the day
that the pump was not broken. Since the citation issued, the operator
no longer blasts water from holes, and uses the pumps exclusively for
this task (Tr. 59). Although conceding that the water blasted from the
holes on June 8, came back down to rest three to five feet from the holes,
he still believed that the drill bench crew, standing 130 feet away,
were still not a safe distance, even though he could not observe an
debris coming out of the holes (Tr. 60).
Regarding his prior unwarrantable failure citation, Mr. Marrara
confirmed that it concerned a pick-up truck with properly inflated
tires running over a blasting cap placed in a charged hole and he conceded
that there have been no similar incidents at the mine (Tr. 61). However,
he indicated that he has no knowledge concerning the respondent's past
safety record (Tr. 62).
In response to further questions, Mr. Marrara stated that it
was his understanding that Mr. Jordan lit two 40-second fuses at a time,
dropped the charges down the holes, and then ran over to the area where
the other members of the crew were standing. He identified a sketch
of the area (Exh. P-6), which basically describes and diagrams the scene
as he observed it. He believed the procedure used to light the charges
would contribute the the gravity of the violations, since Mr. Jordan could
stumble while leaving the area, or he could become disoriented and drop
the charge down a loaded hole which is not stemmed (Tr. 63-66).

1595

In response to bench questions, Mr. Marrara stated that his principal
·concern on June 8, was the hazardous conditions which prevailed as a
result of the method used to blow water out of the holes in question. He
conceded that the practice of blowing water out of holes by means of
permissible explosives is not
se a violation. Further, the use of AMFO
as an explosive is likewise not a violation. However, he believed that
a better way was to use pumps rather than explosives, and he reiterated
that blasting water out of holes is not in and of itself a violation of any
mandatory standard. His concern was over the fact that no warnings had
been sounded and no barricades had been erected (Tr. 71-73).
He was also influenced by the fact that Mr. Galloway stated that this
was a "frequent practice" (Tr. 75). He also indicated that at the time
he abated the prior unwarrantable citation, he went over all of the
provisions of the blas
standards with Mr. Jordan (Tr. 79-80).
At the time he observed the instant conditions on June 8, some of the
holes were charged to break up the overburden, and while the holes were
charged, he conceded that the charge wires were not connected to the
blas
machine and were shunted. Even though
were shunted, he
still believed that static electricity could have possibly set the
off, He conceded that a sign indicating "b
in progress" was
posted at the site in question (Tr. 86). Even if a fuse longer than
the one used was
used by Mr, Jordan, he would still be concerned
over the fact that the crew would still be exposed to small
materials
(Tr, 88),
Mr. Marrara stated that he cited a violation of section 77.1300
on the face of his order, but that in his description of the conditions
and practices, his intent was to charge the respondent for violations
of sections 77.1301 through 77.1304, which section 77.1300 incorporates
by reference. He stated that he discussed each condition cited with
Mr. Jordan, as well as mine operator Darrell Titchnell. He conceded
that he failed to cite a specific violation of section 77.1303(g) for
lack of barricades, and he dismissed this as a "mistake" on his part.
He also conceded that the "conditions or practices" recited in his order
came from what he observed and from what Mr. Jordan and the crew told
him (Tr. 88-94).
Mr. Marrara conceded that the possibility of material blasted from
a hole with a one pound charge falling into a hole next to it and
detonating it was improbable, and he has never known this to happen
(Tr. 98). He also conceded that static electricity igniting properly
charged holes was a very rare occasion (Tr. 98). He estimated that a
safe distance for people to be in the event all of the holes in question
were charged with 800 pounds of explosives each would be 2,000 feet if
they were out in the open and unprotected (Tr. 100). However, in the
event one shot was put off with one pound of explosive, 130 feet would
be sufficient, assuming the men were protected by some structure (Tr. 102).
In his view, if the men were under a piece of equipment, he would consider
them to "be protected" under the safety standard (Tr. 103). He conceded
that at no time did h~ ascertain that respondent's mine management
or supervisors had instructed Mr. Jordan not to use a 36-inch fuse (Tr. 107).

159()

Although signs were posted at the entrance to the property stating
that the blasting was taking place, there were none posted at the
actual blasting area where charged holes were awaiting fireing, nor
were any barricades erected (Tr. 109). Section 77.1303(g) requires the
posting of signs and the errection of barricades in the immediate
area where the charged holes were located (Tr. 110). He did not consider
Mr. Jordan's presence at the blasting site to be a suitable "guard"
or barricade, nor did he consider the signs at the mine entrance to be
a sufficient warning since anyone could drive directly up to the bench
site where the charged holes and blasting was taking place (Tr. 112),
Testimony and evidence adduced by the respondent
Donald E. Jordan testified that he is employed by the respondent
as a drill operator, but at the time the citation issued he was a shot
foreman. He described the duties as a shot foreman, and stated that he
served as an explosives supervisor for the respondent for some ll years
and has a blasting license issued by the State of Pennsylvania. A
license is issued based on training and experience, and he confirmed
that he was supervising the blasting operations on the day Mr. Marrara
issued the citation in question. He identified a copy of the sketch
of the scene (Exh. P-6), and agreed that it generally depicts the approximate
positions of the holes being drilled that day, He explained the procedures
he followed for detonating the holes, and indicated that all of them
had been drilled 108 feet deep for the purpose of blas
up the over-burden so that it could be removed. His intent was to blast the area
in the rock strata immediately above the location of the coal. He
was present when most of the holes were bored and loaded with explosives,
and was in the process of loading the holes and stemming them when he
first observed Mr. Marrara (Tr. 123-129).
Mr. Jordan explained that some of the holes contained underground
rain water, and he explained how he attempted to remove that water by
blasting. He confirmed that mine management had never instructed him
as to the length of the fuses to be used, and confirmed that on the day
in question he was using a fuse and a cap and a one pound stick of Delta
Jell to blow the water out of the holes. He described the Delta Jell
as two inches in diameter and eight inches long, and weighing one pound.
The charge was dropped down the holes, which were five and five-eights
inches in diameter, and they were dropped to the bottom of the holes where
the water was located. He and his helper both lit the Delta Jell together,
and each of them would go to two different holes located fifteen feet
apart, drop them down the holes and then leave the area. The resulting
blast would propel "muddy water" out of the holes, spreading it about
six or eight feet around the holes (Tr. 130-137).
Mr. Jordan stated that at the time the holes in question were
blasted, he believed his employees were at a safe distance away, and that
after he and his helper dropped the charges down the holes they retreated

159t(

through an unobstructed path back to the truck. He and his helper made
their way to the truck for a distance of 130 feet and "stood there awhile
before it went off" (Tr. 139). The force of the blasts propelled water
some 50 feet in the air from the surface, and it came straight down in
a circumference of some six feet around the hole. He recalled seeing
no other debris or rock, other than dust, being propelled out of the
hole (Tr. 139-141). In his view, none of the one-pound explosives used
in the 108 foot deep holes could have jarred or caused the other charged
holes to explode, and his opinion in this regard was based on the
fact that the primed and charged holes were fifteen feet apart (Tr. 143).
Prior to the setting off of the charges, he would have signaled the men
in some fashion, as is his.usual practice, and his crew were all experienced
miners, When he dropped the charges down the hole, he had no way of
knowing that Inspector Marrara was on the premises, and in his view, he
was not within any dangerous proximity of the one-pound charge (Tr. 146-147).
However, his presence on the coal
, had the entire shot of all the ·
holes gone off, would have placed him in danger since he was directly
below the shot. However, he did not see Mr. Marrara, and the other men
in the pit were some 294 feet from where the water was shot out of the
holes (Tr. 148),
Mr. Jordan stated that blasting shelters are sometimes used on the
site, but that a common practice is to use vehicles for protection. In
response to a question concerning any hazards, he stated as follows (Tr, H9):

Q.

Except for the length of the fuse that was used,
by you and your helper, was there anything that
you or your helper or anyone in the area did that
considered a hazard to their own or other people 1 s
health and safety? Except Mr. Marrara. Not
counting Mr. Marrara was there anybody there doing
anything that was careles~ aside from the length of
the fuse?

A.

Not to my knowledge.

Regarding the use of a pump to remove water from the holes, Mr. Jordan
stated on the day in question it was either "broke down or plugged, I
don't remember", and he made the decision to blast the water out (Tr. 154).
He also indicated that it was an "acceptable practice" in the mining
industry to use small explosive charges to remove water from a drill
hole (Tr. 155). Although Mr. Marrara subsequently advised him that he
could use this method as long as three foot fuses were used, other safety
inspectors told the mine owners that water could not be blasted out of
holes under any circumstances (Tr. 156). He could not recall Mr. Marrara
discussing the length of fuses with him during the time he issued the
previous citation for a pick-up running over a charged hole.

1598

Mr. Jordan confirmed that he made the decision to use a one-foot
fuse on June 8, 1981, because he believed this would allow him and his
helper enough tolerance to
away from the hole once the charge was
dropped in, and to his knowledge respondent has never had any industrial
mining accidents, and he believes the company has a good safety record
(Tr. 157-158). Mr. Jordan stated that before placing off the "big charge",
he would have sounded a horn device, but that this is not normally done
for small charges to dispel water from a hole because everyone within the
proximity of the
is within sight and would know that it was going
to be shot (Tr. 168).
On cross-examination Mr. Jordan could not recall the total number
of holes, and doubted that
them were filled with water. On the
day in question, he believed that only two holes were blasted and these
were the ones that the
heard, He confirmed that from where he
was standing he did not see Mr. Marrara in the pit at the time the holes
were blasted, and conceded that he did not look into the pit immediately
prior to the b
, nor did he give any warnings in the pit area. He
also conceded that he used a foot-long fuse to set off the charges in
question, and indicated that he was taught to use 12 inch fuses by
Mr. Darwin Titchnell, one of the mine owners. Mr. Jordan also confirmed
that he had received
training in Pennsylvania, that he holds
a blaster s license from the State, but stated that his knowledge of
the use of fuses is what he learned from Mr. Titchnell. Although
Mr. Marrara discussed the use of proper fuses with him at the time the
citation in
here was issued, Mr. Jordan could not recall
Mr. Marrara discus
this with him on the prior occasion when he issued
a citation (Tr. 168-175).
Mr. Jordan identified a copy of a sketch of the area where the
blasting was taking
(Exh. P-6), and conceded that no signs were
posted in the immediate area where the holes in question were drilled.
He considered that to be the "shot area", and he indicated that signs
have been
in the past, and this would be on the road 300 or 400
feet away. On the day in question, he observed no large debris come
out of the holes which were blasted. He confirmed that he is presently
a drill
, which is a "step up" from a shot foreman,
He requested to be reassigned because of
"the
of that worrying about just having everything up to
specifications. Meeting the law 11 (Tr. 182).
In response to further questions, Mr. Jordan stated that he did
not believe that any debris from the blasted water holes could set off
the other
holes because they were stemmed and covered. In
addition, since the cap wires were shunted, he considered them to be safe.
He conceded that had a sign been posted at the "shot area", the
would be unable to see it until he was almost at the shot, and he also
indicated that the inspector could not have seen it from where he was
located prior to the time the shot went off. He also indicated that 12

1599

inch fuses are not used to blast overburden because more time is required
to get away from flying materials, but he does not believe that using
such fuses to blast water out of a hole is dangerous, but conceded that
a premature shot would be serious. He does not like using longer fuses
for shooting water because the caps have longer to become wet and several
misfires have occurred because of this. He conceded that had pumps
been used, misfires would not be a problem and the citation probably
would not have issued. However, the law does not require the use of
pumps (Tr. 182-192).
Mr. Jordan stated further that since there was 15 feet of solid
rock between in each loaded shot, and each hole was 108 feet deep,
he did not believe the loaded holes could have been set off by the blast
which occurred. He explained how he stemmed and covered the holes,
and he did not believe that such a hole charged with 800 pounds of explosive
could possibly have set all of the others off (Tr. 196).
general superintendent, testified that he has
observed the manner in which water was removed from holes by Mr. Jordan.
He indicated that no one has ever been injured during any blasting at
the mine, and safety is always of prime concern. He indicated that he
usually accompanied the inspector during his rounds, and that he would
stop by the office. Boever, on the day in question he met him at the
"backfill", and he did not first stop at the office. Had he stopped by
the office, he could have radioed ahead to any areas where blasting was
taking place to alert the crews that he was in their area. He indicated
that it has always been a common practice to shoot water out of holes.
The pumps were purchased in 1976, and on the day the citation was issued
the pump was either broken down or plugged, but he could not recall.
He has never been instructed as the length of fuse to use for small
charges, and that the electronic method is used for major charges. The
only time fuses are lit with matches is when water is blown out of a hole,
and Mr. Marrara has never discussed this procedure with him. He still
considers the practice to be safe, but since the citation issued, pumps
are used exclusively to dispel water from holes (Tr. 201-215).
On cross-examination, Mr. Galloway confirmed that when he first
encountered Mr. Marrara at the site, he did not ask him to report to
the office, and simply told him to go where he had to but that he did
not have the time to go with him (Tr. 221). Mr. Galloway knew that the
holes were being cleared of water by blasting, but did not tell Mr. Marrara
because he did not consider it dangerous. A sign was posted on a road, but
the inspector came in by a different one (Tr. 222). He did not consider
that Mr. Marrara was in any danger when he headed to the pit to check
on an abatement for a citation issued on a broken windshield (Tr. 226).
Rebuttal witness
MSHA Inspector Charles J. Bush, testified that prior to his ten-year
employment with MSHA, he was employed as a resident engineer by the
Consolidation Coal Company. He testified as to his training regarding

1600

safe explosive practices, and indicated that he holds an instructor's
certificate:in explosives and has taught courses in the subject (Tr. 244).
In answer to a hypothetical question as to the probability or possibility
of a one pound charge placed into a 108 deep hole detonating other fully
charged holes located within 15 feet, Mr. Bush stated that "it is probable"
(Tr. 249). He explained his answer, and indicated that it was
for the other charged holes to be detonated by the concussion of the
initial first one-pound charge, and he indicated that "the probability
is there" (Tr. 252).
With regard to the actual distance of 130 feet that the men in question
were standing from the two water holes which were blasted on the day the
citation issued, and whether they were a safe distance, Mr. Bush
admitted that "I've got to say that was a pretty substantial distance,
11
for those two bore holes in
•
253). However 9 had the
holes all gone off, the 130 feet would not be sufficient because
there are to many variables. In his
a half-mile distance would
not be safe if a total of 4500 pounds of explosives were used (Tr. 255).
On cross-examination, Mr. Bush confirmed that wind conditions will
effect the direction of any materials coming out of a blasted hole, and
that anyone standing 130 feet from. the hole which was charged to blast
out the water would be at a safe distance (Tr. 258). Mro Bush also
confirmed that he has been at the mine site in question, but has not
examined the rock strata at the location where the shots in question were
fired, nor has he inspected the site since 1976 (Tr. 262). He confirmed
that it was highly probable that one of the charged holes where the water
was located could have detonated the other charged holes, and when asked
why it didn't on the day in question, he answered "Lucky, this time" (Tr. 260).
Mr. Bush indicated that his prior experience includes ten years
of demolition duty with the City of Pittsburgh, and stated that he has
never lit a one pound charge with a fuse 12 inches or shorter, and that
he has always used 36 inch fuses. He confirmed that he assisted in the
drafting of the mandatory safety standard in issue in this case, and
stated that he has never seen anyone shoot water out of holes in
Preston County (Tr. 262).
In response to bench questions as how he would propose to dispel
water from a hole, Mr. Bush stated that water
slurries may be used,
but they are expensive. He also indicated that MSHA's technical personnel
can assist a mine operator if he has a water problem. He indicated that
blasting water out of a hole with AMFO is not a violation of any mandatory
standard
se, but that doing so with adjacent holes being charged adds
to the gravity of the situation (Tr. 268). He also conceded that no one
has determined precisely what a safe distance is when blasting holes,
and while conceding that he had no knowledge of the rock strata at the
blasting site, his prior opinion as to a safe distance was based on "past
experience" (Tr. 269-270).
Mr. Bush stated that had he been in Inspector Marrara's position,
and faced with the same conditions, he too would have issued an imminent
danger order, and that his concern would have been over the safety of
the men at the site in the event the rest of the holes were set off. Even
if the other 15 charged holes were not present, he would still consider

1601

it an imminent danger because the man lighting the short 12 inch fuse
and dropping the charge in the hole would be in danger (Tr. 271-273).
When asked whether the use of a 36-inch fuse would also be a hazard,
he responded as follows (Tr. 272-274):
JUDGE KOUTRAS: Simply dropping a one pound charge
down a hole to dispel water with a thirty-six inch fuse
would be a hazard?
THE WITNESS:
hazard.
JUDGE KOUTRAS:
compliance?
THE WITNESS:

To me I think it would still be a
Well, wouldn't the operator be in
Yes, sir, I know he would.

JUDGE KOUTRAS: But, why then, with that thinking
then the operator could never get rid of water by using a
charge? Even using a thirty-six inch fuse.
THE WITNESS: Most of your explosive manufacturers
consider this as a bad practice, to get water out of a
hole.
JUDGE KOUTRAS: Then why doesn't MSHA promulgate a
standard that says, thou shalt not get water out of a hole
using any explosive device, period?
THE WITNESS: We have on different instances submitted
our memos and recommendations which MSHA has asked for, from
all different districts, I think several different areas that
it was brought about, in reference to Kentucky and Tennessee,
these past couple months. It's hard to get something substantial
to cover all phases of explosives.
Petitioner's arguments
At the close of the hearing, petitioner's counsel summed up his
case by asserting that Inspector Marrara found a set of circumstances
in connection with the blasting of water out of holes that violated
certain specific standards under section 77.1300. A violation 'occurred
when the respondent used fuses of improper length during the blasting,
namely, 12 inch fuses rather than the required 36 inch fuses. In
addition, failure by the respondent to give any warnings prior to the
shots being detonated also constituted a violation, as well as the failure
to post a sign at the blasting site (Tr. 281-282).
Respondent's arguments
With regard to the lack of any warnings, respondent argued that it
is clear that warnings were given to everyone in close proximity to
the explosive charge, since it is obvious that Mr. Jordan's crew was

1602

participating in the blasting itself and were verbally warned. In
addition, it is clear that signs were posted in accordance with the
requirements of the standards (Tr. 283).
Concerning the·use of the fuses in question, respondent's counsel
conceded that the regulations specifically require the use of 36-inch
fuses, and that Mr. Jordan was using 12-inch fuses. However, given all
of the prevailing circumstances, counsel views this violation as a
"technical" violation committed by Mr. Jordan, who by experience and
judgment believed that the use of 12-inch fuses to blow water out of
a hole was safe. He also pointed out that the men were at a safe distance
from the two holes which detonated, and that MSHA's witness Bush agreed
that this was the case (Tr. 284).
Respondent's counsel argued further that the only thing that makes
this situation concerning the blasting of holes an 1 'imminent dangerY! in
the eyes of the inspector, is MSHA's 11 theory and speculationn as to the
probabilities of the other charged holes being detonated by one
However, counsel points out that the practice utilized by Mr, Jordan
to dispel water from a hole was designed to result in a complete, free,
and unobstructed "straight-up 11 shot from a hole 108 feet deep. There
is no credible evidence as to the rock formations, strata, or whether
the pit area would have affected by any premature charge going off (Tr, 286)
With respect to Mr, Marrara 1 s claims that he had previous
advised
the respondent about the requirement for using 36-inch fuses, counsel
points out that Mr. Jordan testified that this conversation took place
after the instant citation issued. Given all of the circumstances of
this case, counsel maintained that the proposed civil penalty is excessive
and exorbitant, and that a fine of $25 or $50 would be more appropriate
(Tr. 287).
Findings and Conclusions
Fact of Violation
As stated earlier in this decision, Citation No. 855434 is an
"imminent danger 11 order issued by the inspector pursuant to section
107(a) of the Act. The inspector subsequently modified the citation to
show that it was also a citation issued pursuant to section 104(a),
The validity of the order itself, that is, whether the inspector was
correct in his judgment that the conditions he cited in fact constituted
an imminent danger is not in issue in this case. Any hazard or danger
connected with a violation of any mandatory safety standard will be
dealt with in connection with my gravity findings.
Inspector Marrara conceded that the use of explosives to dispel
water from drilled holes is not per
a violation of any mandatory
safety standard. His concern was that the respondent did this as a
nregular practice" and the inspector believed that a better way of drying
out the holes was through the use of pumps. However, on the facts

1603

presented in this case, the manner in which the respondent was drying
out the holes is not a significant issue, unless of course the petitioner
can establish that in the course of the blasting the respondent violated
certain mandatory safety standards.
In its proposal for assessment of civil penalty filed in this case,
the petitioner sought a civil penalty for "each alleged violation set
forth in attached Exhibit A". Exhibit "A 11 is a copy of MSHA Form 1000-179,
which is the proposed assessment served on the respondent. That form
reflects that MSHA's Office of Assessments waived the normal assessment
procedures found in Part 100, Title 30, Code of Federal Regulations,
and "specially assessed" a· civil penalty in the amount of $1200 for
the citation in question. That "special assessment 11 was made on an
alleged violation of mandatory safety standard section 77,1300, and the
"narrative findings" of the assessment officer reflects that the civil
penalty assessment levied by him was made on the basis of his "special
findings" connected with an alleged violation of section 77.1300, In
short, MSHA 1 s Office of Assessments treated the conditions or practices
described on the face of the citation as one violation of section 77.1300.
However, during the hearing, Inspector Marrara testified that his intent
was to charge the respondent with separate violations of sections 77.1301
through 77.1304, in addition to section 77.1300, a general standard which
incorporates section 77.1301 through 77.1304 by reference. Under these
circumstances, it is first necessary to determine
what the
respondent has been charged with in this case.
The "conditions or practices" described by Inspector Marrara on the
face of the citation which he issued contains a narrative of certain
conditions and practices which he observed. The "part and section" of
the law cited by Mr. Marrara on the face of the citation form is
section 77.1300, and that is the section cited by the petitioner in its
proposal for assessment of civil penalty. MSHA's initial assessment was
made on the basis of an alleged violation of that section by the respondento
However, in the narrative description of the "conditions or practices"
described by the inspector on the citation form, Mr. Marrara inserted
references to mandatory standard sections 77.1303(h) and 77.1303(u),
and these are shown as follows:
Blasting of pit holes were being conducted without
ample warning given before blasts were fired and without persons cleared and removed or protected from
concussion or flyrock in the blasting area (77.1303(h)),
Safety fuses 12 inches long (approximately 45 second
burntime) was being used in violation of 77.1303(u).
In addition, the citation states that "the blasting area where
charged holes were awaiting firing, were not guarded or barricaded and
posted against unauthorized entry." Although Mr. Marrara did not include
a reference to any specific safety standard, he testified that his
intent was to charge the respondent with a violation of section 77.1303(g),
and the omission of a reference to this section was a 11 mistake 11 on his
part.

1604

Section 77.1300, Title 30, Code of Federal Regulations, provides
in pertinent part as follows:
(a) No explosives, blasting agent, detonator, or any
other related blasting device or material shall be
stored, transported, carried, handled, charged, fired,
destroyed, or otherwise used, employed or disposed of by
any person at a coal mine except in accordance with the
provisions of 77.1301 through 77.1304, inclusive.
Sections 77.1301 through 77.1304 of the standards dealing with
blasting and explosives contain approximately four pages of detailed
mandatory safety requirements dealing with explosives, magazines, vehicles
used to transport explosives, explosives handling and use, and special
provisions dealing with blasting agents. Under these circumstances, I
believe that it is incumbent on the petitioner to specifically detail
in its proposal for assessment of civil penalty the precise sections
of the standards for which it seeks civil penalty assessments. In this
case, the petitioner attached an exhibit which is an initial civil penalty
assessment dealing with section 77.1300, for which an assessment of
$1200 was levied. In short, it would appear from the pleadings that
the petitioner had one violation in mind, while the inspector who issued
the citation had two or three in mind when he issued the citation.
Under these circumstances, it is necessary to determine whether the
record here supports a conclusion that the respondent was put on notice
as to what it was being charged with and whether it has had a fair opportunity
to meet those charges.
Although the pleadings and citation issued in this case are not
models of clarity, I believe that the record establishes that the respondent
knew what it was being charged with and has had a full and fair opportunity
to defend itself. While the proposal for assessment of civil penalty lists
only section 77.1300 on "Exhibit A", the citation issued by the inspector
was included as part of the pleadings, and the conditions or practices
detailed in the citation was discussed by the assessment officer as part
of his "Narrative Findings. 11 In addition, respondent's answer to the
proposal for assessment of civil penalty suggests that it was aware of
the charges since respondent specifically entered a denial as to each
of the essential allegations made by the inspector in the citation.
Further, the inspector testified that he discussed each of the mandatory
safety sections with Mr. Jordan and mine operator Tichnell (Tr. 93),
the record here reflects that respondent has had a full opportunity
to cross-examine the inspector and to present testimony and evidence in
support of its defense, and the respondent has not claimed prejudice
or surprise.
The fact that MSHA opted to treat the conditions and practices
cited by the inspector as one violation rather than three for purposes of
an assessment of civil penalty has not prejudiced the respondent. By
the same token, since I am not bound by MSHA's penalty assessment
procedures, I conclude that for purposes of my findings and decision in
this case I may treat I may make findings concerning each of the standards
cited by the inspector and render my decision accordingly. My findings
and conclusions in this regard follow below.

160:)

}O CFR 77.1303(u)
Respondent does not dispute the fact that the use of the twelve
inch fuses by Mr. Jordan during the blasting of water from the two holes
which were shot on June 8, 1981, was contrary to, and in violation of
section 77.1303(u), which required the use of 36-inch fuses. Petitioner
has established a violation of this section by a preponderance of the
evidence adduced in this case, and that portion of the citation charging
a violation of section 77.1303(u) is AFFIRMED.
30 CFR 77.1303(g)
The citation asserts that "the blasting area where charged holes
were awaiting firing, were not guarded or barricaded and posted against
unauthorized entry!!, Section 77.1303(g) requires that 11 Areas in which
charged holes are awaiting firing shall be guarded, or barricaded and
posted, or flagged against unauthdrized entry."
The term "blasting area" is defined by section 77.2(f) as "the
area near blasting operations in which concussion or flying material
can reasonably be expected to cause injury". The cited standard does
not use the term "blasting area"; it simply refers to
in which
holes are awaiting firing. Shot foreman Jordan testified that
while some of the drilled holes which constituted the "shot" were charged,
the holes were stemmed and covered and that the cap wires were shunted,
He believed that the irrunediate area where the drilled and charged holes
were located constituted the "shot area", but that the posting of a sign
at that location would be of no value since someone would be "on the shot
area" before seeing any such sign.
Respondent has established that it had a sign posted on one of its
mine roads indicating that blasting operations were taking place at the
mine. While it is true that the inspector may have used another road
to gain access to the mine, it is also true that he did not check into
the mine office before proceeding to the pit area. Superintendent
Galloway testified that had he done so he would have been alerted to
his presence near any areas where blasting was to be done and he could
have radioed the blasting crew to be alert to the fact that the inspector
was near their operation. Since it was common practice to shoot water
out of a drilled hole with a small charge, Mr. Galloway did not believe
that the inspector was in any precarious position.
On the facts of this case it seems clear to me that the two "shots"
which were fired caught the inspector off guard and surprised him. He ·
probably would not have been so surprised had he checked into the mine
office before proceeding to the pit area. Mr. Jordan testified that
he first observed the inspector while he was in the process of loading
and stemming the shot holes. Since two of the holes contained water,
Mr. Jordan, following his usual practice, dropped a one-pound charge down
the holes to dispel the water, and he obviously did not believe the
inspector was in any jeopardy. The "shots" actually heard by the inspector
were those fired off by Mr. Jordan to dispel water from the holes in
question and were not the normal "shots" used to blast overburden.

1606

Assuming that the only blasting operation taking place at the time
the inspector arrived on the scene was the use of a one-pound charge
to dispel water out of a hole, and assuming further that the term "area"
used in section 77.1303(g) can be construed to mean "blasting area",
then I would have to conclude that the posting of a sign or barricade was
not required since the evidence here establishes that it was not reasonable
to expect any injuries from concussion or flying material from a one
pound charge. The evidence establishes that the only material dispelled
from the holes in question was water and some dirt which was propelled
vertically from the holes and fell in close proximity to the holes.
However, since the standard in question requires guards, barricades,
or posting in areas where charged holes are awaiting firing, the question
presented is whether they were required in this case.
The facts of this case reflect that no signs, barricades, or guards
were in fact errected at the immediate area where the charged holes
were located. The intent of the standard in requiring such devices is
not only to alert persons who may wander into the area that a shot will
be fired, but also to allow anyone in close proximity to the shot to
seek refuge or protection against any flying debris. Although respondent
had established that a sign was posted along one of the roads leading
into the mine, no signs or barricades or guards were posted in the immediate
area where the charged holes were awaiting firing. Accordingly, I conclude
and find that a violation of section 77.1303(g) occurred and that portion
of the citation charging a violation of this mandatory safety standard is

AFFIRMED,
30 CFR 77.1303(h)
The citation charges that blasting of pit holes was being conducted
"without ample warning given before blasts were fired and without persons
cleared and removed or protected from concussion or flyrock in the blasting
area". Although petitioner cited section 77.1301 when it filed a typewritten
copy of a "legible citation", the original
citation, as confirmed by
the inspector, cited section 77.1303(h). That section requires an ample
warning to be given before blasts are fired. It also requires that all
persons be cleared and removed from the blasting area unless suitable
blasting shelters are provided to protect men endangered by concussion
or flyrock from blasting.
It is clear from the evidence established in this case that the
charged "shot" was not fired or blasted at the time the inspector was
on the scene. The only "shot 11 fired was the two one-pound explosions
to dispel water from two drilled holes. Respondent had established that
the blasting crew had been removed to a safe distance and were standing by
some trucks which the inspector indicated would suffice as "suitable
shelters''. MSHA Inspector Bush testified that the men standing 130
feet from the water holes which were blasted were at a safe distance,
and the facts reflect that the holes which were blasted only propelled
water vertically out of the holes and that there was no flyrock or debris
thrown out to endanger anyone nearby. As for any warnings, I accept
the fact that the crew had been verbally instructed to remove themselves

160'(

to a safe distance from the water holes. Under these circumstances,
I conclude and find that the respondent was in compliance and that the
petitioner has not established a violation of section 77.1303(h).
Accordingly, that portion of the citation is VACATED.
Size of Business and Effect.of Civil Penalties on the Respondent's
Ability to Continue in Business.
The parties stipulated that the respondent is a small-to-medium
operator and that the penalties assessed will not adversely affect its
ability to continue in business. I adopt these stipulations as my
findings on these issues.
History of Prior Violations
MSHA 1 s computer print-out of prior paid civil penalty assessments
reflects a total of 8 paid citations issued at the mine in question for
the period June 9, 1979 through June 8, 1981. Considering the size and
scope of respondent's mining operation, I consider this to be a good
safety record not warranting an additional increase in any penalty
assessments levied by me for the citations which I have affirmed.
Negligence
I conclude and find that the respondent should have been aware of
the requirements of the cited safety standards, and that its failure to
exercise reasonable care to prevent the violations in question constitutes
ordinary negligence as to both citations which I have affirmed.
Good Faith Compliance
Since the violations resulted in a withdrawal order, good faith
abatement is really not an issue. Abatement was apparently achieved by
the inspector instructing the respondent on the proper blasting procedures.
In any event, the inspector indicated that abatement was "normal", and
I accept that fact.
Gravity
I conclude that on the facts of this case the failure to post a
sign or otherwise guard the area where the charges were awaiting' firing
was a nonserious violation. Here, the shot foreman had the immediate
control of his men, had pulled them back to a safe distance, and did
all that was reasonable to assure that no one known to be in the area
was in jeopardy as a result of the blasting of the two water holes in
question.
With regard to the citation for the failure to use 36-inch fuses,
I conclude and find that this was a serious violation in that it presented

1608

a possible hazard and injury to the blasting foreman and his helper
in that the use of so short a fuse in the event of a miscalculation
on their part during the blasting process would have shortened the time
for them to react and to retreat to a safe area.
Penalty Assessments
In view of the foregoing findings and conclusions, respondent is
assessed civil penalties for the violations which have been affirmed
as follows:
Citation No.

Date

30 CFR Sections

Assessment

855434

6/8/81

77' 1303(g)
77 .1303 (u)

$ 25
275
300

ORDER
Respondent IS ORDERED to pay the civil penalties assessed in this
matter, in the amount shown above, within thirty (30) days of the date
of this decision, and upon receipt of payment by the petitioner these
proceedings are DISMISSED.

t-~

A. Koutras
Distribution:

Joseph T. Crawford, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified Mail)
Neil A. Reed, Esq., 203 Garden Towers, 202 Tunnelton Street, Kingwood,
WV 26537 (Certified Mail)

1609

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

AUG 25

Civil Penalty Proceedings

SECRETARY OF LABOR,
Petitioner

Docket No. WEVA 80-516
AC No. 46-01436-03094

v.
Docket No. WEVA 80-517
AC No. 46-01436-03095

CONSOLIDATION COAL COMPANY,
Respondent
DECISION

These cases were brought by the Secretary of Labor under section 110
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801,
~.
for civil penalties for alleged violations of safety standards.
The cases were consolidated and heard in Pittsburgh, Pennsylvania.
Having considered the evidence and contentions of the parties, 1 find
that the preponderance of the reliable, probative, and substantial evidence
establishes the following:
FINDINGS OF FACT
1. At all pertinent times, Respondent operated Shoemaker mine, which
produced coal for sale or use in or substantially affecting interstate
commerce.
The Belt Fire Alarm System
2. On February 25, 1980, Federal Inspector Edwin Fetty, accompanied by
Respondentts Maintenance Foreman, Gary Harvey, noticed that the monitoring
light on the belt fire alarm system in the tailpiece 3 Left, 4 North, was
not on, and tried to test the system by pushing the test button. This did
not produce a warning signal, audible or visual.
3. The fire sensor system runs on AC power. When the AC power is turned
off, the Ni-cd batteries in the control panel provide the power to monitor the
system for another 4 hours. After 4 hours, the system goes into a "conservation
mode," which conserves the batteries and makes the system inoperative until the
AC power is turned on.
When the test was unsuccessful, Mr. Harvey told Inspector Fetty that the
likely cause was either that the AC power was not on or that the dry cell
battery in the alarm was dead.

1610

Neither tested the system with the AC power on.
4. The inspector issued citation 627724, charging Consol with a violation
of 30 CFR § 75.1103-11 and stating:
The automatic fire warning device to provide both
audible and visual warning when a fire occurs on or near
the No. 2 conveyor belt from the 3 Left 4 North Section
tailpiece transporting coal to the No. 1 conveyor belt is
not maintained in an operative condition. When the proper
test was performed the device would not give an audible or
visual warning.
5. The next day, Mr. Harvey talked to the electrician assigned to abate
the alleged violation and learned that there was in fact nothing wrong with
the system once the power was turned on. The reason for the negative test
was that Fetty and Harvey had failed to turn on the AC power.
6. Three Left, 4 North Section was idle from the day shift of February 22
until the afternoon of February 27.
Recorded Tests of Methane Monitors
7. On February 25, 1980, Federal Inspector John Phillips issued Citations
813295 and 813296 because 2 methane monitors were not recorded as having been
calibrated within 31 days, as required by an MSHA policy memorandum to federal
inspectors. These charged violations of 30 CFR § 75.313-1, which provides:
The operator of any mine in which methane monitors
are installed on any equipment shall establish and adopt a
definite maintenance program designed to keep such monitors
operative and a written description shall be available for
inspection. At least once each month the methane monitors
shall be checked for operating accuracy with a known methaneair mixture and shall be calibrated as necessary. A record
of calibration tests shall be kept in a book approved by
the Secretary.

Section

§

75.1103-1 provides:

A fire sensor system shall be installed on each underground belt conveyor.
Sensors so installed shall be of a type which will (a) give warning automatically
when a fire occurs on or near such belt; (b) provide both audible and visual
signals that permit rapid location of the fire.

1611

Respondent's books reported the last test of the methane monitors on
January 5, 1980.
8. On February 25, 1980, Inspector Fetty issued Citation 627721 because
a· methane monitor was not recorded as having been calibrated within 31 days.
DISCUSSION WITH FURTHER FINDINGS
The Belt Fire Alarm System
To establish a violation of 30 CFR § 75.1103-1, the Secretary must
prove that the fire alarm system did not operate when properly tested. The
Secretary concedes in his brief that if the AC power at the belt head had
been off for more than 4 hours, the fire alarm equipment could not be
properly tested without turning on the AC power. The evidence shows that
the AC power had been off for far more than 4 hours, and that neither Fetty
nor Harvey turned the AC power on to test the fire alarm system.
There is a conflict of testimony as to the reason for the inadequate
test: The inspector recalled that he asked Harvey to turn on the AC power
and Harvey left to do so, but Harvey recalled that he stayed with the
Inspector and was not requested to turn on the power, I find that the
evidence does not preponderate to resolve this conflict in favor of the
inspector's recollection. The government therefore did not meet its
burden of proving a proper test of the fire alarm system.
The evidence indicates that neither Inspector Fetty nor Mr. Harvey
really understood the way the fire alarm system worked at the time the
citation was written. Inspector Fetty had never seen this particular kind
of system until February 25, 1980. Mr. Harvey was not very familiar with
the system either, and in his testimony relied on discussions with the
Electrical Foreman and on the manufacturer's instruction manual for knowledge
of the system.
Since Inspector Fetty did not fully understand how the system worked,
he wrote a citation on a piece of equipment that was in fact operable.
Mr. Harvey did not protest the citation or show Inspector Fetty that the
system was in fact in working condition, because he was not familiar enough
with the system to recognize why it had not responded to the test.
Citations Involving Recorded Tests of Methane Monitors
These citations charge a violation of 30 CFR § 75.313-1 relating to the
maintenance of methane monitors. The applicable part of the regulation
reads: 11 (A)t least once each month the methane monitors shall be checked
for operating accuracy with a known methane-air mixture and.shall be
calibrated as necessary. A record of calibrated tests shall be kept in a
book approved by the Secretary."

161.2

The controlling question is whether the phrase "once each month" means
each calendar month, as Respondent contends, or once every 31 days, as the
Secretary contends.
In MSHA v. CR&I Steel Corporation, DENV 76-62-P (June 17, 1977), pp. 4-5,
Judge Morehouse decided that the term "monthly" in 30 CFR § 77.502-2 contains
an ambiugity "which, when combined with the severity of the possible sanction
for violation of a mandatory health and safety standard, fails to satisfy
specificity standards for penalty enforcement." In a similar case, Judge
Mesch dismissed a citation in MSHA v. CF&I Steel Corporation, DENV 77-43-P,
(November 18, 1977), when he found that "weekly" examinations meant once a
week, and not an interval of 7 days. Support for these interpretations is
found in the scheme of the regulations. The regulations usually specify when
a period is to be counted in days rather than a calendar month or week.
For example, 30 CFR § 75.305-1 specifies that once each week means at intervals
not to exceed 7 days and § 57.21-65 specifies not more than 7 days.
I conclude that the phrase "once a month" in 30 CFR § 75.313-1 reasonably
means once each calendar month. MSBA's policy memorandum is not binding
on the operator, and stretches the meaning of the regulation beyond its plain
meaning.
The recent holding of the Ninth Circuit, in Phelps Dodge Corporation v.
et aL
There the court decided that
a regulation was unenforceable
by MSHA because:
The regulation inadequately expresses an intention
to reach the activities to which MSHRC applied it.
Therefore, we join in the observation: "If a violation
of a regulation subjects private parties to criminal or
civil sanctions, a regulation cannot be construed to
mean what an agency intended but did not adequately
express." (citations omitted). Diamond Roofing Co.,
Inc. v. Occupational Safety and Health Review
Commission, 528 F. 2d 645, 649 (5th Cir. 1976).
The facts show that the methane monitors were tested on January 5, 1980,
and the citations were issued February 25, 1980. Respondent still had 4 days
to comply with the standard. In fact, before the end of February, the tests
were made and recorded in Respondent's books. There was no violation.
Accordingly, the regulation cannot serve as the basis for issuance of the
citation or for the levy of the fine.
CONCLUSIONS OF LAW
1. · The Conunission has jurisdiction over the parties and subject matter
of this proceeding.

1613

2. As to each of the citations involved, the Secretary failed to
prove a violation.
Proposed findings and conclusions inconsistent with the above are
rejected.
WHEREFORE IT IS ORDERED that this proceeding is DISMISSED.

tJ~1?uAv~
WILLIAM FAUVER, JUDGE

Distribution Certified Mail:
David Street, Esq., US Department of Labor, Office of the Solicitor,
3535 Market Street, Room 14480
., Philadelphia, PA 19104
Louise Q. Symons, Esq., US Steel Corporation, 600 Grant St., Room 1580,
Pit
, PA 15230

1614

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER. COLORADO

)
)
)
)
)
)
)
)
)
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,
v.
AMAX LEAD COMPANY OF MISSOURI,
Respondent.

80204

CIVIL PENALTY PROCEEDING
DOCKET NO. CENT 81-63-M
MINE: Buick

FINAL ORDER
The parties have filed a proposed settlement agreement.
citations and their proposed disposition are as follows:
Citation No.
544404
544405

30 C.F.R.
Standards
57.5-5
57.5-5

Original
Assessment
$40
40

§

The contested

Proposed
Disposition
$32
32

The documentation filed herein presents facts required to be examined
in assessing a civil penalty, 30 U.S.C. 820(i). I have analyzed this
criteria and pursuant to 29 C.F.R. § 2700.30 I approve the proposed
settlement and enter the following:
ORDER
1.

Citation 544404 and the proposed penalty of $32 are affirmed.

2.

Citation 544405 and the proposed penalty of $32 are affirmed.

3.

The hearing scheduled for November 9, 1982 is cancelled.

Distribution:
James R. Cato, Esq.
Office of the Solicitor
United States Department of Labor
911 Walnut Street, Room 2106
Kansas City, Missouri 64106
Gerald T. Carmody, Esq.
Bryan, Cave, McPheeters & McRoberts
500 North Broadway
St. Louis, Missouri 63102

,;u.s.

1615
GOVERNMENT

PRINTING

OFFICE:

1982-361"638/4374

